Case 18-07762-JJG-11             Doc 468 Filed 07/03/19 EOD 07/03/19 10:27:17                       Pg 1 of 85
                                SO ORDERED: July 3, 2019.




                                ______________________________
                                Jeffrey J. Graham
                                United States Bankruptcy Judge




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

    IN RE:                                                    )
                                                              )        Case No. 18-07762-JJG-11
    FAYETTE MEMORIAL HOSPITAL                                 )
    ASSOCIATION, INC. d/b/a FAYETTE                           )
    REGIONAL HEALTH SYSTEMS,                                  )
         Debtor.                                              )
                                                              )


      ORDER AUTHORIZING SALE OF CERTAIN OF DEBTOR’S ASSETS FREE AND
      CLEAR OF CLAIMS, LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES TO
                REID HOSPITAL & HEALTH CARE SERVICES, INC.


           This matter came before the Court upon the Motion for Orders: (A) Scheduling a Bid Procedures

Hearing; (B) Authorizing and Approving Bid Procedures and Approving Notice of Sale Hearing; and (C) Authorizing

the Sale of Substantially all of the Debtor’s Assets Free and Clear of Claims, Liens, Rights, Interests and

Encumbrances [DN 268] (the “Sale Motion”) filed by Fayette Memorial Hospital Association, Inc.,

d/b/a Fayette Regional Health Systems (“Fayette” or the “Debtor”). By the Sale Motion1 , the

Debtor sought the entry of three (3) orders, including an order authorizing the sale of substantially all




1   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Sale Motion.
Case 18-07762-JJG-11          Doc 468       Filed 07/03/19       EOD 07/03/19 10:27:17            Pg 2 of 85


of the Debtor’s assets free and clear of claims, liens, rights, interests, and encumbrances, to identified

Successful Bidder(s), approving the form(s) of Successful Bidder APA(s) and authorizing and directing

the Debtor to enter into the Successful Bidder APA(s).

        The Court, having considered the relief requested in the Sale Motion, having conducted a

hearing on May 13, 2019 and a continued hearing on May 15, 2019, having considered the evidence

presented at the hearings, and having been otherwise fully advised in the premises, now finds that the

relief requested in the Motion should be GRANTED as more specifically set forth herein.

        Based on the record in this case and on the evidence introduced at the Sale Hearing, the Court

HEREBY FINDS as follows:

        A.      This Court has jurisdiction over the matters raised in the Sale Motion pursuant to 28

U.S.C. § 1334. Venue of this case, and the Sale Motion in this District, is proper pursuant to 28 U.S.C.

§§ 1408 and 1409. This is a core proceeding pursuant to 28 U.S.C. § 157(B)(2)(N).

        B.      On March 22, 2019, this Court entered the Order Authorizing and Approving Bid Procedures

and Approving Notice of Sale Hearing [DN 304] (the “Bid Procedures Order”) by which this Court

approved the form of Bid Procedures and the form of Sale Hearing Notice, and directed the Debtor

serve the Sale Hearing Notice in accordance with Rule 2002 of the Federal Rules of Bankruptcy

Procedure.

        C.      On April 12, 2019, the Debtor filed its Certificate of Service and Supplemental Certificate of

Service of the Sale Hearing Notice [DN 305] indicating that due and proper notice of the Sale Motion

has been afforded in accordance with the Bankruptcy Code, the Bankruptcy Rules, the local rules of

this Bankruptcy Court, and the orders of this Court.

        D.      On April 2, 2019, the Debtor filed its Notice of Submission of Form of Successful Bidder APA

[DN 317].

        E.      On May 13, 2019, the Debtor announced in open court that it has identified the May

9, 2019 bid from Reid Hospital & Health Care Services, Inc. (the “Reid Bid”) as the sole Qualified


                                                     2
Case 18-07762-JJG-11                Doc 468         Filed 07/03/19          EOD 07/03/19 10:27:17                 Pg 3 of 85


Bid, and therefore the Successful Bid, subject to negotiation of the specific terms of the asset purchase

agreement proposed by Reid, in substantially the form attached hereto as Exhibit A 2 (the “Reid

APA”).

         F.        The Reid Bid proposes to acquire the assets specifically described in the Reid APA

(the “Reid Sale Assets”). Among the assets to be acquired by Reid are: (a) the real property and

improvements comprising the hospital located at 1941 Virginia, Connersville, Indiana 47331; (b) all

other real property and improvements owned by the Debtor with the exception of 3 excluded parcels

commonly known as:              613 W. 35th Street, 2140 Indiana Ave., and 3135 Virginia Ave. (all in

Connersville, Indiana); and (c) the equipment and inventory owned by the Debtor and used in the

operation of the acquired real property and improvements. The Reid Bid also contemplates that

certain contractual rights of the Debtor will be assumed and assigned to Reid as part of the sale

transaction.3

         G.        The Reid Bid does not contemplate the purchase of the Debtor’s Accounts Receivable

and certain other Excluded Assets (as defined in the Reid APA) and expressly excludes any obligation

to take possession of the Debtor’s medical records.

         H.        The Reid Bid, as described in more detail in the Reid APA, provides among other

things, for a cash payment to the Debtor in the amount of $12.75 million, a closing deadline of July

15, 2019, and terms providing for Reid’s payment of $250,000 of the costs incurred by the Debtor to

comply with the provisions of Section 351 of the Bankruptcy Code with regard to the Debtor’s patient

records.

         I.        In accordance with the Bid Procedures, the cash component of the Reid Bid was

allocated between the hospital assets and equipment located at 1941 Virginia Avenue, Connersville,

Indiana (the “Hospital Property”) and the other non-hospital real property and equipment being


2The Disclosure Schedules and Exhibits referenced within the APA are still being finalized and are not attached hereto.
3Such contractual rights are more fully described in the Debtor’s Omnibus Motion for Order Authorizing Assumption and
Assignment of Executory Contracts and Leases to Reid Hospital and Health Care Services, Inc., filed on June 21 , 2019 [DN 427].

                                                               3
Case 18-07762-JJG-11          Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 4 of 85


acquired by Reid (the “Non-Hospital Property”) as follows: (1) 62% or $7,905,000 allocated to the

Hospital Property; and (2) 38% or $4,845,000 to the Non-Hospital Property (the “Bid Allocation”).

          J.    The Debtor sufficiently and actively marketed the Reid Sale Assets and conducted the

sale process in compliance with the Bid Procedures Order, and the Debtor’s determination that the

Reid Bid was the highest and best bid(s) for the Reid Sale Assets, constitutes a valid and sound exercise

of the Debtor’s business judgment.

          K.    The transactions contemplated in the Sale Motion, as approved and implemented

herein, are in compliance with and satisfy all applicable provisions of the Bankruptcy Code, including

but not limited to Bankruptcy Code § 363(b), (f) and (o).

          L.    The Reid APA, in substantially the form attached hereto as Exhibit A, and subject to

inclusion of the Exhibits and Schedules referenced in the Reid APA, is hereby approved.

          M.    The terms and conditions of the Sale of the Reid Sale Assets to Reid as set out in the

Reid APA, together with any other transactions described in the Reid APA, are approved by this Order

as fair and reasonable.

          N.    The Reid Bid as approved herein, is the highest and best offer(s) for the Reid Sale

Assets.

          O.    The purchase price offered by Reid constitutes full and adequate consideration and

reasonably equivalent value for the Reid Sale Assets.

          P.    The offer to purchase the Assets made by Reid, under the terms and conditions set

forth in the Reid APA, would not have been made by Reid absent the protections afforded to Reid by

the Reid APA, the Bankruptcy Code and this Order.

          Q.    The transfer(s) of the Reid Sale Assets to Reid on the Closing Date (as defined in the

Reid APA) is in the best interests of the Debtor, its bankruptcy estate, its creditors and all parties-in-

interest.




                                                    4
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 5 of 85


        R.      The transfer of the Reid Sale Assets to Reid represents an arm’s length transaction and

has been negotiated in good faith between the parties.

        S.      Reid is not holding itself out to the public as a continuation of the Debtor and no

common identity of directors, stockholders, members, or other equity holders exists between the Reid

and the Debtor. The transactions described by the Reid APA contemplate Reid’s purchase of a

substantial portion, but less than all, of the Debtor’s assets and do not contemplate a consolidation,

merger, or de facto merger of Reid and the Debtor and/or the Debtor's bankruptcy estate.

        T.      Reid is a good faith purchaser under Bankruptcy Code § 363(m) and, as such, is entitled

to the full protection of Bankruptcy Code § 363(m).

        U.      The Sale transaction has not been proposed or entered into fraudulently and Reid has

not engaged in collusive bidding or otherwise violated the provisions of Section 363(n) of the

Bankruptcy Code.

        V.      The findings and conclusions set forth herein constitute the Court's findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding

pursuant to Bankruptcy Rule 9014.

        W.      To the extent any of the findings of fact constitute conclusions of law, they are adopted

as such. To the extent any of the following conclusions of law constitute findings of fact, they are

adopted as such.

        And the Court, having made the foregoing findings and being duly advised, now ORDERS as

follows:

        1.      Any objections to the relief requested in the Sale Motion that were not withdrawn or

settled on the records are overruled.

        2.      The terms and conditions of the Sale of the Reid Sale Assets to Reid as set out in the

Reid APA, together with any other transactions described in the Reid APA, are approved by this Order

as fair and reasonable.

                                                   5
Case 18-07762-JJG-11          Doc 468       Filed 07/03/19       EOD 07/03/19 10:27:17           Pg 6 of 85


        3.      The Bid Allocation is binding on all parties in interest for all bankruptcy purposes.

The specific allocation of the cash payment for tax purposes only will be determined prior to closing

in accordance with the terms of the Reid APA.

        4.      The Debtor shall be authorized and directed to fully perform all terms and conditions

of the Reid APA, together with all additional instruments and documents which may be reasonably

necessary, convenient or desirable in performing under the Reid APA, and to take any and all further

actions (including any prorations, adjustments, payment of closing costs, and the like provided for in

the Reid APA) as may be necessary or appropriate in performing the obligations as contemplated by

the Reid APA, subject to the terms of the Final Order Authorizing use of Cash Collateral and Provision of

Adequate Protection [DN 276] (the “Cash Collateral Order”), the Order Authorizing Postpetition Financing

[DN 256] (the “1st DIP Order”), and the Order Authorizing Additional Postpetition Financing [DN 344]

(the “2nd DIP Order”).

        5.      Subject to the fulfillment of the terms and conditions of the Reid APA, at the Closing,

the Debtor, shall sell, transfer, assign and convey to Reid, all right, title and interest in and to the Reid

Sale Assets. The Debtor is authorized, empowered and hereby directed to deliver all bills of sale,

assignments and other such documentation that may be necessary or reasonably requested by Reid to

evidence the transfers required under the Reid APA.

        6.      Each entity with a Claim (as herein defined) in any of the Reid Sale Assets has (i)

consented to, or is deemed to have consented to, the Sale free and clear of such Claims, (ii) could be

compelled in a legal or equitable proceeding to accept money in satisfaction of such Claims, or (iii)

otherwise falls within the provisions of section 363(f) of the Bankruptcy Code and has been satisfied

as to all such Claims. Those holders of Claims who did not object, or who withdrew their objections,

to the Sale or the Sale Motion are deemed to have consented to entry of this Order pursuant to section

363(f)(2) of the Bankruptcy Code. Each holder of a Claim that did not so object is adequately protected

by having its Claims, if any, attach to the net cash proceeds of the Sale ultimately attributable to the


                                                     6
Case 18-07762-JJG-11          Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 7 of 85


property against or in which it asserts a Claims, with same validity and priority, and to the same extent,

as existed before the Sale, and subject to the terms of the instruments that created such Claims and to

any claims and defenses the Debtor and its bankruptcy estate may possess with respect thereto.

Therefore, approval of the Reid APA and consummation of the Sale free and clear of Claims is

appropriate pursuant to section 363(f) of the Bankruptcy Code.

        7.      Pursuant to sections 105 and 363(b) and (f) of the Bankruptcy Code, title to the Reid

Sale Assets shall pass to Reid on the Closing Date, free and clear of any and all liens (including

mechanics', materialmens', and other consensual and nonconsensual liens and statutory liens), security

interests, encumbrances and claims (including, but not limited to, any “claim” as defined in section

101(5) of the Bankruptcy code), reclamation claims, mortgages, deeds of trust, pledges, any liabilities

or obligations under any State or Federal WARN Act or similar law, any liabilities or obligations under

COBRA, covenants, restrictions, hypothecations, charges, indentures, loan agreements, instruments,

contracts, leases, licenses, options, rights of first refusal, rights of offset, recoupment, rights of

recovery, judgments, orders and decrees of any court of foreign or domestic governmental entity,

claims for reimbursement, contribution, indemnity or exoneration, assignment, debts, charges, suits,

rights of recovery, interests, products liability, alter-ego, environmental, successor liability, tax and

other liabilities, causes of action and claims, to the fullest extent of the law, in each case whether

secured or unsecured, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or

unnoticed, recorded or unrecorded, perfected or unperfected, allowed or disallowed, contingent or

noncontingent, liquidated or unliquidated, matured or unmatured, material or non-material, disputed

or undisputed, or known or unknown, whether arising prior to, on, or subsequent to the Petition Date,

whether imposed by agreement, understanding, law, equity or otherwise (collectively, the “Claims”).

This Order is and shall be effective as a determination that, upon the Closing, all Claims existing as to

all or any part of the Reid Sale Assets transferred pursuant to this Order, have been and are adjudged




                                                    7
Case 18-07762-JJG-11          Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17           Pg 8 of 85


and declared to be unconditionally released, discharged and terminated as against the Reid Sale Assets,

with such Claims attaching to the sale proceeds from the sale of the applicable Reid Sale Assets.

        8.      All Claims in or against the Reid Sale Assets shall attach to the net proceeds arising

from the sale of the applicable Reid Sale Assets with the same force, validity, effect, priority and

enforceability as such Claims had (if any) prior to such sale. Any disputes regarding the extent, validity,

perfection, priority and enforceability of such Claims with respect to any net sale proceeds shall be

determined by the Court upon proper application at a later date.

        9.      Except as expressly provided in the Reid APA, Reid shall not be deemed to have

assumed any Claims against the Debtor or the Reid Sale Assets.



        10.     The terms and provisions of this Order shall be binding in all respects upon the

Debtor, its employees, officers, and directors, their creditors, any parties having received notice of

these proceedings (actual or constructive), any affected third parties and other parties in interest, any

persons or entities asserting a Claim against, or an interest in, the Debtor’s estate or to any of the Reid

Sale Assets sold, conveyed and assigned pursuant to this Order, Reid, and all successors, transferees

or assigns of the above-mentioned parties, including, but not limited to, a chapter 11 trustee or chapter

7 trustee.

        11.     This Order is a final order (as opposed to an interlocutory order) and is enforceable

upon entry. As no unresolved objections to the Sale Motion remained at the time of the hearing on

the Sale Motion, the Court orders that the 14-day automatic stay imposed by Bankruptcy Rules 6004(h)

does not apply. Accordingly, this Order is subject to immediate execution and fulfillment by the

Debtor and Reid.

        12.     Effective on the Closing Date, all parties and/or entities asserting Claims against the

Debtor and/or any of the Reid Sale Assets are hereby permanently enjoined and precluded from, with

respect to such Claims: (i) asserting, commencing, or continuing in any manner any action against Reid


                                                    8
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17           Pg 9 of 85


or against any of Reid’s assets or properties, including without limitation against the Reid Sale Assets;

(ii) the enforcement, attachment, collection, or recovery, by any manner or means, of any judgment,

award, decree, or order against Reid or against any of Reid’s assets or properties, including without

limitation against the Reid Sale Assets; (iii) creating, perfecting, or enforcing any encumbrance of any

kind against Reid or against any of Reid’s assets or properties, including without limitation against the

Reid Sale Assets; (iv) asserting any setoff, right of subrogation, or recoupment of any kind against any

obligation due Reid; and (v) taking any action, in any manner, in any place whatsoever, that does not

conform to or comply with the provisions of this Order or the Reid APA. Neither Reid nor the Debtor

is required to comply with any "bulk sale" or similar laws relating to the transfer of the Reid Sale

Assets.

          13.   Pursuant to sections 105(a) and 363(b) of the Bankruptcy Code, the Sale by the Debtor

to Reid of the Reid Sale Assets and transactions related thereto, upon the Closing under the Reid APA,

are authorized and approved in all respects. Nothing contained in any chapter 11 plan confirmed in

the Debtor’s bankruptcy case or the order confirming any chapter 11 plan, nor any order dismissing

or converting the Debtor’s bankruptcy shall conflict with or derogate from the provisions of the Reid

APA, any documents or instrument executed in connection therewith, or the terms of this Order.

          14.   The failure specifically to include any particular provisions of the Reid APA or any of

the documents, agreements or instruments executed in connection therewith in this Order shall not

diminish or impair the force of such provision, document, agreement, or instrument, it being the intent

of the Court that the Reid APA and each document, agreement, or instrument be authorized and

approved in its entirety.

          15.   The Reid APA and any related agreements, documents, or other instruments may be

modified, amended, or supplemented by the parties thereto in accordance with the terms thereof

without further order of the Court, provided that any such modification, amendment, or supplement

does not have a material adverse effect on the Debtor's bankruptcy estate.


                                                   9
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17            Pg 10 of 85


           16.   Any and all parties asserting liens or encumbrances against the relevant Reid Sale

 Assets shall, to the extent necessary, execute contemporaneously with Closing on the Reid APA (or

 as soon as reasonably practical thereafter as requested by Reid), any and all documents, releases or

 instruments necessary to release, remove or terminate the lien, liens or encumbrances which have been

 asserted against any one or all of the Reid Sale Assets transferred pursuant to this Order.

           17.   The Debtor is authorized to take all actions necessary to effectuate the relief granted

 pursuant to this Order.

           18.   To the extent there are any inconsistencies between the terms of this Order, the Reid

 APA, and any prior order or pleading with respect to the Sale Motion, the terms of this Order shall

 govern.

           19.   Notwithstanding anything in Bankruptcy Rule 6004, each provision of this Order shall

 be effective immediately upon its entry by the Court unless a particular provision of this Order

 specifically provides otherwise.

                                                  ###




                                                   10
Case 18-07762-JJG-11   Doc 468   Filed 07/03/19   EOD 07/03/19 10:27:17   Pg 11 of 85



                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  



                        Exhibit	  A	  
Case 18-07762-JJG-11   Doc 468   Filed 07/03/19   EOD 07/03/19 10:27:17   Pg 12 of 85




                        ASSET PURCHASE AGREEMENT

                             DATED AS OF [•], 2019,
                              BY AND BETWEEN

                FAYETTE MEMORIAL HOSPITAL ASSOCIATION, INC.
                   D/B/A FAYETTE REGIONAL HEALTH SYSTEM,
                     AN INDIANA NONPROFIT CORPORATION

                                       AND

                 REID HOSPITAL & HEALTH CARE SERVICES, INC.,
                     AN INDIANA NONPROFIT CORPORATION




 I\14554897.5
Case 18-07762-JJG-11                   Doc 468           Filed 07/03/19               EOD 07/03/19 10:27:17                       Pg 13 of 85
                                                   TABLE OF CONTENTS

                                                                                                                                           Page

 Article I. DEFINITIONS ............................................................................................................... 2

    Section 1.01 Defined Terms ...................................................................................................... 2
    Section 1.02 Other Definitions and Interpretive Matters ......................................................... 15

 Article II. PROPERTY DESCRIPTION AND BANKRUPTCY CASE .................................... 16

    Section 2.01       Assets .................................................................................................................. 16
    Section 2.02       Excluded Assets .................................................................................................. 18
    Section 2.03       Assumption of Liabilities.................................................................................... 20
    Section 2.04       Excluded Liabilities ............................................................................................ 21
    Section 2.05       Further Assurances ............................................................................................. 23
    Section 2.06       Bankruptcy Court Approval................................................................................ 23
    Section 2.07       Bankruptcy Filings .............................................................................................. 23
    Section 2.08       Assigned Contracts and Cure Costs .................................................................... 24

 Article III. PURCHASE PRICE .................................................................................................. 25

    Section 3.01       Purchase Price ..................................................................................................... 25
    Section 3.02       Good Faith Deposit ............................................................................................. 25
    Section 3.03       Reduction of Cash Purchase Price ...................................................................... 26
    Section 3.04       Adjustment of Purchase Price ............................................................................. 26

 Article IV. REPRESENTATIONS AND WARRANTIES OF SELLER ................................... 27

    Section 4.01       Organization; Good Standing of Seller ............................................................... 27
    Section 4.02       Authority; Validity; Consents ............................................................................. 28
    Section 4.03       No Conflict ......................................................................................................... 28
    Section 4.04       Affiliates and Minority Interests; Competitive Dynamics .................................. 28
    Section 4.05       Contracts ............................................................................................................. 28
    Section 4.06       Title; Sufficiency of Assets; No Outstanding Rights.......................................... 29
    Section 4.07       Financial Information ......................................................................................... 29
    Section 4.08       Permits and Approvals ........................................................................................ 29
    Section 4.09       Participation in Payment Programs..................................................................... 30
    Section 4.10       Health Regulatory Compliance ........................................................................... 30
    Section 4.11       Compliance Programs ......................................................................................... 31
    Section 4.12       Proceedings; Judgments ...................................................................................... 31
    Section 4.13       Labor Matters ...................................................................................................... 32
    Section 4.14       Real Property ...................................................................................................... 33
    Section 4.15       Personal Property ................................................................................................ 35
    Section 4.16       Insurance ............................................................................................................. 36
    Section 4.17       Intellectual Property ............................................................................................ 36
    Section 4.18       Tax Matters ......................................................................................................... 36
    Section 4.19       Environmental Matters ....................................................................................... 37
    Section 4.20       Affiliate Transactions ......................................................................................... 38
    Section 4.21       Broker's or Finder's Fees ..................................................................................... 38
                                                                      -i-
Case 18-07762-JJG-11                   Doc 468           Filed 07/03/19               EOD 07/03/19 10:27:17                       Pg 14 of 85
                                                   TABLE OF CONTENTS

                                                                                                                                           Page

 Article V. REPRESENTATIONS AND WARRANTIES OF BUYER ...................................... 38

    Section 5.01       Organization and Good Standing ........................................................................ 38
    Section 5.02       Authorization and Binding Effect of Transaction Documents ........................... 38
    Section 5.03       Absence of Conflicts ........................................................................................... 38
    Section 5.04       Consents .............................................................................................................. 39
    Section 5.05       Broker's or Finder's Fees ..................................................................................... 39
    Section 5.06       Ability to Perform ............................................................................................... 39

 Article VI. COVENANTS ........................................................................................................... 39

    Section 6.01       Continuing Diligence and Inspection Rights ...................................................... 39
    Section 6.02       Conduct of Business Prior to the Closing ........................................................... 39
    Section 6.03       Notification of Certain Matters ........................................................................... 41
    Section 6.04       Additional Financial Information ....................................................................... 41
    Section 6.05       Title; Additional Documents .............................................................................. 41
    Section 6.06       Licensing ............................................................................................................. 41
    Section 6.07       Confidentiality .................................................................................................... 41
    Section 6.08       Publicity .............................................................................................................. 42
    Section 6.09       Commercially Reasonable Efforts ...................................................................... 42
    Section 6.10       Reports ................................................................................................................ 42
    Section 6.11       Post-Closing Records Obligations of Seller ....................................................... 42
    Section 6.12       Permits and Approvals ........................................................................................ 42
    Section 6.13       Extension of Closing ........................................................................................... 43
    Section 6.14       Casualty .............................................................................................................. 43
    Section 6.15       Collection of Accounts Receivable..................................................................... 43

 Article VII. OTHER AGREEMENTS ......................................................................................... 43

    Section 7.01       Taxes ................................................................................................................... 43
    Section 7.02       Allocation of Purchase Price............................................................................... 45
    Section 7.03       Bulk Sales ........................................................................................................... 45
    Section 7.04       Adequate Assurance and Performance; Security Arrangements ........................ 45
    Section 7.05       Employee Matters ............................................................................................... 46
    Section 7.06       Post-Closing Books and Records and Personnel ................................................ 49
    Section 7.07       Medical Records Retention ................................................................................. 49
    Section 7.08       Condemnation ..................................................................................................... 50
    Section 7.09       Payment of Broker and Finder's Fees ................................................................. 50

 Article VIII. CONDITIONS PRECEDENT TO THE
 OBLIGATION OF BUYER TO CLOSE ..................................................................................... 50

    Section 8.01       Accuracy of Representations and Warranties; Closing Certificate .................... 50
    Section 8.02       Performance of Agreement ................................................................................. 51
    Section 8.03       Seller Closing Certificate .................................................................................... 51
    Section 8.04       Conveyance of Property...................................................................................... 51

                                                                      -ii-
Case 18-07762-JJG-11                  Doc 468           Filed 07/03/19              EOD 07/03/19 10:27:17                      Pg 15 of 85
                                                   TABLE OF CONTENTS

                                                                                                                                        Page

    Section 8.05       Delivery of Closing Documents ......................................................................... 51
    Section 8.06       Required Approvals ............................................................................................ 51
    Section 8.07       Governmental Approvals .................................................................................... 51
    Section 8.08       Cure Costs of Assigned Contracts ...................................................................... 51
    Section 8.09       Entry of Sale Order ............................................................................................. 51
    Section 8.10       No Material Adverse Effect ................................................................................ 51
    Section 8.11       Title Commitment ............................................................................................... 51
    Section 8.12       ALTA Survey ..................................................................................................... 51
    Section 8.13       Environmental Reports ....................................................................................... 52
    Section 8.14       Zoning Compliance............................................................................................. 52
    Section 8.15       Estoppel Certificates ........................................................................................... 52
    Section 8.16       Additional Deliveries .......................................................................................... 52

 Article IX. CONDITIONS PRECEDENT TO THE
 OBLIGATION OF SELLER TO CLOSE .................................................................................... 52

    Section 9.01       Accuracy of Representations and Warranties ..................................................... 52
    Section 9.02       Performance of Agreements ............................................................................... 52
    Section 9.03       Buyer Closing Certificate ................................................................................... 52
    Section 9.04       Delivery of Closing Documents ......................................................................... 53
    Section 9.05       Unfavorable Action or Proceeding ..................................................................... 53
    Section 9.06       Final Sale Order .................................................................................................. 53
    Section 9.07       Cure Costs ........................................................................................................... 53

 Article X. CLOSING ................................................................................................................... 53

    Section 10.01 Closing Date and Place ..................................................................................... 53
    Section 10.02 Deliveries of Seller ........................................................................................... 53
    Section 10.03 Deliveries of Buyer ........................................................................................... 55

 Article XI. SURVIVAL OF REPRESENTATIONS,
 WARRANTIES AND COVENANTS ......................................................................................... 56

    Section 11.01 Survival ............................................................................................................. 56
    Section 11.02 Holdback Escrow Agreement ........................................................................... 56
    Section 11.03 Claims Against the Holdback Escrow Agreement ........................................... 56

 Article XII. DEFAULT AND TERMINATION ......................................................................... 57

    Section 12.01        Termination Events ........................................................................................... 57
    Section 12.02        Effect of Termination........................................................................................ 58
    Section 12.03        Remedies Upon Default .................................................................................... 58
    Section 12.04        Specific Performance ........................................................................................ 59
    Section 12.05        Obligations Upon Termination ......................................................................... 59
    Section 12.06        Sole and Exclusive Remedy ............................................................................. 59

 Article XIII. MISCELLANEOUS ............................................................................................... 59
                                                                    -iii-
Case 18-07762-JJG-11             Doc 468           Filed 07/03/19              EOD 07/03/19 10:27:17                       Pg 16 of 85
                                             TABLE OF CONTENTS

                                                                                                                                    Page

   Section 13.01   Further Actions ................................................................................................. 59
   Section 13.02   Notices .............................................................................................................. 60
   Section 13.03   Entire Agreement .............................................................................................. 61
   Section 13.04   Binding Effect; Benefits ................................................................................... 61
   Section 13.05   Assignment ....................................................................................................... 61
   Section 13.06   Amendments and Waivers; Governing Law; Consent to Jurisdiction and
                      Venue; Jury Trial Waiver ............................................................................. 61
   Section 13.07   Amendments; Waivers ...................................................................................... 62
   Section 13.08   Severability ....................................................................................................... 62
   Section 13.09   Counterparts ...................................................................................................... 62
   Section 13.10   References ......................................................................................................... 62
   Section 13.11   Disclosure Schedules; Schedules; Exhibits ...................................................... 62
   Section 13.12   Closing Costs .................................................................................................... 63
   Section 13.13   Attorneys' Fees .................................................................................................. 63
   Section 13.14   Survival of Defined Terms ............................................................................... 63
   Section 13.15   Time of Essence ................................................................................................ 63
   Section 13.16   No Third-Party Beneficiary .............................................................................. 63




                                                               -iv-
Case 18-07762-JJG-11          Doc 468    Filed 07/03/19   EOD 07/03/19 10:27:17   Pg 17 of 85



                 TABLE OF CONTENTS OF DISCLOSURE SCHEDULES

 SCHEDULES

 Schedule 2.01(a) - Real Property (Description of Real Property)

 Schedule 2.01(b) – Personal Property

 Schedule 2.01(c) - Assigned Contracts

 Schedule 2.02(a) – Excluded Personal Property

 Schedule 2.02(b) – Excluded Real Property

 Schedule 2.02(c) - Excluded Intellectual Property Licenses

 Schedule 2.02(e) - Excluded Deposit Accounts

 Schedule 2.02(p) - Excluded Equipment Agreements

 Schedule 2.08(b) - Cure Cost Cap

 Schedule 4.03 - No Conflict

 Schedule 4.04(a) – Affiliates and Minority Interests

 Schedule 4.05 - All Contracts in Effect on Execution Date

 Schedule 4.06(a) - No Outstanding Rights

 Schedule 4.07 - Historical Financial Information

 Schedule 4.08(a) - Permits

 Schedule 4.08(b) - Permit Revocation

 Schedule 4.09(a) – Participation in Payment Programs

 Schedule 4.09(b) - Participation in Payment Programs

 Schedule 4.09(c) – Governmental Disputes

 Schedule 4.11 - Compliance Programs

 Schedule 4.12 - Proceedings; Judgments

 Schedule 4.13(a) - List of Employees

 Schedule 4.13(b) - Service Providers
                                                 -i-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19   EOD 07/03/19 10:27:17   Pg 18 of 85



 Schedule 4.13(d) – WARN Act

 Schedule 4.13(f) – Employees on COBRA

 Schedule 4.14(a) – Real Property

 Schedule 4.14(b) - Tenant Leases

 Schedule 4.15(a) - Personal Property

 Schedule 4.16 – Insurance

 Schedule 4.17 - Registered Intellectual Property

 Schedule 4.18 - Tax Matters

 Schedule 4.18(h) – Property Tax Exemption

 Schedule 4.19 - Environmental Defects

 Schedule 4.20 - Affiliate Transactions

 Schedule 4.21 - Broker's or Finder's Fees

 Schedule 7.02 - Purchase Price Allocation

 Schedule 7.04(c) - Security Arrangements

 Schedule 7.05(c) - Employees Hired or Terminated After the Execution Date

 Schedule 7.05(h) – Employee Plans

 Schedule 8.07 - Required Approvals

 EXHIBITS

 Exhibit A     -       Bill of Sale, Assignment and Assumption Agreement

 Exhibit B     -       Special Warranty Deed

 Exhibit C     -       Certificate of Non-Foreign Status

 Exhibit D     -       Holdback Escrow Agreement




                                                 -ii-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17          Pg 19 of 85



                               ASSET PURCHASE AGREEMENT

         THIS ASSET PURCHASE AGREEMENT (this "Agreement") is dated the [•] day of
 [•], 2019 (the "Execution Date"), Fayette Memorial Hospital Association, Inc. d/b/a Fayette
 Regional Health System, an Indiana nonprofit corporation ("Seller"), and Reid Hospital & Health
 Care Services, Inc., an Indiana nonprofit corporation ("Buyer").

                                             RECITALS:

         A.      Seller is the owner of certain real, personal and intangible property constituting that
 certain collection of health care Facilities known as "Fayette Regional Health System," which
 provides inpatient, outpatient, emergency, and other ancillary services from its locations in
 Connersville, Fayette County, Indiana, and which is primarily located at 1941 Virginia Avenue,
 Connersville, Indiana 47331(the "Facilities", and each a "Facility");

        B.     On October 10, 2018 (the "Petition Date"), Seller filed a voluntary petition for relief
 under chapter 11 of Title 11 of the United States Code (the "Bankruptcy Code") in the United
 States Bankruptcy Court for the Southern District of Indiana (the "Bankruptcy Court"), thereby
 commencing the case captioned In re Fayette Memorial Hospital Association, Inc. d/b/a Fayette
 Regional Health Systems, Case No.: 18-07762-JJG-11 (the "Bankruptcy Case");

         C.     Seller desires to sell, transfer and assign to Buyer, and Buyer desires to purchase,
 acquire and assume from Seller pursuant to this Agreement, the Sale Order, the Sale Motion and
 Sections 105, and 365 of Title 11 of the Bankruptcy Code, certain Assets as specifically provided
 herein;

         D.     The execution and delivery of this Agreement and Seller's ability to consummate
 the transactions set forth in this Agreement are subject to, among other things, the entry of a final
 non-appealable Order of the Bankruptcy Court under, inter alia, Section 363 of the Bankruptcy
 Code;

         E.      The Parties acknowledge and agree that the terms of the Contemplated Transactions
 are the result of arm's length negotiations;

         F.      Seller has solicited bids for the Facilities and the Business to obtain the highest and
 best offer; and

         G.      Seller has determined that the Buyer's offer to purchase the applicable Assets is the
 best offer received to date for said Assets and constitutes a fair and adequate purchase price for
 the applicable Assets.

        NOW, THEREFORE, in consideration of the mutual covenants contained herein and
 other good and valuable consideration, the receipt and sufficiency of which are hereby
 acknowledged, Seller and Buyer, intending to be legally bound, agree as follows:




                                                  -1-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19       EOD 07/03/19 10:27:17          Pg 20 of 85



                                             ARTICLE I.
                                            DEFINITIONS

        Section 1.01 Defined Terms. For purposes of this Agreement, the following terms shall
 have the meanings indicated:

         "Accounts Receivable" means all accounts, notes, accounts receivable, and other rights to
 receive payment for goods and services provided by Seller in connection with the Business prior
 to the Effective Time, including any such accounts receivable that have been charged off as bad
 debts, whether billed or unbilled, or recorded or unrecorded, or collected after the Effective Time.

         "Accrued PTO" shall have the meaning set forth in Section 7.05(f).

         "Action" means any legal action, suit or arbitration, or any inquiry, proceeding, or
 investigation, by or before any Governmental Authority.

         "Affiliate" means with respect to any specified person or entity, any other person or entity
 which, directly or indirectly controls, is controlled by, or is under common control with, the
 specified person or entity.

         "Agreement" shall have the meaning set forth in the introductory paragraph.

         "Allocated Value" shall have the meaning set forth in Section 7.02.

         "Alternative Transaction" means any agreement or transaction, whether pursuant to a plan
 or otherwise, involving the sale or other transfer (in a single transaction or a series of related
 transactions) of all or substantially all of the Assets, or the issuance, sale or other transfer (in a
 single transaction or series of related transactions) of all or substantially all of the member interests
 of Seller or any of its successors, to any party other than Buyer or a designee of Buyer.

         "Applicable Law" means any federal, state, municipal, county, local, foreign or other
 statute, law, ordinance, rule or regulation, administrative interpretation, or any order, writ,
 injunction, judgment, plan, decree or other requirement of any Governmental Authority.

         "Approval" means any approval, authorization, consent, notice, qualification or
 registration, or any extension, modification, amendment or waiver of any of the foregoing, of or
 from, or any notice, statement, filing or other communication to be filed with or delivered to, any
 Governmental Authority.

         "Assets" shall have the meaning set forth in Section 2.01.

         "Asset Taxes" means all real estate, ad valorem, property, excise, severance, production or
 similar Taxes, but not franchise, income or similar Taxes.

         "Assigned Contracts" shall have the meaning set forth in Section 2.01(c).

         "Assumed Liabilities" shall have the meaning set forth in Section 2.03.


                                                   -2-
Case 18-07762-JJG-11         Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 21 of 85



        "Bankruptcy Case" shall have the meaning set forth in the Recitals.

        "Bankruptcy Code" shall have the meaning set forth in the Recitals.

        "Bankruptcy Court" shall have the meaning set forth in the Recitals.

          "Benefit Plans" means (i) all "employee benefit plans", as defined in Section 3(3) of ERISA
 (whether or not such plan is subject thereto), (ii) all employment, consulting or other individual
 compensation Contracts, and (iii) all bonus or other incentive, deferred or other compensation,
 profit sharing, pension, change-in-control, severance pay, separation, retention, sick leave,
 vacation pay, day or dependent care, salary continuation, disability, hospitalization, medical, life
 insurance, retiree healthcare, retiree life insurance, other retirement, scholarship, legal services,
 cafeteria, life, health, accident, disability, workers' compensation, paid time off, fringe benefit or
 other insurance or employee benefit programs, plans, policies or arrangements, whether written or
 oral, single employer, multiemployer or multiple employer, or whether for the benefit of a single
 individual or more than one individual, as to which Seller or any of its ERISA Affiliates
 contributes, has an obligation to contribute, or has any Liability, contingent or otherwise, with
 respect to, or otherwise provides to, any current or former Employee or Service Provider.

        “Bid Procedures” shall have the meaning set forth in Section 2.07.

         "Business" means the business of and operations of the Facilities, which is a general acute
 care hospital in Connersville, Indiana known as "Fayette Regional Health System," which provides
 inpatient, outpatient, emergency, and other ancillary services from its locations in Connersville,
 Fayette County, Indiana, and which is primarily located at 1941 Virginia Avenue, Connersville,
 Indiana 47331.

         "Business Day" means any day other than (i) a Saturday, Sunday or any United States
 federal legal holiday, or (ii) any day on which banks in Indiana are not open for business.

        "Buyer" shall have the meaning set forth in the Preamble.

        "Buyer Closing Certificate" shall have the meaning set forth in Section 9.03.

        "Buyer Employer" shall have the meaning set forth in Section 7.05(b).

        "Cash Purchase Price" shall have the meaning set forth in Section 3.01(a).

         "Claim" has the meaning set forth in Section 101(b) of the Bankruptcy Code, and any and
 all demands, losses, liabilities, damages, obligations, expenses, fines, penalties, costs, claims,
 causes of action and judgments for: (a) breaches of Contract; (b) loss or damage to Property, injury
 to or death of persons (including illness and disease), and other tortious injury; or (c) violation of
 Applicable Laws, orders, or any other legal right or duty actionable at law or equity. The term
 "Claims" also includes reasonable attorneys' fees, court costs, and other reasonable costs resulting
 from the investigation or defense of any claim.




                                                  -3-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 22 of 85



          "Closing" means the consummation of the purchase and sale of the Assets and Assumed
 Liabilities in accordance with the terms of this Agreement on the Closing Date, or at such earlier
 or later date and time as may be agreed upon by the parties.

        "Closing Date" shall have the meaning set forth in Section 10.01.

       "COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
 amended.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Contemplated Transactions" shall have the meaning set forth in Section 2.01.

         "Contract" means any written contract, agreement, indenture, note, bond, note, sublease,
 lease (including any Personal Property lease or capital lease), conditional sales contract, mortgage,
 license, sublicense, franchise agreement, obligation, promise, undertaking, commitment, or other
 binding agreement, primarily pertaining to or used in connection with the Business (in each case,
 whether written or oral), along with any additional Contracts that are entered into after the date
 hereof but prior to the Closing.

        "Contract Notice" shall have the meaning set forth in Section 2.08(e).

        "Copyrights" means all United States and foreign copyright rights in any original works of
 authorship, whether registered or unregistered, including all copyright registrations and
 applications.

        "Cure Costs" shall have the meaning set forth in Section 2.08(b).

         "Cure Cost Cap" means the maximum amount that Buyer shall pay in the form of Cure
 Costs in connection with Assigned Contracts based on the aggregate amount of the Cure Costs for
 each Assigned Contract as set forth in the applicable orders from the Bankruptcy Court.

         "Deed" means the special warranty deed in the form attached hereto as Exhibit B, which
 will be used to convey the Real Property.

         "Designation Deadline" means 5:00 p.m., Eastern Standard Time, on the date that is five
 (5) Business Days prior to the Closing Date or such later date as Buyer and Seller shall mutually
 agree and as the Bankruptcy Court may authorize; provided that the Designation Deadline for any
 Executory Contract with respect to which a dispute regarding a Cure Cost exists on such date shall
 be five (5) days after the date of the resolution of such dispute.

         "Disclosure Schedules" means the disclosure schedules provided by Seller in connection
 with this Agreement.

        "Drop Dead Date" shall have the meaning set forth in Section 10.01.

        "Effective Time" means 12:01 a.m. on the calendar day immediately following the Closing
 Day, unless otherwise agreed in writing by Seller and Buyer.

                                                 -4-
Case 18-07762-JJG-11        Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17        Pg 23 of 85



        "Employee" means any individual employed by Seller to provide services to Seller in
 connection with the Business.

         "Environmental Defect" means any condition of, in, on or under any of the Assets that
 either (i) requires monitoring, reporting, removal, restoration, remediation or resolution under
 applicable Environmental Laws or (ii) if known by a federal or state regulatory agency of
 competent jurisdiction, would reasonably be expected to cause such federal or state regulatory
 agency to assert that the Assets require monitoring, reporting, removal, restoration, remediation or
 resolution under applicable Environmental Laws.

         "Environmental Laws" means any federal, state, or local Applicable Law relating to the
 prevention of pollution, protection of health or the environment or natural resources, restoration
 of environmental quality, or Releases of or exposure to Hazardous Substances or the handling,
 generation, treatment, transportation, storage, use, arrangement for disposal or disposal,
 manufacture, distribution, formulation, packaging or labeling of Hazardous Substances, including
 without limitation, the following federal statutes and the regulations promulgated thereunder: the
 Comprehensive Environmental Response, Compensation and Liability Act of 1980; the
 Emergency Planning and Community Right-To-Know Act; the Resources Conservation and
 Recovery Act; the Clean Air Act; the Clean Water Act; the Safe Drinking Water Act; the Oil
 Pollution Act; the Toxic Substances Control Act; the Hazardous Materials Transportation Act; the
 Federal Insecticide, Fungicide, and Rodenticide Act; and the regulations promulgated pursuant
 thereto and analogous State and local Applicable Laws.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

       "ERISA Affiliate" means any entity that, together with Seller, may be treated as a single
 employer under Section 4001 of ERISA or Section 414 of the Code.

         "ERISA Affiliate Liability" means any actual or contingent Liability of Seller or its ERISA
 Affiliates under or in respect of any employee benefit plan pursuant to any statute or regulation
 that imposes Liability on a "controlled group" or similar basis as a result of being an ERISA
 Affiliate or successor prior to the Closing Date with respect to any other Person.

        "Escrow Agent" means U.S. Bank National Association.

        "Excluded Assets" shall have the meaning set forth in Section 2.02.

        "Excluded Contracts" means every Contract that is not an Assigned Contract.

        "Excluded Deposit Accounts" shall have the meaning set forth in Section 2.02(e).

        "Excluded Employee Liabilities" means each of the following:

         (a)     any and all Liabilities arising out of, relating to or resulting from any Proceeding
 with respect to any current or former Employee or Service Provider, based on facts occurring prior
 to or as of the Closing (even if not known until after the Closing), including relating to his/her
 employment or services, or termination of employment or services, with Seller, or any of its
 Affiliates, including as a result of the consummation of the Contemplated Transactions, but

                                                 -5-
Case 18-07762-JJG-11        Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17       Pg 24 of 85



 excluding any Liabilities for failure-to-hire claims against Seller by any Employee who is not
 offered employment by Buyer or its Affiliate due to discriminatory criteria;

         (b)    any and all actual or contingent Liabilities under, arising out of, relating to or
 resulting from any Benefit Plans;

        (c)     any ERISA Affiliate Liability;

        (d)      any and all Liabilities to provide continuation coverage pursuant to COBRA under
 any plan that is a "group health plan" (as defined in Section 5000(b)(1) of the Code) with respect
 to a COBRA qualifying event that occurs prior to or on the Closing Date;

        (e)    any and all Liabilities for any misclassification of any Person performing services
 for or on behalf of Seller prior to the Closing as an independent contractor rather than as an
 employee; and

         (f)    any and all other Liabilities arising out of, relating to or resulting from the
 employment or prospective employment of or the termination of any relationship with any current,
 former or prospective Employees (including any Employee who does not accept an offer of
 employment with Buyer)) or Service Providers, based on facts occurring prior to or as of the
 Closing (even if not known until after the Closing), including, but not limited to, unemployment
 benefits, but excluding any failure-to-hire Liabilities of Seller or its Affiliates arising from or
 relating to Buyer’s decision whether to offer employment to employees of Seller based on
 discriminatory criteria.

        "Excluded Equipment Agreements" shall have the meaning set forth in Section 2.02(p).

        "Excluded Intellectual Property Licenses" shall have the meaning set forth in
 Section 2.02(c).

        "Excluded Liabilities" shall have the meaning set forth in Section 2.04.

        "Excluded Personal Property" shall have the meaning set forth in Section 2.02(a).

        "Excluded Real Property" shall have the meaning set forth in Section 2.02(b).

        "Execution Date" shall have the meaning set forth in the Preamble.

         "Executory Contract" means any executory Contract related to the Business or to which
 Seller is a party.

        "Facilities" has the meaning set forth in the Recitals.

         "Fayette Board" means the Board of Trustees of Fayette Memorial Hospital Association,
 Inc. d/b/a Fayette Regional Health System.

       "Final Order" means an order or judgment of the Bankruptcy Court, or other court of
 competent jurisdiction, as to which the sooner to occur of (a) the time for appeal, Petition for

                                                 -6-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 25 of 85



 Certiorari or move for re-argument or re-hearing has expired, and as to which no appeal, Petition
 for Certiorari, or other proceeding for re-argument or re-hearing shall then be pending, or as to
 which any appeal, Petition for Certiorari, re-argument or re-hearing shall have been waived in
 writing, in form and substance reasonably satisfactory to the Seller and the Buyer, or in the event
 that an appeal, Writ of Certiorari or re-argument or re-hearing thereof has been sought, such order
 of the Bankruptcy Court, or other court of competent jurisdiction, shall have been determined by
 the highest Court to which such order was approved, or certiorari, re-argument or re-hearing shall
 have been denied or resulted in no modification of such order, and the time to take any further
 appeal, Petition for Certiorari or move for re-argument or re-hearing shall have expired, or (b) the
 transaction approved or authorized by such order has been consummated and no appeal, Petition
 for Certiorari or move for re-argument or re-hearing had, at the time of such consummation, been
 filed or commenced; provided however, that the possibility that a motion under Section 502(i) of
 the Bankruptcy Code, Rule 59 or Rule 60 of the Federal Rules of Civil Procedure, or any analogous
 bankruptcy Applicable Law or applicable state court rules of civil procedure, may be, but have not
 been, filed with respect to such order shall not cause such order not to be a Final Order.

        "Free and Clear" means free and clear of all Liens.

          "Furniture and Equipment" means all furniture, fixtures, furnishings, machinery,
 appliances and other equipment (including medical equipment) and leasehold improvements
 owned by Seller, used by Seller in the conduct of the Business and located in the Ordinary Course
 of Business at the Facilities, including all such desks, chairs, tables, Hardware, copiers, telephone
 lines, telecopy machines and other telecommunication equipment (and, to the extent assignable by
 Seller, the telephone numbers associated therewith used in the Ordinary Course of Business),
 cubicles and miscellaneous office furnishings.

        "GAAP" means generally accepted accounting principles in the United States.

        "Governing Document" means the legal document(s) by which any Person (other than an
 individual) establishes its legal existence or which govern its internal affairs. For example, the
 "Governing Documents" of a corporation would be its certificate of incorporation and bylaws, the
 "Governing Documents" of a limited partnership would be its certificate of formation and its
 limited partnership agreement and the "Governing Documents" of a limited liability company
 would be its certificate of formation and its limited liability company agreement or operating
 agreement.

         "Governmental Authority" means any federal, state or local government, agency, court,
 arbitrator, department, commission, board, bureau, authority, instrumentality or other body,
 including, without limitation, any Person exercising executive, legislative, judicial, regulatory or
 administrative governmental powers or functions, in each case to the extent the same has
 jurisdiction over the Person, property or service in question.

        "Government Programs" has the meaning set forth in Section 4.09(a).

        "Guaranty Actions" has the meaning set forth in Section 2.01(g).

       "Hardware" means any and all computer and computer-related hardware, including
 computers, file servers, facsimile servers, scanners, color printers, laser printers and networks.
                                                 -7-
Case 18-07762-JJG-11        Doc 468     Filed 07/03/19     EOD 07/03/19 10:27:17        Pg 26 of 85



         "Hazardous Substance" means petroleum and its byproducts, asbestos and any other
 material or substance which is defined as a "hazardous waste," "hazardous substance," "hazardous
 material," "restricted hazardous waste," "industrial waste," "solid waste," "contaminant,"
 "pollutant," "toxic waste" or "toxic substance" or otherwise regulated under any Environmental
 Law or for which Liability can be imposed under any Environmental Law.

         "Healthcare Regulatory Consents" means in respect of Seller or Buyer, as the case may be,
 such consents, approvals, authorizations, waivers, Orders, licenses or Permits of any
 Governmental Authority as shall be required to be obtained and such notifications to any
 Governmental Authority as shall be required to be given by such party in order for it to
 consummate the Contemplated Transactions in compliance with all Applicable Law relating to
 health care or healthcare services of any kind.

        "HIPAA" means the Health Insurance Portability and Accountability Act of 1996, as
 codified at 42 U.S.C. Sections 1320d through d-8, as amended by the Health Information
 Technology for Economic and Clinical Health Act.

        "Historical Financial Information" shall have the meaning set forth in Section 4.07(a).

        "Holdback Escrow Agreement" shall have the meaning set forth in Section 11.02.

        "Holdback Escrow Amount" shall have the meaning set forth in Section 11.02.

        "Hospital" will have the meaning set forth in the Recitals of this Agreement.

        "Improvements" shall have the meaning set forth in Section 2.01(a)(i).

        "Inactive Employee" means an Employee who is on employer-approved leave of absence
 on the Closing Date as a result of military service, pregnancy or parental leave, disability leave,
 medical leave, jury duty or any other leave provided under Applicable Law.

         "Indebtedness" means, without duplication, the outstanding principal amount of, accrued
 and unpaid interest on and other payment obligations (including any prepayment premiums or
 similar breakage costs payable as a result of the consummation of the Contemplated Transactions)
 with respect to (a) indebtedness for borrowed money or (b) indebtedness evidenced by any note,
 bond, debenture or other debt security. Notwithstanding anything to the contrary in the foregoing,
 "Indebtedness" shall not include: (i) trade payables and accrued expenses arising in the Ordinary
 Course of Business, (ii) deferred revenue, (iii) any obligations under any capital lease, (iv) any
 undrawn letters of credit, and (v) any payment or performance bonds.

         "Information Privacy or Security Laws" means all Applicable Laws and self-regulatory
 guidelines that apply to the Seller concerning the privacy, protection or security of Personal
 Information (as defined in such Applicable Laws), including, where applicable, the HIPAA, and
 state data breach notification Laws.

        "Intellectual Property" means all intellectual property, including all Copyrights, Patents,
 Trademarks, industrial designs, trade secrets, proprietary know-how and confidential business
 information owned, used or licensed by Seller and used or held for use in conducting the Business.

                                                 -8-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19       EOD 07/03/19 10:27:17          Pg 27 of 85



         "Inventory" means all drugs, medications, food, janitorial, housekeeping and office
 supplies and other consumables located in or used in connection with the operation of the Business
 and or the operation of the Real Property.

         "Knowledge" means (i) with respect to Seller, the actual knowledge of any of the following
 individuals: Randall A. White, President and Chief Executive Officer, Samantha Bell-Jent, Vice
 President of Finance & Chief Financial Officer, and Amanda Gilley, Chief Nursing Officer, after
 due inquiry of those persons directly reporting to him or her, and (ii) with respect to Buyer, the
 actual knowledge of any of the following individuals: Craig C. Kinyon, President and Chief
 Executive Officer, and Christopher D. Knight, Vice President Finance and Chief Financial Officer,
 after due inquiry of those persons directly reporting to him or her.

         "Labor Laws" means all Applicable Laws relating to employment, employment standards
 and practices, employment of minors, employment discrimination, employee classification,
 employment-related immigration, workplace health and safety, labor relations, employment tax
 withholding, wages, hours, family and medical and other leave of absence, workplace insurance
 or pay equity.

         "Land" shall have the meaning set forth in Section 2.01(a)(i).

         "Liability" means any debt, obligation, duty or liability of any nature (including any
 unknown, undisclosed, unmatured, unaccrued, unasserted, contingent, indirect, conditional,
 implied, vicarious, derivative, joint, several or secondary liability), regardless of whether such
 debt, obligation, duty or liability would be required to be disclosed on a balance sheet prepared in
 accordance with GAAP and regardless of whether such debt, obligation, duty or liability is
 immediately due and payable.

         "Licensing Surveys" means survey reports, waivers of deficiencies, plans of correction,
 and any other investigation reports issued by the applicable Governmental Authority with respect
 to the Real Property in respect of any Permits.

         "Lien" means any mortgage, deed to secure debt, deed of trust, pledge, hypothecation,
 security, charge, Claims, causes of action, encumbrances, interests, pledges, security interests,
 rights of set-off, restrictions or limitations on use, successor liabilities, conditions, rights of first
 refusal, options or liens of any kind, obligations to allow participation, agreements or rights, rights
 asserted in litigation matters, rights asserted in adversary proceedings in the Bankruptcy Case,
 competing rights of possession, obligations to lend, matters filed of record that relate to, evidence
 or secure an obligation of the Seller (and all created expenses and charges) of any type under,
 among other things, any document, instrument, regulation, or administrative governmental powers
 or functions, in each case the same has jurisdiction over the Person or Property in question, whether
 voluntarily incurred or arising by operation of law or otherwise, affecting any assets or property,
 including any agreement to give or grant any of the foregoing, any conditional sale or other title
 retention agreement, and the filing of or agreement to give any financing statement with respect to
 any assets or property under the Uniform Commercial Code or Applicable Law.

        "Loss" or "Losses" means any and all costs, obligations, liabilities, demands, claims,
 settlement payments, awards, judgments, fines, penalties, damages and reasonable out-of-pocket

                                                   -9-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 28 of 85



 expenses, including court costs and reasonable attorneys' fees, whether or not arising out of a third-
 party claim.

         "Marks" means all trademarks, service marks, trade names, service names, brand names,
 all trade dress rights, logos, Internet domain names and corporate names and general intangibles
 of a like nature, together with the goodwill associated with any of the foregoing, and all
 applications, registrations and renewals thereof.

          "Material Adverse Effect" means (i) any effect, change, development, or state of facts that
 is reasonably determined to be materially adverse to the Assets or the Business (taken as a whole),
 including its assets, properties, results of operations or condition (condition or otherwise), or (ii) a
 material adverse effect on the ability of Seller to consummate the Contemplated Transactions or
 to perform its obligations under this Agreement, provided, however, that none of the following
 shall be deemed to constitute, and none of the following shall be taken into account in determining
 whether there has been, a Material Adverse Effect: any adverse change, event, development, or
 effect arising from or relating to the following: (a) general business or economic conditions
 (including local competitive dynamics), to the extent not disproportionately affecting the hospital
 industry, (b) national or international political or social conditions, including the engagement by
 the United States in hostilities, whether or not pursuant to the declaration of a national emergency
 or war, or the occurrence of any military or terrorist attack upon the United States, or any of its
 territories, possessions, or diplomatic or consular offices or upon any military installation,
 equipment or personnel of the United States, (c) earthquake, tornado, hurricane, flood or other
 natural disaster, (d) changes in United States generally accepted accounting principles, (e) the
 taking of any action contemplated by this Agreement and the other agreements contemplated
 hereby, or (f) any effect resulting from the public announcement of this Agreement, compliance
 with terms of this Agreement or consummation of the Contemplated Transactions.

        "Material Contracts" means the following Contracts to which Seller is a party or as to which
 any portion of any such Assets is subject:

                    (i)       all Contracts involving aggregate consideration in excess of Five
                Thousand Dollars ($5,000) or requiring performance by any party more than six (6)
                months from the Execution Date;

                   (ii)        all Contracts that cannot be cancelled without penalty or without
                more than thirty (30) days' notice;

                   (iii)        all Contracts that contain non-competition or non-solicitation
                provisions restricting the conduct of the Business, or restricting the conduct of any
                Person potentially competing with the Business, in any geographic area or during
                any period of time;

                    (iv)         all Contracts granting any exclusive rights, rights of first refusal,
                rights of first negotiation or similar rights to any Person;

                     (v)        except for agreements relating to trade receivables, all Contracts
                relating to indebtedness (including guarantees), or imposing an Lien on an Asset;

                                                  -10-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17           Pg 29 of 85



                    (vi)        all managed care or Third Party Payor Contracts;

                   (vii)       all Contracts with any physician, any practitioner or licensed health
                care facility;

                   (viii)       all Contracts for medical direction, the provision of professional
                health care services, or medical supervision of the performance of health care
                services at the Facilities;

                    (ix)      all Contracts that provide for severance pay or any other material
                post-employment payment by, or financial obligation of, Seller to Employees or
                Service Providers;

                     (x)       all joint venture, partnership or similar Contracts that provide for the
                sharing of profits relating to the Business (excluding the organizational documents
                of Seller);

                    (xi)       all Contracts for the sale of any of the Assets or for the grant to any
                Person of any option, right of first refusal or preferential or similar right to purchase
                any of the Assets;

                   (xii)      all Contracts that provide for the indemnification of any Person or
                the assumption of any Tax, environmental or other Liability of any Person;

                  (xiii)        all Tenant Leases;

                  (xiv)         all confidentiality agreements, non-disclosure agreements or similar
                agreements;

                   (xv)         all agency agreements and powers of attorney; and

                   (xvi)         all other Contracts material to the Assets or the operation of the
                Business and not previously listed in a category set forth in subsections (i)-(xviii)
                of this definition.

        "NPI" means national provider identifier.

        "OIG" has the meaning set forth in Section 4.11.

        "Offered Employees" shall have the meaning set forth in Section 7.05(b).

         "Order" means any award, decision, writ, injunction, judgment, order or decree entered,
 issued, made, or rendered by any Governmental Authority, or by any arbitrator.

         "Ordinary Course of Business" means the ordinary and usual course of normal day-to-day
 operations of the Business through the Execution Date consistent with past practice, subject, and,
 in respect of the period after the Execution Date, to those actions necessary in connection with the
 Bankruptcy Case.

                                                  -11-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17          Pg 30 of 85



        "Outside Date" shall have the meaning set forth in Section 12.01(c).

        "Patents" means all patents and application therefor, including continuations, divisionals,
 continuations-in-part, or reissues or patent applications and patents issuing thereon.

        "Paying Party" shall have the meaning set forth in Section 7.01(c).

         "Permits" means all certificates, licenses, and permits which under Applicable Law are
 required to be held in connection with the ownership, use, occupancy, operation, and maintenance
 of the Real Property as a licensed hospital which provides inpatient, outpatient, emergency, and
 other ancillary services or the Assets.

        "Permitted Buyer-Assignee" shall have the meaning set forth in Section 13.05.

           "Permitted Exceptions" means all Title Exceptions to which Buyer has not objected, and
 all title objections which Buyer has waived or accepted.

        "Permitted Liens" means (a) Liens for Taxes not yet due and payable or which are being
 contested in good faith by appropriate proceedings; (b) any Lien that will be released by the Sale
 Order or otherwise discharged at Closing; and (c) the Permitted Exceptions.

        "Person" means any natural person, firm, corporation, company, general or limited
 partnership, limited liability company, association, joint venture, business enterprise, trust, estate,
 Governmental Authority or other legal entity, in each case whether in its own or a Representative
 capacity.

        "Personal Property" shall have the meaning set forth in Section 2.01(b)(i).

        "Petition Date" shall have the meaning set forth in the Recitals.

         "Post-Closing Licensee" means Buyer or its designee to whom all transferrable Permits
 will be transferred or otherwise obtained in accordance with Applicable Law for the operation of
 the Real Property.

        "Proceeding" means any Action, arbitration, audit, hearing, investigation, litigation, or suit
 (whether civil, criminal, administrative or investigative) commenced, brought, conducted, or heard
 by or before, or otherwise involving, any Governmental Authority or arbitrator.

        "Program Agreements" shall have the meaning set forth in Section 4.09(a).

        "Proration Date" shall have the meaning set forth in Section 3.04(a).

        "Proration Schedule" shall have the meaning set forth in Section 3.04(a).

        "Purchase Price" shall have the meaning set forth in Section 3.01.

        "Real Property" shall have the meaning set forth in Section 2.01(a).



                                                  -12-
Case 18-07762-JJG-11         Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 31 of 85



         "Records" means the books, records, accounts, files, logs, information, databases, ledgers,
 in-place policies and training materials, journals and architectural, mechanical and electrical plans
 and specifications pertaining to or used in the operation of the Business, however such data is
 stored.

        "Refundable Deposit" shall have the meaning set forth in Section 3.02(a).

        "Regulatory Approvals" has the meaning set forth in Section 6.06.

        "Reimbursable Claims" has the meaning set forth in Section 11.03.

        "Reimbursing Party" shall have the meaning set forth in Section 7.01(c).

        "Reid Board" means the Board of Trustees of Reid Hospital & Health Care Services, Inc.,

        "Release" means any past or present spilling, leaking, pumping, pouring, emitting,
 emptying, discharging, injecting, escaping, leaching, dumping or disposing of a Hazardous
 Substance into the environment (including the abandonment or discharging of barrels, containers
 and other closed receptacles containing any Hazardous Substance).

        "Representatives" means employees, officers, directors, consultants, agents, contractors,
 counsel, accountants, investment advisers, regulators, lenders, partners, potential partners,
 investors and potential investors.

        "Sale Hearing" has the meaning set forth in Section 2.07(c).

         "Sale Order" means an Order of the Bankruptcy Court, in form and substance approved by
 the Buyer and the Seller (such approval not to be unreasonably withheld or conditioned so long as
 the Order is not inconsistent with, and does not limit the rights and protections under this
 Agreement; provided, however, the Seller’s approval may be conditioned upon the consent of any
 lenders holding Liens on the Facilities) pursuant to, inter alia, Sections 105, 363 and 365 of the
 Bankruptcy Code (i) authorizing and approving, inter alia, the sale of the Assets to Buyer on the
 terms and conditions set forth herein, Free and Clear of all Liens and Liabilities (other than
 Permitted Liens and Assumed Liabilities) to the extent permissible under Section 363(f) of the
 Bankruptcy Code, (ii) finding that notice of the hearing concerning approval of this Agreement
 and of the Contemplated Transactions was given in accordance with the Bankruptcy Code and that
 such notice is appropriate under the particular circumstances, (iii) authorizing and approving the
 assumption and assignment of the Assigned Contracts to Buyer, (iv) containing a finding that
 Buyer has acted in "good faith" within the meaning of, and is entitled to the protections of, Section
 363(m) of the Bankruptcy Code, (v) containing a finding that this Agreement was negotiated,
 proposed and entered into by the parties without collusion, in good faith and from arm's length
 bargaining positions, (vi) containing a finding that Seller and Buyer have not engaged in any
 conduct that would cause or permit this Agreement to be avoidable under Section 363(n) of the
 Bankruptcy Code, (vii) providing that this Agreement and the Contemplated Transactions may,
 subject to the terms set forth herein, be specifically enforced against and binding upon, and not
 subject to rejection or avoidance by Seller or its estate or any chapter 7 or chapter 11 Bankruptcy
 Code trustee of Seller or other Representative of its estate, (viii) providing that neither Buyer nor
 any of its Affiliates shall be deemed a successor in interest to Seller, and (ix) providing that, upon
                                                 -13-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 32 of 85



 Buyer' s payment of the consideration provided hereunder, Seller shall have received fair and
 reasonably equivalent value for the Assets.

        "Security Arrangements" shall have the meaning set forth in Section 7.04(c).

        "Seller" shall have the meaning set forth in the Preamble.

        "Seller Closing Certificate" shall have the meaning set forth in Section 8.03.

        "Seller's Obligations" shall have the meaning set forth in Section 7.04(c).

         "Service Provider" means any individual or entity that is engaged by Seller to provide
 personal services to Seller pursuant to a consulting or other independent contractor relationship,
 directly related to the Business or the Assets.

          "Software" means, except to the extent generally available for purchase from a third
 Person, any and all (i) computer programs, including any and all software implementations of
 algorithms, models and methodologies, whether in source code or object code, (ii) databases and
 compilations, including any and all data and collections of data, whether machine readable or
 otherwise, (iii) descriptions, flow charts and other work product used to design, plan, organize and
 develop any of the foregoing, screens, user interfaces, report formats, firmware, development
 tools, templates; menus, buttons and icons, and (iv) all documentation including user manuals and
 other training documentation related to any of the foregoing, in each case, that are used in,
 incorporated in, embodied in, displayed by or relate to, or are used or useful in the Business.

        "Survey" means an ALTA survey of the Real Property from a surveyor chosen by Buyer,
 meeting minimum standard detail requirements, and depicting only those Title Exceptions that are
 reasonably satisfactory to Buyer.

        "Straddle Periods" shall have the meaning set forth in Section 7.01(b).

        "Tax Allocation" shall have the meaning set forth in Section 7.02.

         "Taxes" means (i) all federal, state, local or foreign taxes, charges or other assessments,
 including all net income, gross receipts, capital, sales, use, ad valorem, value added, transfer,
 franchise, profits, inventory, capital stock, license, withholding, payroll, employment, social
 security, unemployment, excise, severance, stamp, occupation, property, excise taxes, unrelated
 business income taxes, an estimated taxes, whether disputed or not, and (ii) all interest, penalties,
 tines, additions to tax or additional amounts imposed by any taxing authority in connection with
 any item described in subsection (i) of this definition.

        "Tax Return" means all returns, declarations, reports, estimates, information returns and
 statements required to be filed in respect of any Taxes.

        "Tenant Leases" means a lease pursuant to which a Person leases all or a portion of the
 Real Property, and any amendments, modifications, supplements, renewals and extensions thereof.

        "Third-Party Payor" shall have the meaning set forth in Section 2.04(j).

                                                 -14-
Case 18-07762-JJG-11        Doc 468     Filed 07/03/19     EOD 07/03/19 10:27:17        Pg 33 of 85



         "Title Commitment" means a title commitment issued by Title Company and addressed to
 Buyer for an ALTA title policy (with coverage insuring over the printed exceptions normally found
 in such title policy) insuring fee simple title to the Real Property in the amount of the Purchase
 Price allocated to the Real Property.

        "Title Company" means First American Title Insurance Company, Attn: Monica Chavez,
 211 N. Pennsylvania Street, Suite 1250, Indianapolis, Indiana 46204.

        "Title Exceptions" means the exceptions set forth in the Title Commitment.

        "Transaction Documents" means this Agreement, all Exhibits hereto, and all Exhibits and
 Schedules contained in the Disclosure Schedules, and each other agreement, certificate or
 instrument to be delivered pursuant to this Agreement.

        "Transferred Employees" shall have the meaning set forth in Section 7.05(b).

        "Transfer Taxes" shall have the meaning set forth in Section 7.01(a).

        "Transition Patients" shall have the meaning set forth in Section 3.04(f).

        "Unaudited Financial Information" has the meaning set forth in Section 4.07(a)(ii).

        "WARN Act" means the Worker Adjustment and Retraining Notification Act.

        Section 1.02 Other Definitions and Interpretive Matters. Unless otherwise expressly
 provided, for purposes of this Agreement, the following rules of interpretation shall apply:

                 (a)    Calculation of Time Period. When calculating the period of time before
        which, within which or following which any act is to be done or step taken pursuant to this
        Agreement, the date that is the reference date in calculating such period shall be excluded.
        If the last day of such period (or if any other date specified in this Agreement for giving
        any notice or taking any action) is a day other than a Business Day, then the period (or
        date) in question shall end on (or be deemed to be) the next succeeding Business Day.

                (b)    Dollars. Any reference in this Agreement to $ means United States dollars.

               (c)     Gender and Number. Any reference in this Agreement to gender includes
        all genders, and words imparting only the singular number include the plural and vice
        versa.

                (d)     Headings. The provision of a table of contents, the division of this
        Agreement into Articles, Sections and other subdivisions and the insertion of headings are
        for convenience of reference only and shall not affect or be utilized in the construction or
        interpretation of this Agreement. All references in this Agreement to any "Section" or
        "Article" are to the corresponding Section or Article of this Agreement unless otherwise
        specified.



                                                -15-
Case 18-07762-JJG-11        Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 34 of 85



               (e)     Herein. Words such as "herein," "hereof" and "hereunder" refer to this
        Agreement as a whole and not merely to a subdivision in which such words appear, unless
        the context otherwise requires.

                (f)     Including. The word "including" or any variation thereof means "including,
        without limitation," and shall not be construed to limit any general statement that it follows
        to the specific or similar items or matters immediately following it.

                (g)    No Strict Construction. Buyer, on the one hand, and Seller, on the other
        hand, participated jointly in the negotiation and drafting of this Agreement, and, in the
        event an ambiguity or question of intent or interpretation arises, this Agreement shall be
        construed as jointly drafted by Buyer, on the one hand, and Seller, on the other hand, and
        no presumption or burden of proof shall arise favoring or disfavoring any party by virtue
        of the authorship of any provision of this Agreement. Without limitation as to the
        foregoing, no rule of strict construction construing ambiguities against the draftsperson
        shall be applied against any Person with respect to this Agreement.

                                 ARTICLE II.
                  PROPERTY DESCRIPTION AND BANKRUPTCY CASE

         Section 2.01 Assets. Upon and subject to the terms and conditions of this Agreement on
 the Closing Date and subject to entry of the Sale Order, Seller will sell, transfer, assign, convey
 and deliver to Buyer, and Buyer will purchase, acquire and accept from Seller all of Seller's
 respective right, title and interest in, to and under the Assets, Free and Clear of all Liens and
 Liabilities, other than Permitted Liens and any Assumed Liabilities (the "Contemplated
 Transactions"). The term, "Assets" means those certain assets, rights and properties pertaining to
 or used in connection with the Business as existing on the Closing Date wherever located as
 described on Schedules 2.01(a) and 2.01(b), other than the Excluded Assets, including, but not
 limited to, all right, title and interest of Seller in, to or under the following:

                (a)    Real Property.

                   (i)          Fee title in and to the land, which is described on Schedule 2.01(a)
                of the Disclosure Schedules (the "Land"), and all buildings, structures,
                improvements and fixtures placed, located, constructed or installed on the Land,
                including without limitation, known as "Fayette Regional Health System," which
                provides inpatient, outpatient, emergency, and other ancillary services from its
                locations in Connersville, Fayette County, Indiana, together with related common
                areas, and all other improvements located thereon (collectively, the
                "Improvements," together with the Facility and the Land, are herein sometimes
                referred to as the "Real Property"), excluding the Excluded Real Property. As used
                in this Agreement, the term "Real Property" shall be deemed to include all
                beneficial easements, rights and appurtenances related to the Real Property. The
                term Real Property shall also include Seller's right, title and interest as landlord
                (whether named as such therein, or by assignment or otherwise) in the Tenant
                Leases and all amendments, modifications, supplements, renewals and extensions
                thereof.

                                                -16-
Case 18-07762-JJG-11       Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 35 of 85



                   (ii)       To the extent transferable, all existing warranties and guaranties
               (express or implied) issued to Seller in connection with the Improvements.

               (b)     Personal Property.

                    (i)       All Furniture and Equipment (whether movable or attached to the
               Real Property), motor vehicles, Hardware, supplies, Inventory, linens, medicine,
               foodstuffs, consumable and other personal property of any type or description,
               including, without limitation, all beds, chairs, sofas, wheelchairs, tables, kitchen
               and laundry equipment associated with the Business and/or present at the Real
               Property described on Schedule 2.01(b) of the Disclosure Schedules, (collectively,
               the "Personal Property"), excluding the Excluded Personal Property.

                   (ii)       To the extent transferable, all existing warranties and guaranties
               (express or implied) issued to Seller in connection with the Personal Property
               described in Section 2.01(b)(i) above.

                  (iii)      All signs, marks, supplies, trademarks and materials located on or
               used in the operation of the Assets bearing the name "Fayette Regional Health
               System" and all of Seller's right, title and interest in and to such name.

                   (iv)        To the extent owned by and in Seller's possession, all site plans,
               surveys, geological and environmental and soils studies and reports, market studies
               and surveys and reports, architectural renderings and models, plans and
               specifications, engineering plans and studies, floor plans and other similar plans
               and diagrams relating thereto.

               (c)     Assigned Contracts. To the extent transferable, all of the Contracts
       specifically listed on Schedule 2.01(c) of the Disclosure Schedules (the "Assigned
       Contracts"). Notwithstanding the foregoing, as used in this Agreement, the term "Assigned
       Contracts" expressly excludes any contracts, leases, agreements, commitments and other
       arrangements, and any amendments, modifications, supplements, renewals and extensions
       entered into by Seller after the Execution Date and prior to the Closing in breach of Section
       6.02. Buyer shall have no obligations under the Assigned Contracts unless such Assigned
       Contracts are listed on Schedule 2.01(c) of the Disclosure Schedules or Buyer otherwise in
       writing agrees to assume such Assigned Contracts.

              (d)     Tenant Leases. Except as provided herein, all rights of Seller in, to, and
       under the Tenant Leases assigned to Buyer pursuant to this Agreement, and all security
       deposits and rents and proceeds accruing therefrom as of the Closing Date.

               (e)    Records. Seller's right, title and interest to copies of all Records, except that
       Buyer shall not acquire, and Seller shall retain, all medical records related to services
       provided to patients, and Buyer shall not acquire Seller's financial records, including
       payroll records.




                                                -17-
Case 18-07762-JJG-11         Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 36 of 85



               (f)     Permits. To the extent transferable, Seller's right, title and interest to any
        and all Permits now held in the name of Seller, or any Affiliate(s) of Seller, and any
        renewals, extensions, amendments or modifications thereof.

                (g)     Claims and Causes of Action. All rights in and to any claims or causes of
        action to the extent they are in the nature of enforcing a guaranty, warranty, or a contract
        obligation to complete improvements, make repairs, or deliver services to the Seller
        specifically with regard to the Assets to be acquired by Buyer (the "Guaranty Actions").
        For the avoidance of doubt, this does not include any causes of action arising under the
        Bankruptcy Code.

                (h)     Intellectual Property. With the exception of the Excluded Intellectual
        Property Licenses and any license or software rights to an executory contract that is not
        being assumed, any and all rights of Seller or its Affiliates with respect to the use of (i) all
        trade names, trademarks, service marks, copyrights, patents, jingles, slogans, symbols,
        logos, inventions, computer software, operating manuals, designs, drawings, plans and
        specifications, marketing brochures, or other proprietary material, process, trade secret or
        trade right used by Seller or its Affiliates in the operation of the Assets or the Business,
        and (ii) all registrations, applications and licenses for any of the foregoing. Buyer shall
        cooperate with Seller to provide reasonable access to software and licenses necessary to
        allow Seller to pursue recovery of Accounts Receivable and bill for services rendered
        through the Effective Time.

              (i)     Name. Seller's right, title and interest to the name "Fayette Regional Health
        System" and any derivative name in the operation of the Facilities.

         Section 2.02 Excluded Assets. Nothing herein contained shall be deemed to sell,
 transfer, assign or convey the following assets to Buyer, and Seller shall retain all right, title and
 interest to, in and under the following assets (the "Excluded Assets"):

              (a)      The Personal Property identified on Schedule 2.02(a) of the Disclosure
        Schedules (the "Excluded Personal Property");

              (b)      The Real Property identified on Schedule 2.02(b) of the Disclosure
        Schedules (the "Excluded Real Property");

              (c)      The Intellectual Property identified on Schedule 2.02(c) of the Disclosure
        Schedules (the "Excluded Intellectual Property Licenses");

                (d)   The Excluded Contracts, which included any and all Contracts that are not
        listed as an Assigned Contract on Schedule 2.01(c) of the Disclosure Schedules ( the
        "Excluded Contracts");

                (e)    All deposit accounts listed on Schedule 2.02(e) of the Disclosure Schedules
        hereto (the "Excluded Deposit Accounts"), all pre-closing Accounts Receivable, all cash,
        cash equivalents, bank deposits or similar cash items of Seller, all marketable securities
        owned by Seller and all documents related thereto;


                                                 -18-
Case 18-07762-JJG-11       Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 37 of 85



               (f)     Any other Contract to which Seller is a party or under which it has rights,
       in each case, that is not used primarily in the Business;

               (g)     Any (i) personnel files; (ii) files or communications (including e-mail
       communications) subject to the attorney-client or similar privilege; (iii) other books and
       records that Seller is required by Applicable Law to retain; (iv) Transaction Documents
       which Seller is not permitted to transfer pursuant to any contractual confidentiality
       obligations owed to any third party (other than any patient confidentiality obligation
       referred to in the foregoing clause (ii)); (v) books and records and other Transaction
       Documents related to malpractice prevention programs, credentialing, incident reporting
       or quality assurance to the extent confidential under Applicable Law that Seller elects or is
       required to retain; (vi) documents relating to proposals to acquire the Business by Persons
       other than Buyer; (vii) any Transaction Documents primarily related to or that are required
       to realize the benefits of any Excluded Assets; (viii) documents necessary to prepare tax
       returns and cost reports; (ix) Seller's Governing Documents and other organizational record
       books and minute books; and (x) documents relating exclusively to an Excluded Asset,
       provided, however, that Buyer shall have the right to make copies of such retained books
       and records referenced in Section 2.02(g), (iii) and (v), or of portions thereof, that relate to
       the Business as existed before the Closing (except for privileged materials or Assets as
       prohibited by Applicable Law);

               (h)     any pre-Closing claim, right or interest, of Seller in or to any refund, rebate,
       abatement or other recovery for Taxes, together with any interest due thereon or penalty
       rebate arising therefrom;

               (i)     all insurance policies (except as provided in Section 4.16);

               (j)    rights for refunds for unearned insurance premiums and rights to proceeds
       with respect to Excluded Assets and other Excluded Liabilities;

               (k)     all of Seller's deposits or prepaid charges and expenses paid in connection
       with or relating to any Excluded Assets;

               (l)     all rights, claims or causes of action of Seller, including, but not limited to,
       any rights, claims or causes of action of Seller against third parties relating to the Excluded
       Assets, and any and all actions or claims under Sections 544, 545, 547, 548, 549, 550, 551
       and 724(a) of the Bankruptcy Code, but excluding the Guaranty Actions;

                (m)  any right to receive or expectancy of Seller in any charitable gift, grant,
       bequest or legacy (including any income or remainder interest in or under any trust or
       estate);

               (n)     any rights, claims or causes of action of Seller against third parties arising
       out of events occurring prior to the Closing, including and, for the avoidance of doubt,
       arising out of events occurring prior to the Petition Date, and including any rights under or
       pursuant to any and all warranties, representations and guarantees made by suppliers,
       manufacturers and contractors relating to products sold, or services provided, to Seller,
       provided, however, that to the extent Buyer is subject to any third party Liability resulting
                                                -19-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17           Pg 38 of 85



        from the Contemplated Transaction arising out of events that occurred prior to Closing,
        Buyer may assert any rights, claims or causes of action of Seller against third parties that
        relate to such Liability;

              (o)    all deposits remaining at the Closing Date (other than with respect to the
        Assigned Contracts) and prepaid charges and expenses of Seller;

                (p)    any Contract that relates to the purchase or leasing of Equipment that is
        identified on Schedule 2.02(p) of the Disclosure Schedules (the "Excluded Equipment
        Agreements");

                (q)     all Benefit Plans;

                (r)     the Purchase Price and all rights of Seller under this Agreement;

                (s)     all rights, claims and choses of action of Seller and its Affiliates with respect
        to periods prior to the Effective Time, and any payments, awards or other proceeds
        resulting therefrom, subject to the rights of Buyer established in subsection (m) above;

                (t)     all licenses or Permits that are not transferrable;

              (u)   all of Seller’s Membership Interest in Fayette Regional Health Systems Pain
        Management, LLC;

                (v)    all medical records maintained by Seller, except Buyer may request access
        to such records in connection with providing medical care to patients after the Closing;

                (w)     all financial records of Seller, including payroll records;

                (x)     all rights with respect to Proceedings pending at the Effective Time;

                (y)     Notes receivable and related claims of the Debtor including, but not limited
        to, those identified in Section 71 of Schedule B filed in the Bankruptcy Case; and

                (z)    The Seller’s 457(b) Deferred Compensation Plan, including any funds
        maintained as part of that plan, and any trust, including a rabbi trust, that may have been
        established under such plan.

        At any time prior to the Closing, Buyer may, in its discretion by written notice to Seller,
 designate any of the Assets as additional Excluded Assets, which notice shall set forth in
 reasonable detail the Assets so designated. Buyer acknowledges and agrees that there shall be no
 reduction in the Purchase Price if it elects to designate any Assets as Excluded Assets.
 Notwithstanding any other provision thereof, all Liabilities of Seller under or related to any Asset
 which is an Excluded Asset at any time will constitute Excluded Liabilities.

         Section 2.03 Assumption of Liabilities. Upon the terms and subject to the conditions
 of this Agreement, on the Closing Date, Buyer shall execute and deliver to Seller the Bill of Sale,
 Assignment and Assumption Agreement in the form attached hereto as Exhibit A, pursuant to

                                                  -20-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17          Pg 39 of 85



 which Buyer shall assume and agree to discharge when due (in accordance with their respective
 terms and subject to the respective conditions thereof), only the following Liabilities of Seller
 (except to the extent constituting and excluding for all purposes, the Excluded Liabilities) and no
 other Liabilities (collectively, the "Assumed Liabilities") set forth in the following:

                (a)    Assigned Contracts. All of Seller's Liabilities under the Assigned Contracts,
        except such Liabilities that are satisfied or discharged by payment of Cure Costs (including,
        for the avoidance of doubt, any Assigned Contracts for which the Cure Costs were set at
        $0.00 and approved as such by virtue of the Sale Order or such other order authorizing the
        assumption by Seller and assignment to Buyer of such Assigned Contracts).

                (b)    Cure Costs. All Cure Costs related to the Assigned Contracts, in all cases
        up to and not to excess of, in the aggregate, the Cure Cost Cap.

                The assumption by Buyer of the Assumed Liabilities shall not, in any way, enlarge
        the rights of any third parties relating thereto.

        Section 2.04 Excluded Liabilities. Notwithstanding any provision in this Agreement to
 the contrary, Buyer shall not assume and shall not be obligated to assume or be obliged to pay,
 perform or otherwise discharge any Liability of Seller, and Seller shall retain and be solely and
 exclusively liable with respect to, all Liabilities of Seller, except for only the Assumed Liabilities,
 (such Liabilities other than Assumed Liabilities collectively, the "Excluded Liabilities"), which
 Excluded Liabilities shall include, without limitation, the following:

               (a)    Any Liabilities to the extent based upon any wrongful or negligent act or
        omission of Seller on or prior to the Closing;

                (b)     Any Liability associated with any Excluded Assets;

                (c)    all Indebtedness of Seller; all guarantees of third party obligations by Seller
        and reimbursement obligations to guarantors of Seller's obligations or under letters of
        credit; and all Liabilities of Seller to any owner or former owner of capital stock or
        warrants, or holder of Indebtedness;

               (d)     except as specifically set forth as an Assumed Liability, all operating
        expenses of the Business or the Assets, to the extent attributable or otherwise related to the
        ownership, operation, use, or maintenance of any of the Assets prior to the Effective Time;

                (e)    all Taxes of Seller, other than Taxes related to the ownership, operation,
        use, or maintenance of any of the Assets from and after the Effective Time with the
        understanding that Buyer shall be responsible for all Transfer Taxes related to the transfer
        of the Real Property or the Personal Property;

              (f)       all Actions and Proceedings set forth on Schedule 4.12 of the Disclosure
        Schedules;

                (g)     all Excluded Employee Liabilities;


                                                  -21-
Case 18-07762-JJG-11       Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 40 of 85



               (h)   all Liabilities under the WARN Act with respect to plant closings or mass
       layoffs of Employees that occur prior to or at the time of the Closing;

              (i)      any Liability to the extent relating to any breach of contract, breach of
       warranty, tort, infringement, or violation of Applicable Law by Seller;

               (j)    any Liability to the extent arising out of events or omissions occurring prior
       to the Effective Time from or relating to any overpayment, duplicate payment, refunds,
       discounts or adjustments due to any healthcare cost reimbursement program, health plan
       or insurance coverage (each a "Third-Party Payor");

               (k)     any Liability related to claims of medical malpractice and/or other
       professional liability of Seller, or any of its employees, attending physicians, agents or
       independent contractors to the extent arising out of events or omissions occurring on or
       prior to the Closing Date;

               (l)     any Liability arising out of or in connection with any Proceedings (whether
       instituted prior to or after Closing) to the extent arising from acts or omissions which
       occurred or alleged to have occurred on or prior to the Closing Date;

               (m)     any Liability related to penalties, fines, settlements, interest, costs and
       expenses to the extent arising out of or incurred as a result of any violation by Seller on or
       prior to the Closing Date of any Applicable Law;

              (n)     all Liabilities relating to amounts required to be paid by Seller hereunder;

               (o)    all claims, demands, Liabilities or obligations arising out of any duty or
       violation of any applicable Environmental Law, rules, regulations or obligations by Seller
       or the Business, or related to the Assets to the extent occurring on or prior to the Closing
       Date;

               (p)    all Liabilities and obligations of Seller to Buyer under this Agreement or
       with respect to or arising out of the Contemplated Transactions;

               (q)    all Liabilities arising out of events or omissions occurring on or prior to the
       Closing Date from or relating to any overpayment, duplicate payment, refunds, discounts
       or adjustments due to any Third-Party Payor or under any Government Program.

              (r)    all Liabilities consisting of legal, accounting, financial advisory, valuation,
       investment banking and other third party advisory or consulting fees and expenses incurred
       by or on behalf of Seller in connection with or arising from the Bankruptcy Case or the
       Contemplated Transactions or the other Transaction Documents;

               (s)    all Liabilities related to the handling, retention, storage and/or destruction
       of medical records and personal health information of Seller, with the exception of the
       obligations of Buyer set forth in Section 7.07;



                                               -22-
Case 18-07762-JJG-11         Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17           Pg 41 of 85



               (t)    all Liabilities existing prior to the filing of the Bankruptcy Case that are
        discharged under the Bankruptcy Case; and

               (u)    all Liabilities and obligations of Seller under this Agreement and the other
        Transaction Documents.

         Section 2.05 Further Assurances. From time to time following the Closing, Seller and
 Buyer shall, and shall cause their respective Affiliates to, execute, acknowledge and deliver all
 such further conveyances, notices, assumptions, assignments, releases and other instruments, and
 shall take such further actions, as may be reasonably necessary or appropriate (a) to assure fully to
 Buyer and its respective successors or assigns, all of the Assets and properties, rights, titles,
 interests, estates, remedies, powers and privileges intended to be conveyed to Buyer under this
 Agreement, (b) to assure fully to each Seller and its Affiliates and their successors and assigns, the
 assumption of the Assumed Liabilities by Buyer under this Agreement, and (c) to otherwise make
 effective the Contemplated Transactions; provided, however, nothing in this Section 2.05 shall
 require Buyer or any of their respective Affiliates to assume any Liabilities other than the Assumed
 Liabilities. Notwithstanding the foregoing, nothing in this Section 2.05 shall prohibit Seller from
 ceasing operations or winding up its affairs following the Closing.

        Section 2.06 Bankruptcy Court Approval.

               (a)     Seller and Buyer acknowledge that this Agreement and the sale of the
        Assets and the assumption and assignment of the Assigned Contracts are subject to
        Bankruptcy Court approval. Seller and Buyer acknowledge that (i) to obtain such approval,
        Seller must demonstrate that it has taken reasonable steps to obtain the highest and
        otherwise best offer possible for the Assets, and that such demonstration shall include
        giving notice of the Contemplated Transactions to creditors and other interested parties as
        ordered by the Bankruptcy Court, and (ii) Buyer must provide adequate assurance of future
        performance under the to-be-assigned Executory Contracts.

                (b)    From and after the Execution Date and prior to the Closing or the
        termination of this Agreement in accordance with Article XII, Seller shall not take any
        action which is intended to (or is reasonably likely to), or fail to take any action the intent
        (or the reasonably likely result) of which failure to act is to, result in the reversal, voiding,
        modification or staying of the Sale Order or this Agreement.

        Section 2.07 Bankruptcy Filings.

               (a)    After substantial negotiations between Seller and Buyer, Seller has selected
        Buyer as the Buyer for the sale of the Assets.

               (b)     On March 1, 2019, Seller filed a Motion for Orders: (A) Scheduling a Bid
        Procedures Hearing; (B) Authorizing and Approving Bid Procedures and Approving
        Notice of Sale Hearing; and (C) Authorizing the Sale of Substantially All of the Debtor’s
        Assets Free and Clear of Claims, Liens, Rights, Interests and Encumbrances pursuant to
        Section 363 and 365 of the Bankruptcy Code as applicable (the "Sale Motion").



                                                  -23-
Case 18-07762-JJG-11       Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 42 of 85



              (c)     The Bankruptcy Court entered an Order Scheduling Bid Procedures
       Hearing on March 4, 2019, by which such hearing was scheduled for March 20, 2019. The
       Bankruptcy Court entered an Order Authorizing and Approving Bid Procedures and
       Approving Notice of Sale Hearing on March 22, 2019, pursuant to which the Bid
       Procedures attached thereto were approved and a hearing on the Sale Motion was scheduled
       for May 13, 2019 at 9:30 AM EDT (the "Sale Hearing").

              (d)     The Seller’s full and complete implementation of the Bid Procedures,
       except as otherwise approved by the Bankruptcy Court.

              (e)     Notwithstanding the foregoing, any resulting changes to this Agreement or
       any other Transaction Document or resulting material changes to the proposed Sale Order
       shall be subject to the approval of Buyer in its reasonable discretion. Sellers shall (i)
       provide Buyer with drafts of any and all other pleadings and proposed orders to be filed or
       submitted in connection with this Agreement and the Contemplated Transactions, and such
       pleadings and proposed orders shall be in form and substance reasonably acceptable to
       Buyer and (ii) make best efforts to consult and cooperate with Buyer regarding any
       discovery taken in connection with seeking entry of the Sale Order (including any
       depositions).

             (f)     Seller shall use its best efforts to obtain entry of an order(s) approving the
       Sale Motion (the "Sale Order") as set forth in Section 8.09.

              (g)    In the event that the entry of a Sale Order is appealed or a stay pending
       appeal is sought, Seller shall oppose the appeal or the stay pending appeal and seek the
       dismissal of any appeal (including a petition for certiorari, motion for rehearing, re-
       argument, reconsideration or revocation).

       Section 2.08 Assigned Contracts and Cure Costs.

               (a)    Subject to the approval of the Bankruptcy Court by Final Order, the
       Assigned Contracts will be assumed by the Seller and assigned to the Buyer on the Closing
       Date, in accordance with Section 365 of the Bankruptcy Code. The final determination of
       which Contracts shall be Assigned Contracts shall be within the Buyer's sole discretion.
       The Cure Costs of the Assigned Contracts and shall be paid by the Buyer in accordance
       with the provisions herein, including the Cure Cost Cap.

               (b)     At the Closing (or, if the applicable Assigned Contract is not assigned to
       Buyer at Closing pursuant to the terms of this Agreement, then at the time of the assignment
       of such Assigned Contract to Buyer, if ever), Buyer shall pay, pursuant to Section 365 of
       the Bankruptcy Code and the Sale Order, any and all cure and reinstatement costs or
       expenses that are required to be paid under Sections 365(b)(1)(A) and (B) of the
       Bankruptcy Code in connection with the assumption and assignment of the Assigned
       Contracts that is executory (the "Cure Costs"), up to, in the aggregate, the Cure Cost Cap.
       For the avoidance of doubt, (i) Buyer shall pay all Cure Costs, up to the Cure Cost Cap in
       cash at Closing, (ii) the Cure Costs are separate and apart from, and in addition to, the Cash
       Purchase Price and, (iii) Buyer shall not be required to make any payment of Cure Costs

                                               -24-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17          Pg 43 of 85



        for, and shall not assume any Liabilities with respect to, any Contract that is not an
        Assigned Contract. In addition, Buyer shall have the ability to negotiate with the other
        party to an Assigned Contract in an effort to reduce the Cure Cost for a particular contract
        and any Cure Cost for said contract will be based on the agreement between the Buyer and
        the other party to the contract.

                (c)     Notwithstanding anything in this Agreement to the contrary, a Contract that
        is validly rejected or otherwise not assumed and assigned to the Buyer pursuant to this
        Section 2.08 shall constitute an Excluded Asset.

               (d)     Schedule 2.08(b) of the Disclosure Schedules sets forth each Executory
        Contract, Seller's good faith estimate of the amount of the Cure Costs payable in respect of
        each such Executory Contract (and if no Cure Cost is estimated to be payable in respect of
        any particular Executory Contract, the amount of such Cure Cost designated for such
        Contract shall be "$0.00").

                (e)     At any time prior to the Designation Deadline, Buyer shall have the right,
        which may be exercised in Buyer's sole discretion, to provide written notice to Seller (each
        such notice, a "Contract Notice") of Buyer's election to designate any Executory Contract
        (including any Contract that is an Assigned Contract immediately before such designation)
        (1) as an Excluded Contract, and upon such designation such Contract shall constitute an
        Excluded Contract and, if applicable, shall cease to constitute an Assigned Contract or (2)
        to the extent not already rejected, as an Assigned Contract and upon such designation such
        Contract shall constitute an Assigned Contract and shall cease to constitute an Excluded
        Contract.

               (f)     If Buyer exercises its rights in Section 2.08(e) above to designate a Contract,
        including a Contract that was an Assigned Contract immediately before such designation,
        as an Excluded Contract, there shall be no reduction in the Cash Purchase Price as a result
        of such designation or change in designation.

                                          ARTICLE III.
                                        PURCHASE PRICE

         Section 3.01 Purchase Price. The purchase price for the purchase, sale, assignment and
 conveyance of Seller's right, title and interest in, to and under Assets shall consist of the following
 (collectively, as adjusted as provided in Section 3.04 hereof, the "Purchase Price"):

              (a)    Cash in an amount equal to Twelve Million Seven Hundred Fifty Thousand
        and No/100 Dollars ($12,750,000.00) (the "Cash Purchase Price"); and

                (b)     the assumption by Buyer of the Assumed Liabilities.

        Section 3.02 Good Faith Deposit.

               (a)    Buyer has deposited the sum of One Million Two Hundred Seventy-Five
        Thousand and No/100 Dollars ($1,275,000) ((the "Refundable Deposit")) with the Seller
        in accordance with the Bid Procedures;.

                                                  -25-
Case 18-07762-JJG-11       Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 44 of 85



               (b)     The Refundable Deposit shall for all purposes be treated, applied, returned
       or retained, as applicable, as provided in the Bid Procedures.

        Section 3.03 Reduction of Cash Purchase Price. Notwithstanding anything to the
 contrary contained herein, the Cash Purchase Price shall be reduced by the following:

               (a)    The Refundable Deposit, which shall be treated by the Seller as a credit
       against the Purchase Price.

              (b)    The Holdback Escrow Amount, which shall be paid to the Escrow Agent,
       from the Cash Purchase Price.

       Section 3.04 Adjustment of Purchase Price.

              (a)      All income and expenses (including prepaid expenses) of the Assets and
       Business shall be prorated on a daily basis between Seller and Buyer as of 11:59 p.m. on
       the date (the "Proration Date") immediately preceding the Closing. Such items to be
       prorated shall include, without limitation:

                  (i)       Utility charges, if any, based on utility charges for the month
              immediately preceding the Closing; and

                   (ii)       Taxes, which for the year 2019 shall be pro-rated based upon the
              actual 2019 tax amounts, if available and, if not available, then upon the assessed
              value for 2019 as of the Proration Date and applying either (A) the applicable 2019
              tax rate(s) or (B) to the extent the 2019 tax rate(s) is or are unavailable, the 2018
              tax rate(s).

               Buyer and Seller shall prepare a proposed Schedule (the "Proration Schedule") prior
       to Closing that shall include the items listed above and any other applicable income and
       expenses with regard to the Assets and Business. Seller and Buyer will use all reasonable
       efforts to finalize and agree upon the Proration Schedule at least two (2) Business Days
       prior to Closing.

               (b)     Any escrow accounts held by any utility companies, and any cash deposits
       made by Seller or Seller's Affiliates to any utility company prior to Closing to secure
       obligations under Assumed Liabilities shall be assigned to Buyer and Seller shall receive a
       credit at Closing for any such deposits. Seller and Buyer shall finalize and agree upon the
       cash deposits and credits due Seller at least two (2) Business Days prior to Closing.

               (c)     Seller shall receive all income from and shall be responsible for all expenses
       of the Assets and Business attributable to the period prior to the Proration Date, including
       accounts payable whether known or unknown, and Accounts Receivable, unless otherwise
       provided for in this Agreement. Buyer shall cooperate with Seller as reasonably required
       in order to help facilitate Seller's efforts to collect the Accounts Receivable post-Closing,
       including, but not limited to, providing Seller with reasonable access to any information
       technology systems owned by Buyer post-Closing upon reasonable request by Seller for
       access to such systems. In the event Buyer or Buyer's Affiliates receive any payment from

                                               -26-
Case 18-07762-JJG-11        Doc 468     Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 45 of 85



        a Tenant for rent due for any period prior to the Proration Date or payment of any other
        receivable of Seller, Buyer shall apply such payment first to the obligations then owing
        from Seller to Buyer for its period of ownership, remitting the balance, if any, promptly to
        Seller. Buyer shall provide Seller with evidence of the obligations owing from the Seller
        to Buyer that have been offset.

                (d)     Buyer shall receive all income from and shall be responsible for all expenses
        of the Assets attributable to the period from and after the Proration Date, unless otherwise
        provided for in this Agreement. In the event Seller or Seller's Affiliates receive any
        payment from a Tenant for rent due for any period from and after the Proration Date, Seller
        shall apply such payment first to the obligations then owing from Buyer to Seller for its
        period of ownership and to costs of collection, remitting the balance, if any, promptly to
        Buyer. Seller shall provide Buyer with evidence of the obligations owing from the Buyer
        to Seller that have been offset.

               (e)    Buyer and Seller shall be liable for, on an equal basis (fifty percent (50%)
        each), any escrow fees with respect to the Title Company and the Holdback Escrow
        Agreement.

               (f)     As necessary with respect to patients admitted to the Facilities' before the
        Closing but who are discharged after Closing (the "Transition Patients"), the parties shall
        take measures to ensure that Seller and Buyer each receive an appropriately pro-rated
        portion of any payment for items and services furnished to such Transition Patients.

                (g)     The parties agree that any amounts that may become due under this Section
        3.04 shall be paid at Closing as can best be determined. A post-Closing reconciliation of
        pro-rated items shall be made by Buyer and Seller within ninety (90) days after Closing
        and any amounts due at that time shall be promptly forwarded to the respective party in a
        lump sum payment. Any additional amounts which may become due after such
        determination shall be forwarded at the time they are received. Any amounts due under this
        Section 3.04 which cannot be determined within ninety (90) days after Closing shall be
        reconciled as soon thereafter as such amounts can be determined. Notwithstanding
        anything herein, neither party shall have any obligation to the other under this Section 3.04
        one (1) year after Closing.

                (h)    This Section 3.04 shall survive the Closing.

                                ARTICLE IV.
                  REPRESENTATIONS AND WARRANTIES OF SELLER

        As of the Execution Date and as of the Closing Date, and as a material inducement to Buyer
 entering into this Agreement and to consummate the Contemplated Transactions, Seller represents
 and warrants to Buyer, as follows:

        Section 4.01 Organization; Good Standing of Seller. Seller is a nonprofit corporation
 organized and validly existing under the laws of the State of Indiana. Seller has the requisite
 corporate power and authority to own or lease and to operate and use its properties and to carry on
 the Business as now conducted. Seller is duly qualified or licensed to do business in each
                                                -27-
Case 18-07762-JJG-11         Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 46 of 85



 jurisdiction where the character of its Business or the nature of its properties makes such
 qualification or licensing necessary, except for such failures to be so qualified or licensed as would
 not, individually or in the aggregate, have a Material Adverse Effect.

         Section 4.02 Authority; Validity; Consents. Seller has, subject to requisite Bankruptcy
 Court approval, the requisite corporate power and authority necessary to enter into and perform its
 obligations under this Agreement and the other Transaction Documents to which Seller is a party
 and to consummate the Contemplated Transactions and thereby, and, subject to requisite
 Bankruptcy Court approval, the execution, delivery and performance of this Agreement and such
 other Transaction Documents by Seller and the consummation by Seller of the Contemplated
 Transactions and therein have been duly and validly authorized by all requisite corporate action,
 none of which actions have been modified or rescinded and all of which actions remain in full
 force and effect. This Agreement has been duly and validly executed and delivered by each Seller
 and each other Transaction Document required to be executed and delivered by Seller at the
 Closing will be duly and validly executed and delivered by Seller at the Closing. Subject to
 requisite Bankruptcy Court approval, this Agreement and the other Transaction Documents
 constitute the legal, valid and binding obligations of Seller, enforceable against Seller in
 accordance with their respective terms (subject to the effect of bankruptcy, insolvency fraudulent
 conveyance, reorganization, moratorium and similar laws affecting creditor's rights and remedies
 generally, and to limitations imposed by general principles of equity, whether applied by a court
 of law or of equity).

         Section 4.03 No Conflict. Other than as set forth in Schedule 4.03 of the Disclosure
 Schedules, and except for any notices, filings and consents required in connection with the
 consummation of the Contemplated Transactions hereby, upon obtaining requisite Bankruptcy
 Court approval the execution and delivery of this Agreement and the other Transaction Documents
 and the consummation of the transactions provided for herein and therein will not result in the
 breach of any terms and provisions of, or constitute a default under, or conflict with, or cause any
 acceleration of any obligation of Seller under (a) any material Permit or Material Contract by
 which Seller or any Asset is bound, (b) the Governing Documents of Seller, (c) subject to entry of
 the Sale Order, any applicable Order or Applicable Law.

         Section 4.04 Affiliates and Minority Interests; Competitive Dynamics. Except as set
 forth in Disclosure Schedule 4.04(a), Seller does not own any wholly-owned or partially owned
 subsidiary, or any minority interests in any Person.

         Section 4.05 Contracts. Schedule 4.05 of the Disclosure Schedules lists all Contracts in
 effect as of the Execution Date. Seller has made available to Buyer accurate and complete copies
 from Seller's Records of each Contract listed on Schedule 4.05 of the Disclosure Schedules. The
 Assigned Contracts are listed on Schedule 2.01(c) of the Disclosure Schedules. Subject to the
 Orders of the Bankruptcy Court and the payment of any Cure Costs, and except as separately
 described on Schedule 4.05 of the Disclosure Schedules, each Assigned Contract is a valid and
 binding agreement of Seller enforceable in accordance with its terms against Seller, and to Seller's
 Knowledge, against each other party thereto. No currently effective written notices have been
 received by Seller of the exercise of any premature termination, price redetermination, market-out,
 shut-in or curtailment of or under any of the Assigned Contracts.


                                                 -28-
Case 18-07762-JJG-11       Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17           Pg 47 of 85



       Section 4.06 Title; Sufficiency of Assets; No Outstanding Rights.

               (a)     Except as set forth on Schedule 4.06(a) of the Disclosure Schedules, there
       are no outstanding rights (including any rights of first refusal or offer) or rights of reverter,
       options, or Contracts giving any Person any current or future right to require Seller or,
       following the Closing Date, Buyer, to sell or transfer to such Person or to any third party,
       any interest in Seller or any of the Assets.

                (b)      Seller owns and holds good and marketable title to all tangible assets and
       valid title to all intangible assets included in the Assets, Free and Clear of all Liens, other
       than the Permitted Liens. Seller is the sole record and beneficial owner of the Assets.
       Immediately prior to the Closing, Seller shall continue to own and hold good and
       marketable title to all assets, real, personal or mixed, whether tangible or intangible,
       constituting or associated with the Assets.

               (c)     To Seller's Knowledge, there are no facts or conditions affecting the Assets
       that could, individually or in the aggregate, interfere with the use, occupancy or operation
       of the Assets as currently used, occupied or operated, or their adequacy for such use. All
       tangible Assets are in good operating condition and repair, normal wear and tear excepted.

       Section 4.07 Financial Information.

               (a)    Schedule 4.07 of the Disclosure Schedules hereto contains the following
       financial statements and financial information (collectively, the "Historical Financial
       Information"):

                    (i)       audited balance sheets, statements of operations, statements of
               changes in net deficit, and statements of cash flows of Seller, as of, and for the 12-
               month periods ended on September 30, 2017, September 30, 2016 and September
               30, 2015; and

                    (ii)      Unaudited balance sheets and statements of operations of Seller for
               the twelve-month period ended on September 30, 2018 (the "Unaudited Financial
               Information").

       Section 4.08 Permits and Approvals.

               (a)     The Facilities are duly licensed in accordance with the Applicable Law of
       the State of Indiana, and all other ancillary departments or services located at a Facilities,
       as applicable, or operated for the benefit of a Facilities that are required to be separately
       licensed are duly licensed by the appropriate Governmental Authority. Set forth on
       Schedule 4.08(a) of the Disclosure Schedules is a complete list of all Permits and
       Approvals currently issued or granted by a Governmental Authority and owned or held by
       or issued to Seller in connection with the Assets or the Business, and such Permits and
       Approvals constitute all material Permits and Approvals necessary for the conduct of the
       Business and operation of the Assets as currently conducted and for the ownership of the
       Assets by Seller and operation and use of the Assets by Seller or the Post-Closing Licensee,
       all of which are in full force and effect. Seller has provided accurate and complete copies
                                                 -29-
Case 18-07762-JJG-11       Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 48 of 85



       to Buyer of each Permit and Approval described on Schedule 4.08(a) of the Disclosure
       Schedules.

               (b)     Seller is in compliance in all material respects with the terms of all Permits
       and Approvals that are required by Applicable Law with respect to the Assets and the
       Business, and there are no provisions in, or agreements relating to, any Permit or Approval
       that preclude or limit Seller from operating the Assets conducted. There is not now pending
       nor, to the Knowledge of Seller, threatened, any Proceeding or Action by or before any
       Governmental Authority to revoke, cancel, rescind, suspend, restrict, modify or refuse to
       renew any of the Permits and Approvals, and all of the material Permits and Approvals are
       unrestricted, in good standing, in full force and effect. Except as set forth on Schedule
       4.08(b), no event has occurred and to Seller’s Knowledge, no facts exist with respect to
       any Permit or Approval that allows, or after notice or the lapse of time or both, would allow
       the suspension, revocation, termination or restriction of any such Permit or Approval, or
       would result in any other material impairment in the rights of any holder thereof. Seller has
       not received any written notice or communication from any Governmental Authority
       regarding any violation of any Permit or Approval (other than any surveys or deficiency
       reports for which Seller has submitted a plan of correction that has been accepted or
       approved by the applicable Governmental Authority). Seller has delivered to Buyer
       accurate and complete copies of all survey reports, deficiency notices, plans of correction,
       and related correspondence received by Seller since January 1, 2016, in connection with
       the Permits and Approvals owned or held by Seller.

       Section 4.09 Participation in Payment Programs.

              (a)    Seller is certified to participate in the Medicare program and other
       Government Programs as set forth in Schedule 4.09(a) of the Disclosure Schedules and has
       current and valid contracts for participation in each such Government Program (the
       "Program Agreements").

               (b)     Set forth on Schedule 4.09(b) of the Disclosure Schedules is a list of all
       National Provider Identifiers and all provider numbers of Seller under the Government
       Programs (including the Medicare CMS Certification Number (CCN)) and Seller's largest
       five (5) private third party payor programs, including any insurance company or healthcare
       provider (such as a health maintenance organization, preferred provider organization, or
       any other managed care program).

               (c)     Except as set forth on Schedule 4.09(c) The Seller has not received notice,
       and the Seller has no Knowledge of the existence, of any pending dispute between the
       Seller and any Governmental Entity or the Medicare fiscal intermediary regarding any open
       cost reports, other than with respect to adjustments thereto made in the ordinary course of
       business. The Seller has not received written notice of, and the Seller has no Knowledge
       of the existence of, any claims against the Seller by any third-party payors other than
       routine Medicare and Medicaid audit adjustments.

       Section 4.10 Health Regulatory Compliance.


                                               -30-
Case 18-07762-JJG-11        Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 49 of 85



                (a)     To Seller's Knowledge, except as set forth in Section 4.10(a) of the
        Disclosure Schedules, none of the Seller, its directors, managers, officers, employees or
        contractors, or any member of the medical staff of Seller (a) has been excluded or
        suspended from participation in any Federal health care program (as defined in 42 U.S.C.
        § 1320a-7b(f)) or been disbarred, suspended or otherwise determined ineligible to
        participate in federal programs, nor to the Knowledge of Seller is any such exclusion
        threatened; (b) has had a civil monetary penalty assessed against it under Section 1128A
        of the Social Security Act or any regulations promulgated thereunder; (c) has been
        convicted of, charged with, indicted or investigated for a Federal health care program
        related offense, or convicted of, charged with, indicted or investigated for a violation of
        federal or state law relating to fraud, theft, embezzlement, breach of fiduciary
        responsibility, financial misconduct, obstruction of an investigation or controlled
        substances; or (d) has committed any offense which may reasonably serve as the basis for
        any such exclusion, suspension, disbarment or other ineligibility.

                (b)     Except as set forth in Section 4.10(b) of the Disclosure Schedules, neither
        the Seller nor to the Seller's Knowledge any of its respective officers, directors, agents, or
        employees, is presently, or has, at any time during the previous five (5) years, been
        convicted of, been charged with, been investigated for, or engaged in any activities relating
        to Seller that are prohibited, or are cause for criminal or civil penalties or mandatory or
        permissive exclusion from Medicare or Medicaid, including, but not limited to, under
        §§1320a-7, 1320a-7a, 1320a-7b, 1320a-8 or 1395nn of Title 42 of the United States Code
        or the regulations promulgated thereunder, or any substantially similar state or local
        statutes or regulations.

         Section 4.11 Compliance Programs. Seller (a) is not a party to a Corporate Integrity
 Agreement with the Office of the Inspector General of the U.S. Department of Health & Human
 Services (the "OIG"); (b) does not have any reporting obligations pursuant to any settlement
 agreement entered into with any Governmental Authority; (c) to Seller's Knowledge, has not been
 the subject of any Government Program investigation conducted by any Governmental Authority;
 (d) except as set forth on Schedule 4.11 of the Disclosure Schedules has not been a defendant in
 any qui tam/False Claims Act litigation (other than by reason of a sealed complaint of which Seller
 has no Knowledge); (e) has not been served with or received any search warrant, subpoena, civil
 investigation demand, contact letter, by or from any Governmental Authority; and (f) except as
 disclosed in Schedule 4.11 of the Disclosure Schedules has not received any complaints with
 respect to the Facilities through such Seller's compliance "hotline" from employees, independent
 contractors, vendors, patients, or any other persons that could reasonably be considered to indicate
 that such Seller has violated, or is currently in violation of, any Applicable Law. For purposes of
 this Agreement, the term "compliance program" refers to provider programs of the type described
 in the compliance guidance published by the OIG.

          Section 4.12 Proceedings; Judgments. Except for the Bankruptcy Case (including any
 adversary proceedings filed in the Bankruptcy Case) and as set forth on Schedule 4.12 of the
 Disclosure Schedules and in the Schedules and Statement of Financial Affairs filed by the Seller
 in the Bankruptcy Case, (a) there are no Proceedings pending or, to Seller's Knowledge, threatened
 against Seller with respect to or that affect any of the Assets or the Business or that involve or
 relate to any of the Contemplated Transactions or the other Transaction Documents, (b) there is no

                                                -31-
Case 18-07762-JJG-11        Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 50 of 85



 investigation, proceeding, charge or audit pending, of which Seller has received written notice, or
 to Seller's Knowledge threatened, before or by any Governmental Authority with respect to any
 Assets or the Business;

               (a)     there has been no settlement or other similar agreement or Order with
        respect to the ownership or operation of the Assets or the Business that is or could
        reasonably be expected to be material; and

                (b)    Seller has not received any written notice or written claim for tort or
        violation of any applicable Order, or an investigation thereof with respect to its ownership
        or operation of the Assets or the Business. Except as set forth on Schedule 4.12 of the
        Disclosure Schedules, there are no judgments presently outstanding and unsatisfied against
        the Assets and Business, Seller or any of Seller's assets.

        Section 4.13 Labor Matters.

                (a)     Schedule 4.13(a) of the Disclosure Schedules sets forth an accurate and
        complete list as of the Execution Date of each Employee's (i) name, (ii) employer, (iii) job
        title or function, (iv) job location, (v) salary or wage rate, (vi) bonus, commission or
        incentive compensation accrued in 2018 and 2019, (vii) date of hire, (viii) exempt v. non-
        exempt classification, (ix) full-time versus part-time status, (x) temporary or regular status
        and (xi) active or leave status. Except as set forth on Schedule 4.13(a) of the Disclosure
        Schedules, no Employee works outside the United States.

                (b)    Schedule 4.13(b) of the Disclosure Schedules sets forth a true, correct and
        complete list of each Service Provider's (i) name, (ii) function or services provided, (iii)
        job location, and (iv) current compensation structure. Seller is, and for the past four (4)
        years has been, in compliance in all material respects with all applicable Labor Laws for
        all Employees and Service Providers. Except as set forth on Schedule 4.13(b) of the
        Disclosure Schedules, there is no pending, nor, to the Knowledge of Seller, threatened,
        Proceeding reasonably likely to give rise to a material Liability asserting that Seller has
        committed an unfair labor practice, act of discrimination or other similar complaints with
        respect to any Employee or Service Provider.

                (c)     Seller is not a party to any labor, collective bargaining, union and similar
        Contracts with respect to any Employee or Service Provider. No collective bargaining or
        any other labor-related Contract with any labor union or labor organization is currently
        being negotiated by Seller with respect to any Employee or Service Provider. There is no
        pending or, to the Knowledge of Seller, threatened organized effort or demand for
        recognition or certification or attempt to organize the Employees by any labor organization.
        During the past four (4) years, there have been no strikes, slow-downs, work stoppages,
        other labor disturbance or other concerted action by any union or other group of employees
        or other persons against or involving Seller nor is any such strike, slow-down, work
        stoppage, other labor disturbance or other concerted action by any union or other group of
        employees, to the Knowledge of Seller, threatened against or involving Seller.



                                                -32-
Case 18-07762-JJG-11       Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17          Pg 51 of 85



               (d)    Except as set forth on Schedule 4.13(d), there has been no "mass layoff" or
       "plant closing" (as defined by the WARN Act) with respect to any Employee in the past
       ninety (90) days before the Execution Date or the Closing Date. Seller has not incurred any
       Liability under the WARN Act that remains unpaid or unsatisfied. Notwithstanding the
       foregoing, Buyer acknowledges that Seller has advised Buyer that Seller issued a WARN
       Notice to all employees on May 3, 2019.

              (e)      With respect to any Service Provider performing services prior to the
       Closing, Seller has no Liability with respect to any misclassification of such Service
       Provider as an independent contractor rather than as an employee (within the meaning of
       the Fair Labor Standards Act of 1938, as amended), or with respect to such Service
       Provider's status as a leased employee.

             (f)    Except as set forth in Schedule 4.13(f), as of the Execution Date, there are
       no Employees on COBRA.

       Section 4.14 Real Property.

                (a)     Schedule 4.14(a) of the Disclosure Schedules contains an accurate and
       complete legal description, street address and tax parcel identification number for the Real
       Property. Seller holds good and indefeasible fee simple title to all of the Real Property.
       Seller does not lease any portion of the Real Property as a tenant or subtenant. Seller agrees
       that title to the Real Property shall not be altered between the date of this Agreement and
       Closing. Except as set forth on Schedule 4.14(a), other than the right of Buyer pursuant to
       this Agreement, there are no outstanding agreements, options, rights of first offer, rights of
       first refusal, or any other grant to any third party to sell, purchase, lease, sublease, use,
       occupy, or enjoy the Real Property or any portion thereof or interest therein.

                (b)    Schedule 4.14(b) of the Disclosure Schedules sets forth an accurate and
       complete list of all Tenant Leases, and Seller has made available to Buyer a true, correct
       and complete copies of the Tenant Leases, together with all amendments and modifications
       thereto, extension notices and other material correspondence, fair market value analyses,
       estoppel certificates, and subordination, non-disturbance and attornment agreements
       related thereto. Except as set forth in Schedule 4.14(b) of the Disclosure Schedules, (i) each
       Tenant Lease is valid, binding and enforceable in accordance with its terms and is in full
       force and effect, (ii) there are no assignments or subleases of any of the Tenant Leases, and
       each Tenant Lease was validly authorized and entered into, (iii) the Contemplated
       Transactions shall not require the consent of any other party to such Tenant Lease, and to
       Seller's Knowledge, the Contemplated Transactions will not otherwise cause such Tenant
       Lease to cease to be legal, valid, binding, enforceable and in full force and effect on
       identical terms following the Closing; (iv) there are no ongoing disputes with respect to
       any Tenant Lease and no tenant thereunder has a defense to enforcement of such Tenant
       Lease; (v) none of Seller, or to Seller’s Knowledge, any other party to such Tenant Lease
       is in breach or default under such Tenant Lease and, no event has occurred or circumstance
       exists which, with notice or the passage of time, would result in a breach or default by such
       Seller or the other party thereunder, (vi) no rent, additional rent, fees or any other changes,
       after being billed therefor, payable under any of the Tenant Leases is more than thirty (30)

                                                -33-
Case 18-07762-JJG-11       Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 52 of 85



       days in arrears of the date that the same is required to be paid under the terms of such
       Tenant Lease, (vii) no tenant under such Tenant Leases is entitled to any allowance or free
       rent period, (viii) no rents due under any Tenant Lease is presently assigned, hypothecated
       or encumbered by Seller, other than in connection with any mortgage encumbering the
       Real Property which shall be satisfied prior to or in connection with Closing.

               (c)    Seller has not received written notice from any Governmental Authority of
       (and otherwise has no Knowledge of): (i) any pending or threatened condemnation
       Proceedings affecting the Real Property, or any part thereof; (ii) asserting or alleging any
       violations or potential violations of any Applicable Laws (including zoning and land use
       ordinances, building codes and similar requirements) with respect to the Real Property, or
       any part thereof, which have not heretofore been cured; or (iii) any pending or threatened
       injunction, decree, order, writ or judgment outstanding, nor any claims, litigation,
       administrative actions or similar proceedings against Seller or any Affiliate of Seller or the
       Real Property, relating to the ownership, lease, use or occupancy of such Real Property or
       any portion thereof which is reasonably likely to result in a material change in the condition
       of the Real Property or the ownership or operation of the Real Property. Seller has not
       received any notice of any pending zoning or other land use change affecting the Real
       Property.

               (d)    Neither Seller nor, to Seller's Knowledge, any other person is in violation
       of a condition or agreement contained in any easement, restrictive covenant or any similar
       instrument or agreement affecting any of the Real Property in any material respect.

               (e)     To Seller's Knowledge other than in the ordinary course, there is no
       proposed reassessment of any Real Property by any taxing authority and there is no
       threatened or pending special assessment or Litigation that could give rise to a material
       increase in real property Taxes or assessments against any of the Real Property.

              (f)    No brokerage or leasing commissions or other compensation are due or
       payable to any Person, firm, corporation or other entity with respect to, or on account of,
       any Tenant Lease, or any extensions or renewals thereof.

                (g)    The existing water, sewer, gas and electricity lines, storm sewer and other
       utility systems on or serving the Real Property are reasonably adequate to serve the utility
       needs of the Real Property. All approvals, licenses and permits required for said utilities
       have been obtained and are in force and effect. All of said utilities are installed and
       operating, and all installation and connection charges have been paid in full.

               (h)   There are no special or other assessments for public improvements or
       otherwise now affecting the Real Property, no pending or, to Seller's Knowledge,
       threatened, special assessments affecting the Real Property, and no contemplated
       improvements affecting the Real Property that may result in special assessments affecting
       the Real Property.

              (i)    To the Seller's Knowledge, the location, construction, occupancy, operation
       and use of the Real Property (including the improvements which are a part of the Real

                                               -34-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 53 of 85



        Property) are in compliance in all material respects with Applicable Laws or
        determinations of any Governmental Authority, judicial precedent or any restrictive
        covenant or deed restriction (recorded or otherwise) affecting the Real Property or the
        location, construction, occupancy, operation or use thereof, including all Applicable Laws.
        All Improvements located on the Real Property are located within boundary lines and do
        not encroach onto any setback or easement areas (as established by applicable zoning laws
        or recorded covenants), and there are no encroachments onto the Real Property by
        buildings or other structures located on adjacent parcels. There are no boundary disputes
        with respect to the Real Property. Seller has not received any notice from any
        Governmental Authority requiring any work, repairs, construction, alterations or
        installations on or in connection with the Real Property.

                (j)     Seller has paid for all work, labor and materials furnished to Seller or its
        Affiliates in connection with the Real Property prior to the Closing Date, and there is no
        mechanic's or materialmen's lien, filed or otherwise claimed, in connection with any such
        work, labor and materials performed on or furnished in connection with the Real Property
        prior to the Closing Date.

               (k)     Seller has no management, service, equipment, supply, maintenance,
        concession, or other agreements with respect to or affecting the Real Property, which will
        be binding upon Buyer after Closing or which are not terminable upon thirty (30) days'
        notice without penalty.

                (l)     To the Knowledge of Seller, there are not any material structural or latent
        defects in any of the buildings or other Improvements which are a part of the Real Property.
        Such buildings and Improvements which are a part of the Real Property, and all parts
        thereof and appurtenances thereto, including the heating, ventilation, air conditioning,
        electrical, mechanical and plumbing systems, and the drainage at, or servicing, the Real
        Property and all Facilities and equipment relating thereto, are in good condition, working
        order and repair, adequate in quantity and quality for the normal operation of the Real
        Property, and reasonably fit for their present uses.

              (m)     Seller is not a "foreign person" within the meaning of Section 1445 of the
        Code and the Regulations issued thereunder.

         Section 4.15 Personal Property. Except as disclosed on Schedule 4.15(a) of the
 Disclosure Schedules, since the Execution Date, Seller has not sold or otherwise disposed of any
 item or items of plant, property or equipment related to the Business having a value (individually
 or in the aggregate) in excess of $15,000 (other than Inventory items sold, used or disposed of in
 the Ordinary Course of Business). Except as set forth on Schedule 4.15(a) of the Disclosure
 Schedules, Seller presently owns and will hold on the Closing Date good title to all tangible
 personal property assets and valid title to all intangible assets included in the Assets, Free and
 Clear of all Liens (except for Permitted Liens) and the rights of owners under Contracts or under
 leases or licenses of assets leased or licensed in the Ordinary Course of Business. No Person other
 than Seller owns any Personal Property, except for (a) items leased by Seller or improvements to
 items leased by Seller pursuant to a lease agreement identified on Schedule 2.01(c) of the
 Disclosure Schedules, and (b) personal property of Seller's employees, tenants, patients or visitors.

                                                 -35-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 54 of 85



         Section 4.16 Insurance. Schedule 4.16 of the Disclosure Schedules sets forth an
 accurate and complete list of all insurance policies or self-insurance funds (if any) maintained by
 Seller as of the date of this Agreement covering the ownership and operation of the Business,
 indicating the types of insurance, policy numbers, terms, identity of insurers and amounts and
 coverages (including applicable deductibles). All of such policies or similar replacement policies
 in the case of current policies expiring prior to the Closing Date are now and will be until the
 Closing in full force and effect on a claims made basis, with no premium arrearages. Seller shall,
 with no additional consideration paid by Buyer, assign to Buyer, on a non-recourse basis and with
 no warranty or representation other than provided in this Section 4.16 and by general form of
 assignment, all insurance policies and/or self-insurance funds (if any) which do or may provide to
 Seller or Buyer, as assignee, any benefits, including in regard to Environmental Defects or
 Environmental Matters as described in Section 4.19 of this Agreement. Nothing herein shall
 prevent Seller from recovering unearned premiums under applicable insurance policies.

          Section 4.17 Intellectual Property. Seller owns or has the right to use all Intellectual
 Property used in connection with the ownership or operation of the Assets. Schedule 4.17 of the
 Disclosure Schedules lists all of the registered Intellectual Property owned by Seller. Except as set
 forth on Schedule 4.17 of the Disclosure Schedules or as would not reasonably be expected to
 have, individually or in the aggregate, a Material Adverse Effect on the Business, the conduct of
 the Business does not infringe or otherwise violate any Intellectual Property or other proprietary
 rights of any other Person, and there is no action pending or, to the Knowledge of Seller,
 threatened, alleging any such infringement or violation or challenging Seller's rights in or to any
 of its Intellectual Property.

       Section 4.18 Tax Matters. Except as set forth on Schedule 4.18 of the Disclosure
 Schedules:

               (a)     All Taxes due and owing by Seller (whether or not shown on any Tax
        Return) have been timely paid when due, including all Taxes with respect to the Assets and
        Taxes subject to extensions.

               (b)    There are no Tax liens on any of the Assets other than liens for Taxes not
        yet due and payable.

               (c)    Proper and accurate amounts have been withheld by Seller in compliance
        with the payroll Tax and other withholding provisions of all Applicable Laws, and all of
        such amounts have been timely remitted to the proper taxing authority.

                (d)    Seller has timely filed all Tax Returns required to be filed by it, including,
        but not limited to, all Tax Returns relating to the Assets (all of which are true, complete
        and correct in all material respects). Seller has not waived any statute of limitations in
        respect of Taxes or agreed to any extension of time with respect to a Tax assessment or
        deficiency. Seller is not currently the beneficiary of any extension of time within which to
        file any Tax Return.

               (e)    To Seller's Knowledge, no deficiencies for Taxes have been claimed,
        proposed or assessed by any Governmental Authority for which Seller may have any

                                                 -36-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 55 of 85



        Liability or which may attach to the Assets. There are no pending or, to Seller's Knowledge,
        threatened proceedings for or relating to any Liability in respect of Taxes for which Seller
        may have any Liability or which may attach to the Assets. There are no matters under
        discussion by Seller with any Governmental Authority with respect to Taxes that may result
        in an additional amount of Taxes for which Seller may have any Liability or which may
        attach to the Assets. No Governmental Authority has notified Seller that it has conducted
        an audit of any Taxes that may be due and owing by Seller or as the result of the Business
        audited by Seller.

               (f)    None of the Assets is an interest in a joint venture, partnership or other
        arrangement that is or should be treated as a partnership for Tax purposes.

                 (g)   Seller (i) is an organization described in Section 501(c)(3) of the Code and
        exempt from taxation to the extent described in Section 501(a) of the Code, (ii) is not a
        private foundation within the meaning of Section 509(a) of the Code, (iii) is in possession
        of a determination letter from the Internal Revenue Service regarding its federal income
        Tax exemption, which determination letter has not been revoked or otherwise modified,
        (iv) is in compliance in all material respects with all Applicable Laws pertaining to the
        operation of an organization described in Section 501(c)(3) of the Code, including,
        requirements as to private benefit, private inurement, unrelated business use and other
        applicable requirements, and (v) has not entered into any transaction which has constituted
        or may constitute an "excess benefit transaction" within the meaning of Section 4958 of
        the Code and the Treasury Regulations thereunder.

               (h)      Except as set forth on Schedule 4.18(h), Seller has received an exemption
        from all real property Taxes for the Real Property.

         Section 4.19 Environmental Matters. Except as set forth on Schedule 4.19 of the
 Disclosure Schedules: (a) there are no material Environmental Defects on or affecting any of the
 Assets, (b) except for any noncompliance that has been remediated in accordance with applicable
 Environmental Law, to the Knowledge of Seller, Seller has at all times operated the Assets and
 conducted the Business and, during the period that Seller owned the Assets and any third party
 operated any such Assets, such third party operated the Assets, in each case, in material compliance
 with all applicable Environmental Laws and all Permits required thereunder or issued pursuant
 thereto; (c) to Seller's Knowledge, there are no Proceedings pending or threatened before any
 Governmental Authority or any other actual claims form any party, including, but not limited to,
 individual citizens with respect to Seller's ownership or operation of the Real Property alleging
 material violations of Environmental Laws, or claiming material remediation obligations under
 applicable Environmental Laws, and Seller has not received any written notice of any alleged or
 actual material violation or non-compliance with any Environmental Law or of material non-
 compliance with the terms or conditions of any environmental Permits, arising from, based upon,
 associated with or related to the Real Property or the ownership or operation thereof; and (d) Seller
 has provided Buyer access to accurate and complete copies of all final written environmental
 reports, studies and notices prepared by any third party on behalf of, or delivered by a
 Governmental Authority to, Seller with respect to the Real Property, that identify or allege any
 Environmental Defect on or affecting the Real Property.


                                                 -37-
Case 18-07762-JJG-11          Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17           Pg 56 of 85



        Section 4.20 Affiliate Transactions. Except as set forth on Schedule 4.20 of the
 Disclosure Schedules or for Contracts or arrangements that will terminate or be waived on prior to
 Closing, no current or, to the Knowledge of Seller, former director, officer, employee, Affiliate or
 Representative of Seller (nor any spouse or child of any of such Persons, or any trust, partnership
 or corporation in which any of such Persons has a material economic interest) (a) owns any
 property, assets, interests and rights, tangible or intangible, that is an Asset or that is otherwise
 material to the conduct of the Business as currently conducted, (b) has filed or otherwise has any
 Proceeding against the Business, or (c) except pursuant to any Benefit Plan, is a party to or the
 beneficiary of any Contract with the Business.

         Section 4.21 Broker's or Finder's Fees. Except as disclosed on Schedule 4.21 of the
 Disclosure Schedules, no agent, broker, investment banker, or other person or firm acting on behalf
 of Buyer or any of its Affiliates or under its authority, is or will be entitled to any broker's or
 finder's fee or any other commission or similar fee, directly or indirectly, from Buyer or any of its
 Affiliates in connection with the Contemplated Transactions.

                                  ARTICLE V.
                    REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer represents and warrants to Seller as of the Execution Date and as of the Closing as
 follows:

         Section 5.01 Organization and Good Standing. Buyer is a nonprofit corporation duly
 organized, validly existing and in good standing under the laws of the State of Indiana. Buyer has
 all requisite corporate power to own, and operate and as the same will be conducted following the
 Closing.

         Section 5.02 Authorization and Binding Effect of Transaction Documents. Buyer
 has the requisite corporate power and authority necessary to enter into and perform its obligations
 under this Agreement and the other Transaction Documents to which Buyer is a party and to
 consummate the Contemplated Transactions. The execution and delivery of this Agreement and
 the other Transaction Documents and the performance of Buyer's obligations hereunder and
 thereunder (including consummation of the Contemplated Transactions) has been duly authorized
 by all requisite corporate action of Buyer, and this Agreement constitutes the valid and binding
 obligation and agreement of Buyer, enforceable in accordance with its terms (subject to the effect
 of bankruptcy, insolvency fraudulent conveyance, reorganization, moratorium and similar laws
 affecting creditor's rights and remedies generally, and to limitations imposed by general principles
 of equity, whether applied by a court of law or of equity).

          Section 5.03 Absence of Conflicts. Neither the execution and delivery or performance
 of this Agreement, nor compliance with the terms and provisions hereof, will (i) conflict with or
 result in any breach of any of the terms, conditions or provisions of, (ii) constitute a default under,
 (iii) result in a violation of, or (iv) give any third party the right to modify, terminate, or accelerate
 any obligation under, the provisions of the Governing Documents of Buyer and/or its Affiliates,
 any indenture, mortgage, lease, loan agreement or other agreement or instrument to which Buyer
 and/or its Affiliates is bound or affected, or any Applicable Law to which Buyer and/or its
 Affiliates is subject or any Applicable Law.

                                                   -38-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 57 of 85



         Section 5.04 Consents. The execution, delivery and performance by Buyer and/or its
 Affiliates of this Agreement and the other Transaction Documents, and consummation by Buyer
 and/or its Affiliates of the Contemplated Transactions and thereby, do not and will not require the
 authorization, consent, approval, exemption, clearance or other action by or notice or declaration
 to, or filing with, any court or administrative or other Governmental Authority, or the consent,
 waiver or approval of any other person or entity, excluding consents that Seller is obligated to
 obtain under Section 8.06 below.

         Section 5.05 Broker's or Finder's Fees. No agent, broker, investment banker, or other
 person or firm acting on behalf of Buyer or any of its Affiliates or under its authority, is or will be
 entitled to any broker's or finder's fee or any other commission or similar fee, directly or indirectly,
 from Buyer or any of its Affiliates in connection with the Contemplated Transactions.

        Section 5.06 Ability to Perform. Buyer has the ability to obtain funds in cash in
 amounts equal to the Purchase Price by means of credit Facilities or otherwise, has arranged to
 have by the Closing Date financing that is not subject to any material contingency, and will at the
 Closing have immediately available funds in cash, which are sufficient to pay the Purchase Price
 and to pay any other amounts payable pursuant to this Agreement and to consummate the
 Contemplated Transactions.

                                            ARTICLE VI.
                                            COVENANTS

         Section 6.01 Continuing Diligence and Inspection Rights. Seller shall, commencing
 on the Execution Date of this Agreement, provide access to Buyer of all of Seller's assets, books,
 accounting records, correspondence and files of Seller (to the extent related to the operation of
 the Assets) for examination by Buyer, its Representatives, with the right to make copies of such
 books, records and files or extracts therefrom. Such access will be available to Buyer during
 normal business hours, upon notice, in such manner as will not unreasonably interfere with the
 conduct of the Business of the Assets. Seller will make available to Buyer and its Representatives
 such additional data and other available information regarding the Assets as Buyer deems
 necessary or desirable to comply with Buyer's internal requirements or the requirements of
 Buyer's lenders, investors or members, including, without limitation, further inspection of title,
 survey, environmental and structural aspects, assessments of the compliance of the Assets or
 Business with all Applicable Laws, and customary pre-closing walk-throughs. Those books,
 records and files which relate to Seller's assets that are not transferred to Buyer shall be preserved
 and maintained by Seller for one (1) year after the Closing, or such greater amount of time
 required by Applicable Law, and those books, records and files relating to the Assets the
 possession of which is being transferred to Buyer hereunder shall be maintained and preserved by
 Buyer for a period of seven (7) years after the Closing, or such greater amount of time required
 by Applicable Law. Notwithstanding anything to the contrary in the foregoing, Seller shall
 provide all patient records requested by Buyer to Buyer in the format requested by Buyer to the
 extent that Seller can provide the records at minimal expense to Seller..

        Section 6.02 Conduct of Business Prior to the Closing. Seller and Buyer agree to work
 together after the entry of the Sale Order and the Execution Date to discuss transition issues,
 including what parts of the Business can be shut down prior to the Closing; however, Buyer shall

                                                  -39-
Case 18-07762-JJG-11       Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 58 of 85



 have the final decision related to any issue Buyer reasonably believes could negatively impact the
 Assets. Subject to the foregoing sentence, Seller covenants and agrees that, from the Execution
 Date through the Closing, unless Buyer provides its prior written consent thereto, to:

               (a)     Operate the Assets and Business in the Ordinary Course of Business
       consistent with how it is operated as of the Execution Date, including (i) incurring expenses
       consistent with the past practices, (ii) using commercially reasonable efforts to preserve
       the Assets and Seller's present business operations, organization and goodwill and its
       relationships with patients, customers, employees, advertisers, suppliers and other
       contractors, (iii) maintaining the Permits listed on Schedule 4.08(a) of the Disclosure
       Schedules, and (iv) timely filing accurate cost reports, claims and documents required
       under the Government Programs and Third-Party Payor programs for participation and for
       reimbursement of services;

              (b)    Use commercially reasonable efforts to maintain all insurance policies with
       the same coverages and amounts as of the Execution Date;

              (c)      Operate, maintain and repair the Real Property and otherwise conduct
       business in substantial compliance with the terms or conditions of the Permits listed on
       Schedule 4.08(a) of the Disclosure Schedules, all Applicable Laws having jurisdiction over
       any aspect of the operation of the Real Property and all applicable insurance requirements;

               (d)     Maintain the books and records for the Assets and the Business;

                (e)     Not sell, lease, grant any rights in or to or otherwise dispose of, or agree to
       sell, lease or otherwise dispose of, the Real Property in whole or in part;

               (f)     Use commercially reasonable efforts to maintain the Personal Property
       currently in use in reasonably good operating condition and repair, except for ordinary wear
       and tear and damage by casualty, in a manner consistent with past practices;

              (g)     Not amend or modify the Assigned Contracts, enter into new Assigned
       Contracts, or take or fail to take any action thereunder outside the Ordinary Course of
       Business;

               (h)    Not make any alterations or improvements to the Real Property or make any
       capital expenditure with respect to the Assets in excess of Ten Thousand Dollars
       ($10,000.00) individually, other than those that are required by Applicable Law, required
       by Section 6.14, for health, welfare or safety, or that are necessary to preserve the coverage
       under or comply with the terms of any insurance policy with respect to the Assets;

               (i)     Other than agreements with respect to reimbursements for insurance
       policies, not enter into any agreement which calls for annual payments in excess of Twenty-
       Five Thousand Dollars ($25,000.00) or for a term in excess of one year, unless such
       agreement can be terminated by Buyer without liability on or after the Closing Date;

               (j)     Not grant any bonus, free months' rental, or other concession to any present
       or future tenant of the Real Property (except (i) in the Ordinary Course of Business and (ii)

                                                -40-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17          Pg 59 of 85



        to the extent that all such bonuses or concessions shall be paid or credited prior to Closing
        unless otherwise approved by Buyer);

               (k)     Not terminate the employment of any Employee other than for cause, or hire
        any employee who would be an Employee, in each case, other than in the Ordinary Course
        of Business or after consultation with Buyer; and

               (l)  Not increase the level of wages, bonus, compensation on other benefits of
        any Employee in any material respect, except for increases in the Ordinary Course of
        Business.

         Section 6.03 Notification of Certain Matters. From the Execution Date to the Closing
 Date, Seller shall give prompt written notice to Buyer of (a) the occurrence, or failure to occur, of
 any event that causes any representation or warranty of Seller contained in this Agreement to be
 untrue, and (b) any failure of Seller to comply with or satisfy, in any material respect, any covenant,
 condition or agreement to be complied with or satisfied by it under this Agreement. Such notice
 shall provide a reasonably detailed description of the relevant circumstances and shall include the
 amount that such Seller believes, based on facts known to such Seller, would impact the
 Contemplated Transactions. The content of any notice or update delivered by Seller to Buyer prior
 to the Closing pursuant to this Section 6.03 shall not be deemed to modify the applicable
 representations, warranties and covenants for purposes of determining whether applicable
 conditions precedent in Article VIII are satisfied.

        Section 6.04 Additional Financial Information. Seller will deliver to Buyer copies of
 the monthly operating results reports Seller is to submit to the Bankruptcy Court and other financial
 information reasonably requested by Buyer.

         Section 6.05 Title; Additional Documents. At the Closing, Seller shall transfer and
 convey to Buyer good and indefeasible fee simple title to the Real Property, Free and Clear of any
 Liens except Permitted Liens. At the Closing, Seller's right, title and interest to all warranties and
 guaranties, to the extent assignable or transferable, relating to the Real Property shall be assigned
 and transferred by Seller to Buyer and shall be held and owned by Buyer.

        Section 6.06 Licensing. Buyer shall use commercially reasonable efforts to obtain prior
 to the Closing Date (or as soon thereafter as practicable): all consents, approvals and licenses
 necessary to permit the consummation of the transactions contemplated by this Agreement
 including, but not limited to, such licensure and certification approval as may be necessary to
 enable Seller to lawfully operate the Facilities as Buyer deems appropriate ("Regulatory
 Approvals"). Seller shall cooperate in all reasonable respects with Buyer and Post-Closing
 Licensee (if other than Buyer) in their efforts to obtain such consents, approvals and licenses.

         Section 6.07 Confidentiality. Any and all nonpublic information, documents, and
 instruments delivered to Buyer by Seller or its agents or Affiliates and any and all nonpublic
 information, documents, and instruments delivered to Seller by Buyer or its agents or Affiliates
 are of a confidential and proprietary nature. Buyer and Seller agree that prior to Closing, each will
 maintain the confidentiality of all such confidential information, documents or instruments
 delivered to each by the other party or its agents in connection with the negotiation of, or in

                                                  -41-
Case 18-07762-JJG-11         Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 60 of 85



 compliance with, this Agreement, and only disclose such information, documents, and instruments
 to their duly authorized officers, directors, representatives and agents, or as otherwise required by
 Applicable Law, including the Bankruptcy Code. Buyer and Seller further agree that if the
 Contemplated Transactions are not consummated and this Agreement is terminated, each will
 return all such documents and instruments and all copies thereof in their possession to the other
 party or destroy them. This Section 6.07 shall survive as to both Seller and Buyer in the event this
 Agreement is terminated prior to Closing and shall survive as to Seller (and not Buyer) following
 Closing.

         Section 6.08 Publicity. Except for a jointly coordinated press release or staff
 announcement after the bid process, the parties agree that no public release or announcement
 concerning the Contemplated Transactions shall be issued by any party prior to Closing except as
 required by Applicable Law, including the Bankruptcy Code, as Seller reasonably determines is in
 the best interests of the Seller's estate in the Bankruptcy Case, or as mutually agreed by the Buyer
 and Seller. Buyer and Seller will jointly prepare and approve, through counsel, announcements to
 staff and the public.

         Section 6.09 Commercially Reasonable Efforts.                 Seller and Buyer shall use
 commercially reasonable efforts to take, or cause to be taken, all actions, and to do, or cause to be
 done, and to assist and cooperate with the other in doing, all things necessary, proper or advisable
 to consummate and make effective, in the most expeditious manner practicable, the Contemplated
 Transactions, including using commercially reasonable efforts to accomplish the following: (i) the
 taking of all reasonable acts necessary to cause the conditions precedent set forth in Article VIII
 and Article IX to be satisfied, (ii) the obtaining, at the earliest practicable date, of all necessary
 Approvals and the making of all necessary registrations, declarations and filings (including
 registrations, declarations and filings with Governmental Authorities, if any) and the taking of all
 reasonable steps as may be necessary to avoid any Proceeding by any Governmental Authority,
 and (iii) the execution or delivery of any additional instruments necessary to consummate the
 Contemplated Transactions and to fully carry out the purposes of this Agreement.

         Section 6.10 Reports. Seller shall file on a current and timely basis until the Closing, all
 reports and documents required to be filed with respect to the Permits set forth in Schedule 4.08(a)
 of the Disclosure Schedules. Accurate and complete copies of all such reports filed as of the
 Execution Date and continuing through the Closing shall be promptly supplied to Buyer by Seller.

         Section 6.11 Post-Closing Records Obligations of Seller. Following Closing, Seller
 shall use, and shall cause Seller's Affiliates to use, reasonable diligent efforts to cooperate with
 Buyer and its Affiliates to the extent not previously transferred to Buyer, to provide any records in
 Seller's custody or control which may be requested of Buyer by any authorized Governmental
 Authority. This Section 6.11 shall survive the Closing.

         Section 6.12 Permits and Approvals. Seller shall be responsible for facilitating the
 transfer of all applicable transferred Permits and Approvals from Seller to Buyer or, at Buyer's
 request, to Post-Closing Licensee, and Buyer and Post-Closing Licensee shall be responsible for
 obtaining all other new licenses and permits (to the extent the existing Permits and Approvals are
 not transferable) to enable Buyer to operate the facilities as Buyer deems appropriate. Seller shall,
 at its sole cost and expense, promptly submit after the Sale Order (unless earlier as otherwise

                                                 -42-
Case 18-07762-JJG-11         Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 61 of 85



 agreed by Seller and Buyer) all necessary applications and other materials to the appropriate
 Governmental Authority and take such other actions to effect the transfer of the transferred
 applicable Permits or issuance of new permits as of the Closing, and Seller shall reasonably
 cooperate with Buyer to cause the transferred Permits to be transferred or new permits to be issued
 to Buyer or Post-Closing Licensee.

         Section 6.13 Extension of Closing. Closing Date shall occur no later than July 15, 2019,
 however, notwithstanding anything to the contrary contained herein, Buyer and Seller may extend
 the date of Closing upon mutual agreement and subject to the approval of the Bankruptcy Court.

         Section 6.14 Casualty. The risk of any loss or damage to the Assets by fire or other
 casualty before the Closing shall continue to be borne by Seller. Seller shall promptly give Buyer
 written notice of any fire or other casualty (in any event within five (5) days after Seller first has
 knowledge of the occurrence of same), which notice shall include a description thereof in
 reasonable detail and an estimate of the cost of time to repair. If any portion of the Assets is
 damaged by fire or casualty after the Execution Date, Buyer may, at Buyer's option, and in its sole
 discretion, either: (a) terminate this Agreement by notice to Seller on or before the earlier of the
 Closing or the tenth (10th) day after receipt of such notice described above, in which event no
 party shall have any further liability to the party under this Agreement and the Refundable Deposit
 shall be returned to Buyer, (b) receive a credit at Closing of the estimated cost or repairs to the
 Assets, as determined by the an independent adjuster, plus any reasonably estimated lost revenue
 following Closing arising from such fire or casualty; or (c) receive from Seller at Closing (I) an
 assignment, without representation or warranty by or recourse against Seller, of all insurance
 claims and proceeds with respect thereto, plus (II) an amount equal to Seller's insurance deductible,
 plus (III) a credit for the amount of any reasonably estimated lost revenue following Closing
 arising from such fire or casualty. The parties' obligations, if any, under this Section 6.14 shall
 survive the expiration or any termination of this Agreement.

         Section 6.15 Collection of Accounts Receivable. Notwithstanding anything in this
 Agreement to the contrary, Buyer agrees to provide Seller and Bank of New York Mellon, as Bond
 Trustee, or their agents with reasonable access to computers, software, licenses, medical records
 (if any), patient payor source information, claims submission/rejection/status information and
 remittance advices, and all other assets and information, owned or controlled by Seller prior to
 Closing and owned or controlled by Buyer post-Closing, as reasonably necessary so that Buyer
 can attempt to properly bill and collect for all services rendered prior to the Effective Time. Buyer
 shall not be required to incur more than minimal out-of-pocket expense to provide such
 access. Where more than minimal out-of-pocket expense is required, such access will be provided
 if Seller, Bank of New York Mellon, as Bond Trustee, or their agents, pays such out-of-pocket
 expense to Buyer. For the avoidance of doubt and notwithstanding anything herein to the contrary,
 Buyer shall have no responsibility for the collection of the accounts receivable and no liability
 related to the ability or inability to collect the accounts receivable or any portion.

                                        ARTICLE VII.
                                     OTHER AGREEMENTS

        Section 7.01 Taxes.


                                                 -43-
Case 18-07762-JJG-11       Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17          Pg 62 of 85



               (a)     Any transfer, documentary, sales, use, stamp, registration and other similar
       non-income Taxes, and all conveyance fees, recording charges and other similar fees and
       charges (including any penalties and interest) incurred in connection with the
       consummation of the Contemplated Transactions, but excluding for all purposes, the Asset
       Taxes (collectively, the "Transfer Taxes") shall be borne by Buyer. Seller and Buyer shall
       use commercially reasonable efforts and cooperate in good faith to exempt the sale and
       transfer of the Assets from any Transfer Taxes, including under Section 1146(a) of the
       Bankruptcy Code. Buyer will, at its own expense, file all necessary Tax Returns and other
       documentation with respect to all Transfer Taxes, and, if required by Applicable Law, the
       Parties will, and will cause their Affiliates to, join in the execution of any such Tax Returns
       and other documentation.

                (b)    Seller shall retain responsibility for, and shall bear and pay, all Asset Taxes
       based upon operation or ownership of the Assets and the Business for (i) any period ending
       prior to the Effective Time and (ii) the portion of any Straddle Period ending prior to the
       Effective Time. Buyer shall bear and pay all Asset Taxes assessed with respect to the Assets
       for (i) any taxable period beginning on or after the Effective Time and (ii) the portion of
       any Straddle Period beginning on or after the Effective Time. For purposes of allocation
       between the Parties of Asset Taxes assessed with respect to the Assets that are payable with
       respect to any Tax periods beginning before and ending after the Effective Time ("Straddle
       Periods"), the portion of any such Taxes that are attributable to the portion of the Straddle
       Period that ends prior to the Effective Time shall be allocated pro rata per day between the
       period prior to the Effective Time (which shall be Seller's responsibility) and the period
       from and after the Effective Time (which shall be Buyer's responsibility). At the Closing,
       Asset Taxes with respect to each Asset for the applicable Straddle Period shall be prorated
       in accordance with the foregoing provisions based on the Asset Tax assessment for such
       Asset for such Straddle Period, if available, or if otherwise, based on the Asset Taxes paid
       with respect to such Asset during the preceding Tax period. With respect to any not yet
       delinquent Taxes relating to a Tax year ending after the Closing Date, Buyer will assume
       responsibility for the actual payment of all such Taxes to the applicable Governmental
       Authority.

               (c)     Seller, on the one hand, or Buyer, on the other hand, as the case may be (the
       "Reimbursing Party"), shall provide reimbursement for any Tax paid by the other (the
       "Paying Party") all or a portion of which is the responsibility of the Reimbursing Party in
       accordance with the terms of this Section 7.01(c) or which represents an overpayment for
       Taxes by the Paying Party. Within a reasonable time prior to the payment of any such Tax,
       the Paying Party shall give notice to the Reimbursing Party of the Tax payable and the
       Paying Party's and Reimbursing Party's respective Liability therefor, although failure to do
       so will not relieve the Reimbursing Party from its Liability hereunder except to the extent
       the Reimbursing Party is prejudiced thereby.

              (d)     Buyer and Seller agree to furnish or cause to be furnished to each other,
       upon request, as promptly as practicable, such information and assistance relating to the
       Assets (including access to books and records and Tax Returns and related working papers
       dated before Closing) as is reasonably necessary for the filing of all Tax Returns, the
       making of any election relating to Taxes, the preparation for any audit by any Taxing

                                                -44-
Case 18-07762-JJG-11         Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 63 of 85



        authority, the prosecution or defense of any claims, suit or proceeding relating to any Tax,
        and the claiming by Buyer of any federal, state or local business Tax credits or incentives
        that Buyer may qualify for in any of the jurisdictions in which any of the Assets are located;
        provided, however, that neither Buyer nor Seller shall be required to disclose the contents
        of its income Tax Returns to any Person. Any expenses incurred in furnishing such
        information or assistance pursuant to this Section 7.01(d) shall be borne by the Party
        requesting it.

          Section 7.02 Allocation of Purchase Price. Within ten (10) days prior to the Closing
 Date, the Buyer shall deliver a proposed Schedule 7.02 of the Disclosure Schedules setting forth a
 proposed allocation of the Purchase Price among the Assets, and Buyer and Seller will use
 commercially reasonable efforts to agree prior to the Closing Date on a final Schedule 7.02 of the
 Disclosure Schedules. The portion of the Purchase Price allocated to each Asset is referred to
 herein as the "Allocated Value" of such Asset. For purposes of this Agreement, Seller and Buyer
 agree to be bound by the Allocated Values set forth in any final Schedule 7.02 of the Disclosure
 Schedules, as required by Applicable Law. Seller and Buyer further agree that for the purpose of
 making any filings required to be made pursuant to Section 1060 of the Code, and the regulations
 thereunder, the purchase price as determined for federal income tax purposes shall be allocated
 among the Assets in a manner consistent with the Allocated Values, as set forth on any final
 Schedule 7.02 of the Disclosure Schedules (the "Tax Allocation"). If required to make any such
 filing, Seller and Buyer each agree (i) to report, and to cause their respective Affiliates to report,
 the federal, state and local income and other Tax consequences of the transactions contemplated
 herein as required by Section 1060(b) of the Code, and (ii) if required by U.S. federal income tax
 law, to jointly prepare Form 8594 (Asset Acquisition Statement under Section 1060 of the Code)
 as promptly as possible following the Closing Date and in a manner consistent with the Tax
 Allocation as revised to take into account subsequent adjustments to the purchase price as
 determined for applicable purposes, and (iii) to not take any position inconsistent with any such
 required Tax return, or any refund claim, litigation, investigation, or otherwise, unless required to
 do so by any Applicable Order after notice to and discussions with the other Party, or with such
 other Party's prior consent; provided, however, that nothing contained herein shall prevent Buyer
 or Seller from settling any proposed deficiency or adjustment by any Governmental Authority
 based upon or arising out of the Tax Allocation, and neither Buyer nor Seller shall be required to
 litigate before any court any proposed deficiency or adjustment by any Governmental Authority
 challenging the Tax Allocation.

        Section 7.03 Bulk Sales. To the extent applicable, Buyer and Seller hereby waive
 compliance with all "bulk sales," "bulk transfer" and similar Applicable Law that may otherwise
 be applicable with respect to the sale and transfer of any or all of the Assets to Buyer.

        Section 7.04 Adequate Assurance and Performance; Security Arrangements.

                (a)    Buyer shall provide adequate assurance as required under the Bankruptcy
        Code of the future performance by Buyer of the Assigned Contracts. Buyer and Seller agree
        that they will promptly take all actions reasonably required to assist in obtaining a
        Bankruptcy Court finding that there has been an adequate demonstration of adequate
        assurance of future performance under the Assigned Contracts, such as furnishing timely
        requested and factually accurate affidavits, non-confidential financial information and

                                                 -45-
Case 18-07762-JJG-11       Doc 468     Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 64 of 85



       other documents or information for filing with the Bankruptcy Court and making Buyer's
       and Seller's employees and Representatives available to testify before the Bankruptcy
       Court.

              (b)    Buyer shall pay, perform or satisfy the Assumed Liabilities from time to
       time and as such Assumed Liabilities become due and payable or are required to be
       performed or satisfied in accordance with their respective terms.

               (c)    Without limiting the provisions of Section 7.04(a) and Section 7.04(b),
       Buyer acknowledges that the bonds, surety bonds, letters of credit, guarantees, and/or cash
       deposits, set forth on Schedule 7.04(c) of the Disclosure Schedules (collectively the
       "Security Arrangements") have been provided by Seller and/or its Affiliates to secure the
       payment and/or performance of certain obligations related to the Assets. Buyer
       acknowledges that Seller has no duty to maintain any Security Arrangements after the
       Closing. To the extent Seller and/or any of their Affiliates have any obligations pursuant
       to any Security Arrangement or have pledged or otherwise provided any property that
       secures any such Security Arrangement (collectively, the "Seller's Obligations"), Seller
       shall take such actions, prior to Closing, as are necessary to cause Seller's Obligations and
       the Security Arrangements to be released and terminated, and any of Seller's property
       pledged or otherwise provided to secure such Security Arrangements returned to Seller,
       concurrent with the Closing.

       Section 7.05 Employee Matters.

              (a)       No later than ten (10) Business Days before the Closing Date, Seller shall
       update the list of Employees on Schedule 4.13(a) of the Disclosure Schedules to reflect any
       and all employment hirings or terminations occurring prior to the Closing Date. In
       connection therewith, Seller will provide Buyer with Schedule 7.05(a) of the Disclosure
       Schedules, which is the list of all Employees hired or terminated after the Execution Date
       and prior to the Closing Date. In addition, Seller shall provide Buyer no later than five (5)
       Business Days following the Closing Date, with an accurate and complete list of any and
       all employment losses (within the meaning of the WARN Act) incurred during the ninety
       (90) day period prior to the Closing Date.

               (b)     Seller shall cause Buyer to receive, after the Sale Order, access to the
       Employees at times and in a manner requested by Buyer and reasonably acceptable to
       Seller, and with information reasonably requested by Buyer with respect to compensation
       and benefits of the Employees. Subject to Buyer's or its Affiliate's standard employment
       policies, and such employees' successful completion of Buyer's or its Affiliate's hiring
       processes, including but not limited to criminal background checks, drug screening,
       verification of licensure (to the extent required for the job), and excluded persons
       screening, no fewer than ten (10) Business Days prior to the Closing Date, Buyer shall
       offer (or shall cause one of its Affiliates to offer) employment effective as of the Closing
       (or with respect to Inactive Employees, from and after the date any such Inactive Employee
       returns to active employment) to the Employees it shall determine in its sole discretion,
       and on such terms and conditions as it shall determine in its sole discretion (the "Offered
       Employees"). All such Employees, if any, who (i) are offered employment from Buyer or

                                               -46-
Case 18-07762-JJG-11       Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 65 of 85



       one of its Affiliates (the "Buyer Employer"), (ii) accept such offer of employment from the
       Buyer Employer and (iii) commence employment with the Buyer Employer shall be
       referred to herein as the "Transferred Employees." Seller understands and acknowledges
       that Buyer does not intend to operate the assets of the Business as a going concern or as
       operated by Seller and that Buyer does not agree or intend to offer employment to all or
       any specific number, of Seller's employees. Buyer specifically does not agree nor does it
       intend to offer employment to or hire a sufficient number of employees to avoid a plant
       closing or mass layoff as such terms are defined by the WARN Act. Accordingly, Seller
       agrees that it shall provide notice to all affected employees (and any other Persons, offices,
       or entities as required by the WARN Act) not less than sixty (60) days prior to the Closing
       Date or termination date of such employees if earlier than the Closing Date. Seller and
       Buyer shall cooperate to identify affected employees, but in any event and regardless of
       the preceding statement, Seller shall at all times remain solely and exclusively responsible
       for providing notice to any and all affected employees (and any other Persons, offices, or
       entities as required by the WARN Act), and Buyer shall have no obligation for providing
       such notice and shall not be responsible for any liability arising out of a failure to give such
       notice. Accordingly, Seller agrees to indemnify and hold harmless Buyer with respect to
       any costs (including reasonable attorneys' fees and costs), liabilities, judgments, or any
       other sums or amounts as a result of or arising from a failure to provide any and all notices
       required under the WARN Act.

               (c)    The employment of each Transferred Employee with the Buyer Employer
       shall commence immediately upon the Effective Time (except for Inactive Employees
       whose employment with the Buyer Employer shall commence from and after the day any
       such Inactive Employee returns to active employment) and shall be deemed, for all
       purposes, consistent with Applicable Law, to have occurred with no interruption or break
       in service; provided, however, that any Inactive Employee who accepts an offer of
       employment from the Buyer Employer shall not be considered a Transferred Employee
       unless and until such Inactive Employee returns to active status pursuant to the following
       sentence, and notwithstanding anything herein to the contrary, Buyer and its Affiliates shall
       only be responsible for Liabilities relating to the Inactive Employee from and after the date
       such Inactive Employee becomes a Transferred Employee. The employment of any
       Inactive Employee with the Buyer Employer shall be effective upon his or her return to
       active work, provided that the Inactive Employee reports to work with the Buyer Employer
       within fifteen (15) days after the end of any such approved leave and, to the extent
       permitted by Applicable Law, in no event later than three hundred sixty-five (365) days
       following the Closing Date, and, as of such date, such Inactive Employee shall be a
       Transferred Employee. Each Transferred Employee shall be hired on an "at will" basis
       unless otherwise agreed by Buyer.

               (d)    Seller shall terminate the employment of all Transferred Employees
       effective as of immediately before the Effective Time or, with respect to any Inactive
       Employee who becomes a Transferred Employee after the Closing Date in accordance with
       Section 7.05(c), upon their return to active work with the Buyer Employer. Subject to, and
       effective as of, the Closing, Seller hereby waives and releases each of the Transferred
       Employees from any and all contractual, common law or other restrictions related to non-
       competition or non-solicitation enforceable by Seller with respect to the employment, of

                                                -47-
Case 18-07762-JJG-11       Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 66 of 85



       such individuals by Buyer Employer after their termination of employment with Seller
       except with respect to obligations related to confidentiality and trade secrets and except to
       the extent that Buyer seeks to enforce such obligations in accordance with the terms of the
       Assigned Contracts.

               (e)     Pursuant to the "Standard Procedure" provided in Section 4 of Revenue
       Procedure 2004-53, 2004-2 C.B. 320, (i) Buyer and the applicable Seller shall report on a
       predecessor/successor basis as set forth therein, (ii) Seller will not be relieved from filing
       a Form W-2 with respect to any Transferred Employees for any tax period ending
       immediately prior to the Closing Date and the tax year including the Closing Date with
       respect to the portion of such year that such Transferred Employee was employed by Seller,
       and (iii) Buyer will undertake to file (or cause to be filed) a Form W-2 for each such
       Transferred Employee with respect to the portion of the year during which such Transferred
       Employees are employed by Buyer, excluding the portion of such year that such
       Transferred Employee was employed by Seller and its Affiliates.

               (f)     With respect to any accrued but unused vacation, paid time-off or similar
       benefits ("Accrued PTO") to which any Transferred Employee is entitled pursuant to the
       vacation policy or other arrangement applicable to such Transferred Employee
       immediately prior to the Closing, Seller shall cash out such Accrued PTO upon or in
       connection with Seller's termination of such Transferred Employee's employment with
       Seller. Buyer shall assume no liability for any Accrued PTO for any employee of Seller
       regardless of whether the employee is an Offered Employee, Transferred Employee, or
       neither. Seller shall be solely responsible, and Buyer shall have no obligations whatsoever
       for, any such Accrued PTO payable to such Transferred Employee, and Seller shall pay all
       such amounts to all entitled persons on or prior to the Closing Date.

               (g)    Nothing herein, express or implied, shall confer upon any other Persons
       (including any current or former employee or contractor of Seller, Buyer or any of their
       respective Affiliates) any rights or remedies hereunder, including any right to employment
       or continued employment for any specified period or continued participation in any Benefit
       Plan or other benefit plan, or any nature or kind whatsoever under or by reason of this
       Agreement. Nothing herein restricts or precludes the right of Buyer to terminate the
       employment of any Transferred Employee. Buyer and Seller agree that the provisions
       contained herein are not intended to be for the benefit of or otherwise be enforceable by,
       any third party, including any current or former Employee or Service Provider.

             (h)    Schedule 7.05(h) of the Disclosure Schedules contain a list of each
       Employee Plan.

               (i)   Seller shall offer COBRA continuation coverage (within the meaning of
       Section 4980B of the Code and the Treasury regulations thereunder) to all individuals who
       are "M&A qualified beneficiaries" (within the meaning of Treasury Regulation Section
       54.4980B-9, Q&A-4) with respect to the Contemplated Transactions for the duration of the
       period to which such individuals are entitled to such coverage.



                                               -48-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 67 of 85



         Section 7.06 Post-Closing Books and Records and Personnel. At Closing, Seller will
 make available to Buyer all electronic copies of the Records that are maintained by or in the control
 of Seller, and, promptly following Closing and in any event no later than five (5) Business Days
 following Closing, Seller shall make available to Buyer all originals of the Records; provided,
 however, that Seller shall be entitled to retain any originals of the Records that are required to be
 retained as a result of the Bankruptcy Case, for such period of time sufficient to allow all matters
 under the Bankruptcy Case to be finally determined, and provided further that Buyer shall
 promptly receive copies of such originals that are required to be retained by Seller as a result of
 the Bankruptcy Case at its sole cost and expense. Subject to the foregoing, Seller shall be entitled
 to retain a copy of the Records delivered to Buyer, at Seller's sole cost and expense. For one (1)
 year after the Closing Date (or such longer period as may be required by any Governmental
 Authority or ongoing claim), (a) Buyer shall not destroy or dispose of any material Records
 received hereunder and (b) Buyer shall allow Seller (including, for clarity, any trust established
 under a chapter 11 plan of Seller or any other successors of Seller) and any of their Representatives
 reasonable access during normal business hours, at Seller's sole expense and upon reasonable
 advance notice, to all Records included in the Assets and in the possession or control of Buyer, for
 purposes relating to the Bankruptcy Case, the wind-down of the operations of Seller, the functions
 of any such trusts or successors, or other reasonable business purposes, and Seller (including any
 such trust or successors) and such Representatives shall have the right to make copies of any
 Records. For the avoidance of doubt, Seller shall retain and remain responsible for all medical
 records and other health records of Seller's patients, as further described in Section 7.07.

         Section 7.07 Medical Records Retention. Seller shall retain responsibility for and
 ownership of all medical records and other health records of Seller's patients, and shall provide
 access to such records to Buyer upon written request as necessary for Buyer to provide medical
 care for such patients. Seller acknowledges that for purposes of 11 U.S.C. § 351, Seller does not
 have a sufficient amount of funds to pay for the storage of patient records in the manner required
 under applicable Federal or State law. As a result, the Parties agree as follows:

               (a)      Seller shall, prior to Closing, publish the notice required by 11 U.S.C.
        §351(1)(A);

               (b)      Seller shall, prior to Closing, provide the notices required by 11 U.S.C.
        §351(1)(B);

                (c)     Buyer shall, prior to Closing, assist Seller in identifying and engaging a
        qualified third party to undertake the Seller’s obligations under 11 U.S.C. § 351(2) and (3)
        as an agent of Seller;

                (d)    Buyer shall, at Closing, and in addition to the Purchase Price, pay Seller an
        amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00) towards the
        actual expenses incurred by Seller in engaging a third party to discharge its obligations
        under this Section 7.07 and 11 U.S.C. § 351(2) and (3); and

              (e)    To the extent required for Seller to satisfy its obligations under 11 U.S.C. §
        351 and other state and/or federal obligations, Buyer shall cooperate with Seller as


                                                 -49-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 68 of 85



         reasonably required so that Seller can access medical records (including electronic medical
         records), in the control of Buyer, if any, post-Closing.

         Section 7.08 Condemnation. The risk of any loss or damage to the Real Property by
 condemnation before the Closing shall continue to be borne by Seller. In the event any
 condemnation proceeding is commenced or threatened prior to the Closing, Seller shall promptly
 give Buyer written notice thereof (in any event within five (5) days after Seller first has knowledge
 of the occurrence of same), together with such reasonable details with respect thereto as to which
 Seller may have knowledge. If, prior to Closing, there is a material taking by eminent domain at
 the Real Property, this Agreement shall become null and void at Buyer's option, and upon receipt
 by Seller of the written notice of an election by Buyer to treat this Agreement as null and void, this
 Agreement shall be deemed null and void. If Buyer elects to proceed and to consummate the
 purchase despite said material taking, or if there is less than a material taking prior to Closing,
 there shall be no reduction in or abatement of the Purchase Price and Buyer shall be required to
 purchase the Real Property in accordance with the terms of this Agreement, and Seller shall assign
 to Buyer, without representation of warranty by or recourse against Seller, all of Seller's right, title
 and interest in and to any award made or to be made in the condemnation proceeding (in which
 event Buyer shall have the right to participate in the adjustment and settlement of any insurance
 claim relating to said damage). For the purpose of this Section 7.08, the term "material" shall mean
 any taking which would have the effect of (i) reducing the square footage of the Facilities, (ii)
 reasonably require the demolition, reconstruction, or reconfiguration of the Facilities, or (iii)
 reducing the gross acreage of the Real Property by at least fifteen percent (15%). The parties'
 obligations, if any, under this Section 7.08 shall survive the expiration or any termination of this
 Agreement.

         Section 7.09 Payment of Broker and Finder's Fees. Subject to any approval process
 required under the Bankruptcy Case, Seller shall pay all of the fees and costs and expenses due to
 its brokers, finders, and investment bankers, at the Closing. The Seller's obligations under this
 Section 7.09 shall survive the expiration or any termination of this Agreement.

                                     ARTICLE VIII.
                             CONDITIONS PRECEDENT TO THE
                             OBLIGATION OF BUYER TO CLOSE

         Buyer's obligation to close pursuant to the terms of this Agreement is subject to the
 satisfaction, on or prior to the Closing, of each of the following conditions, unless waived by Buyer
 in writing, and if there is a failure of any of these conditions to be met, then Buyer can terminate
 this Agreement without penalty and receive the Refundable Deposit back on a timely basis:

         Section 8.01 Accuracy of Representations and Warranties; Closing Certificate.
 Except for any changes permitted by the terms of this Agreement or consented to in writing by
 Buyer, each of the representations and warranties made by Seller in this Agreement or in any
 Transaction Document shall be true and correct on the Execution Date and shall be true and correct
 as of the Closing Date, as though such representations and warranties were made or given on and
 as of the Closing, unless such representation and warranty speaks only as of a specific date in
 which case it shall be true and correct as of such date.


                                                  -50-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 69 of 85



        Section 8.02 Performance of Agreement. Seller shall in all material respects have
 performed or complied with all its covenants, agreements and obligations required by this
 Agreement to be performed or complied with by Seller prior to or upon the Closing.

         Section 8.03 Seller Closing Certificate. Buyer shall have received a certificate, dated
 the Closing Date and signed by a duly authorized officer of Seller, that each of the conditions set
 forth in Section 8.01 and Section 8.02 have been satisfied (the "Seller Closing Certificate").

        Section 8.04 Conveyance of Property. Seller shall have conveyed to Buyer the Real
 Property, Free and Clear of all Liens, except Permitted Liens.

         Section 8.05 Delivery of Closing Documents. Seller shall have delivered or caused to
 be delivered to Buyer on the Closing each of the Transaction Documents required to be delivered
 pursuant to Section 10.02.

        Section 8.06 Required Approvals. All of consents and approvals of any Person set forth
 in Schedule 8.07 of the Disclosure Schedules shall have been received.

        Section 8.07 Governmental Approvals. Seller shall have obtained all authorizations,
 Permits, Approvals, consents, orders, or approvals of, shall have made all declarations or filings
 with, and shall have allowed the expiration of waiting periods imposed by, any Governmental
 Authority or other third party necessary for the consummation of the Contemplated Transactions
 and operation of the Assets.

         Section 8.08 Cure Costs of Assigned Contracts. If the actual costs in connection with
 the assumption of the Assigned Contracts, in the aggregate, exceed the aggregate Cure Cost Cap
 based on the orders from the Bankruptcy Court, then Buyer shall have the option to (a) pay the
 excess amounts, or (b) remove an agreement or agreements from the Assigned Contracts list and
 thereupon any such Contract shall be deemed to be an Excluded Contract.

        Section 8.09 Entry of Sale Order. The entry of Sale Order on or before July 5, 2019 or
 as provided in Section 2.07(f), and such Sale Order becoming a Final Order on or before July 15,
 2019 or will become a Final Order upon consummation of the Contemplated Transactions.

        Section 8.10 No Material Adverse Effect. No Material Adverse Effect shall have
 occurred with respect to Seller or the Business or the Assets prior to the Closing.

        Section 8.11 Title Commitment. Buyer shall have received the Title Commitment from
 Title Company and shall have satisfied itself with those matters reflected thereon and any
 documentation provided by the Title Company and related thereto. The Title Commitment shall
 be updated as of the Closing insuring that portion of the Purchase Price allocated to the Real
 Property.

         Section 8.12 ALTA Survey. Buyer shall have received the Survey and shall have
 satisfied itself with those matters reflected thereon. The cost of the Survey shall be paid by Buyer.
 Buyer shall order the Survey within five (5) days after entry of the Sale Order.



                                                 -51-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17          Pg 70 of 85



         Section 8.13 Environmental Reports. Buyer shall have obtained an environmental site
 assessment of the Real Property and buildings from an environmental consultant selected by Buyer
 (which shall include, but not be limited to, a Phase I, air quality test and mold contamination tests),
 indicating that the Real Property is free from any material environmental hazards or contamination.
 The Cost of the site assessment obtained by Buyer, and any subsequent testing, shall be paid by
 Buyer. Buyer shall order any required Environmental Reports (except as to follow up reports
 Seller deems necessary based on the results of the initial reports) within five (5) business days after
 entry of the Sale Order.

        Section 8.14 Zoning Compliance. Buyer shall have obtained confirmation from
 applicable Governmental Authorities that the Real Property is zoned to allow the Real Property to
 be used for inpatient, outpatient, emergency, and other ancillary services, and other similar
 healthcare and residential uses, and will continue to permit such uses after Closing.

         Section 8.15 Estoppel Certificates. Buyer shall have received estoppel certificates
 executed by the tenants under the Tenant Leases set forth on Schedule 4.14(b), evidencing whether
 or not (i) the Tenant Lease is in full force and effect, (ii) the Tenant Lease has been amended in
 any way, (iii) there are any existing defaults on the part of Seller thereunder and specifying the
 nature of such defaults, if any, (iv) the date to which rent, and other amounts due thereunder, if
 any, have been paid, and (v) such other information as may be reasonably requested by Buyer.

       Section 8.16 Additional Deliveries. Seller shall have delivered to Buyer such other
 documents or instruments as Buyer reasonably requests and are reasonably necessary to
 consummate the transactions contemplated by this Agreement.

                                      ARTICLE IX.
                              CONDITIONS PRECEDENT TO THE
                             OBLIGATION OF SELLER TO CLOSE

         The obligation of Seller to close pursuant to the terms of this Agreement is subject to the
 satisfaction, on or prior to the Closing, of each of the following conditions, unless waived by Seller
 in writing:

         Section 9.01 Accuracy of Representations and Warranties. The representations and
 warranties of Buyer contained in this Agreement shall be true and correct on the Execution Date
 and shall be true and correct, in all material respects, as of the Closing Date as though such
 representations and warranties were made or given on and as of the Closing Date, unless such
 representation and warranty speaks only as of a specific date in which case it shall be true and
 correct as of such date.

        Section 9.02 Performance of Agreements. Buyer shall have performed in all material
 respects all of its covenants, agreements, and obligations required by this Agreement and each of
 the other Transaction Documents to be performed or complied with by it prior to or upon the
 Closing.

         Section 9.03 Buyer Closing Certificate. Seller shall have received a certificate, dated
 the Closing Date and signed by a duly authorized officer of Buyer, that each of the conditions set
 forth in Section 9.01 and Section 9.02 have been satisfied (the "Buyer Closing Certificate").
                                                  -52-
Case 18-07762-JJG-11        Doc 468     Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 71 of 85



         Section 9.04 Delivery of Closing Documents. Buyer shall have delivered or caused to
 be delivered to Seller on the Closing each of the Transaction Documents required to be delivered
 pursuant to Section 10.03.

        Section 9.05 Unfavorable Action or Proceeding. On the Closing Date, no Orders,
 decrees, judgments or injunctions of any court or Governmental Authority shall be in effect, and
 no claims, Actions, suits, Proceedings, arbitrations or investigations shall be pending, which
 challenge or seek to challenge, or which could prevent or cause the rescission of, the
 consummation of the Contemplated Transactions.

       Section 9.06 Final Sale Order. The Sale Order (a) shall have been entered by the
 Bankruptcy Court, and (b) shall have become a Final Order or will become a Final Order upon
 consummation of the Contemplated Transactions.

         Section 9.07 Cure Costs. Buyer shall have paid the Cure Costs of the Assigned
 Contracts up to the aggregate Cure Cost Cap, together with any additional Cure Costs it has elected
 to pay.

                                           ARTICLE X.
                                            CLOSING

          Section 10.01 Closing Date and Place. The Closing shall take place on the date that is
 two (2) Business Days after the satisfaction of all conditions to Closing contained in Article VIII
 and Article IX, but in no event later than July 15, 2019 (the "Drop Dead Date"), or at such earlier
 or later date and time as may be expressly agreed upon in writing by Buyer and Seller (the "Closing
 Date"). Time is of the essence in the performance of this Agreement. The Closing shall be
 accomplished by Buyer and Seller depositing the Closing Documents into escrow with the Title
 Company and Buyer and Seller issuing their respective instructions to the Title Company without
 the need for attending in person unless the parties mutually agree otherwise.

         Section 10.02 Deliveries of Seller. At the Closing, Seller shall deliver or cause to be
 delivered to Buyer and/or other Persons the following, in each case in form and substance
 reasonably satisfactory to Buyer, and to the extent required, executed by a duly authorized officer
 of Seller:

               (a)     A governmental certificate, dated as of a date as near as practicable to the
        Closing, showing that Seller (i) is duly organized and in good standing in the state of
        organization of Seller, and (ii) is qualified to do business in the state in which the Real
        Property is located.

                (b)      A certificate of the secretary (or the equivalent thereto if none) of Seller
        attesting as to the incumbency of each manager, officer, and authorized Representative of
        Seller who executes this Agreement and any of the other Transaction Documents,
        certifying that resolutions and consents necessary for Seller to act in accordance with the
        terms of this Agreement have been adopted or obtained (with copies thereof attached) and
        to similar customary matters.

                (c)    A copy of the Sale Order.
                                                -53-
Case 18-07762-JJG-11       Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17          Pg 72 of 85



              (d)    A Deed conveying the Real Property, free of all Liens other than the
       Permitted Liens, in substantially the form attached hereto as Exhibit B.

               (e)    A Bill of Sale, Assignment and Assumption Agreement transferring the
       Assets (other than the Real Property) and Assumed Liabilities to Buyer, free of all Liens
       other than the Permitted Liens, in substantially the form attached hereto as Exhibit A.

              (f)     A certificate of non-foreign status under Section 1445 of the Code,
       complying with the requirements of the Income Tax Regulations promulgated pursuant to
       such Section, in substantially the form attached hereto as Exhibit C.

              (g)     The Seller Closing Certificate.

              (h)    The Holdback Escrow Agreement, in substantially the form attached hereto
       as Exhibit D.

              (i)      A base owner's title insurance policy to Buyer at Closing (such expense to
       be paid by Seller), in the amount of the Purchase Price in accordance with the Title
       Commitment, subject only to the Permitted Exceptions, and which shall delete the standard
       exceptions, and provide extended coverage, insuring fee simple title to the Real Property
       in Buyer, for the full amount of the Purchase Price, each in a form available in the State of
       Indiana (the "Title Insurance Policy"). Seller shall pay for any endorsements to the Title
       Insurance Policy required to cure any objections of Buyer to the Title Commitment or
       Survey, and Buyer shall pay for any other endorsements required by it or its lender.

              (j)   A certificate or affidavit in form and substance reasonably required by the
       Title Company to delete the standard non-survey exceptions to the Title Insurance Policy.

              (k)     Seller's counterpart to the Indiana Sales Disclosure Form.

              (l)     Seller shall comply with Section 7.06.

              (m)     A counterpart of the Preliminary Settlement Statement.

              (n)    All Consents and Approvals from all third parties, Governmental Authority,
       and the Bankruptcy Court necessary for consummation of the Contemplated Transactions.

               (o)    Such additional information, materials, affidavits and certificates as Buyer
       shall reasonably request to evidence the satisfaction of the conditions to Seller's obligations
       hereunder, including without limitation, title affidavits, such affidavits and indemnities as
       the Title Insurer may reasonably require to issue the Title Insurance Policy, the gap
       coverage and all endorsements and any other documents expressly required by this
       Agreement to be delivered by Seller at Closing, or as may be reasonably required by the
       Title Company.

               (p)    Amounts due and owing to Seller’s broker, which will be paid by Seller to
       Seller’s broker out of proceeds from the Cash Purchase Price.


                                                -54-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 73 of 85



         Section 10.03 Deliveries of Buyer. At the Closing, Buyer shall deliver or cause to be
 delivered to Seller and/or other Persons, the following, in each case in form and substance
 reasonably satisfactory to Seller, and to the extent required, executed by a duly authorized officer
 of Buyer:

                (a)     The Cash Purchase Price by wire transfer in accordance with Section 3.01,
        subject to the adjustments under Section 3.04.

                (b)     The Cure Costs in accordance with Section 2.08.

                (c)     The payment provided for in Section 7.07(d).

                (d)     The Bill of Sale, Assignment and Assumption Agreement transferring the
        Assets (other than the Real Property) and the Assumed Liabilities to Buyer, Free and Clear
        of all Liens other than the Permitted Liens, in substantially the form attached hereto as
        Exhibit A.

                (e)   Resolutions of the Executive Committee of the Board of Directors of Buyer
        and/or the Board of Directors of Buyer approving the transaction.

               (f)    The Holdback Escrow Agreement, in substantially the form attached hereto
        as Exhibit D.

                (g)     Buyer's counterpart to the Indiana Sales Disclosure Form.

               (h)     A governmental certificate, dated as of a date as near as practicable to the
        Closing, showing that Buyer is (i) duly organized and in existence in the state of its
        formation, and (ii) is qualified to do business in the state where the Real Property is located.

                (i)      A certificate of the secretary (or the equivalent thereto if none) of Buyer
        attesting as to the incumbency of each manager, officer, and authorized Representative of
        Buyer who executes this Agreement and any of the other Transaction Documents,
        certifying that resolutions and consents necessary for Buyer to act in accordance with the
        terms of this Agreement have been adopted or obtained (with copies thereof attached) and
        to similar customary matters.

                (j)     A counterpart of the Preliminary Settlement Statement.

                (k)    Such additional information, materials, affidavits and certificates as Seller
        shall reasonably request to evidence the satisfaction of the conditions to Seller's obligations
        hereunder, including without limitation, any documents expressly required by this
        Agreement to be delivered by Buyer or its Affiliates at Closing.




                                                 -55-
Case 18-07762-JJG-11         Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 74 of 85



                                      ARTICLE XI.
                             SURVIVAL OF REPRESENTATIONS,
                              WARRANTIES AND COVENANTS

         Section 11.01 Survival. All covenants and agreements contained in this Agreement or
 any other Transaction Document which by their terms are to be performed in whole or in part, or
 which prohibit actions, at or subsequent to the Closing shall survive the Closing hereunder until
 the date following ninety (90) days after all applicable statute of limitations or for such shorter
 period explicitly specified therein. The party that breaches such covenants and agreements (the
 "Breaching Party") shall be liable to, and shall hold harmless, the other party after the Closing for
 any Losses suffered or incurred by such other party as the result of the breach of such covenants
 and agreements by such Breaching Party. Subject to the foregoing, and excluding in the case of
 fraud or intentional misconduct, all other covenants and agreements contained in this Agreement
 to be performed prior to the Closing, and all representations and warranties contained in this
 Agreement or in any certificates delivered at Closing, shall not survive the Closing and shall
 thereupon terminate, excluding any Proceedings for damages in respect of any breach thereof.

         Section 11.02 Holdback Escrow Agreement. The parties agree that at Closing, in
 connection with any and all Reimbursable Claims, Buyer shall pay to the Escrow Agent the amount
 of Five Hundred and Fifty Thousand Dollars ($550,000) (the "Holdback Escrow Amount") to be
 held in escrow and disbursed by the Escrow Agent pursuant to an escrow agreement based on the
 form attached hereto as Exhibit D (the "Holdback Escrow Agreement"). As set forth in Section
 3.03(b), the Holdback Escrow Amount shall be paid from the Cash Purchase Price otherwise due
 to Seller at Closing. On the second (2nd) year anniversary of the Closing Date, the Holdback
 Escrow Amount, minus any amount due to the Buyer pursuant to Section 11.03 for Reimbursable
 Claims, shall be disbursed to the Seller (or its designee), subject to and in accordance with the
 terms of the Holdback Escrow Agreement.

         Section 11.03 Claims Against the Holdback Escrow Agreement. Buyer, acting in good
 faith, shall have the right to be reimbursed and made whole by the Escrow Agent from the
 Holdback Escrow Amount under the Holdback Escrow Agreement in the event that Buyer suffers
 or incurs, or will likely suffer or incur, any Claims or Losses as the result of or in connection with
 the following ("Reimbursable Claims"): (a) to satisfy any expenses or losses, including reasonable
 attorneys’ fees, Buyer incurs to defend against a claim for COBRA continuation coverage from a
 former Seller employee or applicable dependents, (b) to pay for COBRA-related health claims
 incurred by any such individual, and/or (c) to otherwise resolve a complaint or other demand from
 any such individual related to COBRA continuation coverage; and (d) any and all Proceedings,
 demands, assessments, audits or judgments arising out of any of the foregoing. Buyer shall have
 the right to notify the Escrow Agent of any Reimbursable Claim at any time prior to the second
 year anniversary of the Closing Date, and shall specify in reasonable detail the nature of such
 Reimbursable Claims, the amount, if known, or if not known, a good faith estimate of the amount
 of the Reimbursable Claim. Buyer shall first serve upon the Debtor (or its designee), the
 Committee, and Bank of New York-Mellon a copy of any submission for payment of a
 Reimbursable Claim Buyer intends to serve upon the Escrow Agent. Buyer’s service of the
 submission upon the Escrow Agent is subject to the Debtor’s consent, which consent shall not be
 unreasonably delayed, conditioned or withheld. If Debtor (or its designee) consents to the
 submission in writing or fails to object to the submission within five (5) business days from the

                                                 -56-
Case 18-07762-JJG-11         Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 75 of 85



 Debtor’s (or its designee’s) receipt of the submission (“Consent”), Buyer may serve the submission
 upon the Escrow Agent for immediate payment. If the Debtor (or its designee) objects to any
 submission, any party may request adjudication of the objection by the Bankruptcy Court on not
 less than three (3) business days’ notice. Upon Consent, or, if applicable, the entry of a final order
 of the Bankruptcy Court, Escrow Agent shall reimburse Buyer the amount of the Reimbursable
 Claim pursuant to the terms set forth in the Holdback Escrow Agreement. If the Bankruptcy Court
 determines that Debtor or its designee unreasonably delayed, conditioned or withheld its consent,
 Buyer shall be entitled to include its reasonable attorney’s fees as part of the Reimbursable Claim
 and be paid for such fees out of the escrow. If the Bankruptcy Court determines that Debtor’s or
 its designee’s decision to delay, condition or withhold its consent was reasonable, Buyer shall pay
 the reasonable attorney’s fees of the Debtor or its designee. Excluding any actions resulting from
 fraud or intentional misconduct, recovery against the Holdback Escrow Agreement shall be
 Buyer's sole remedy for Reimbursable Claims. For purposes of this Section 11.03, the term
 “Debtor” shall mean Fayette Memorial Hospital Association, Inc., the debtor in the Bankruptcy
 Case, and shall include its successors and assigns.

                                      ARTICLE XII.
                                DEFAULT AND TERMINATION

        Section 12.01 Termination Events.

               (a)     by either Seller or Buyer, if a Governmental Authority issues a final, non-
        appealable ruling or Order prohibiting the Contemplated Transactions where such ruling
        or Order was not requested, encouraged or supported by any of Seller or Buyer;

                (b)     by mutual written consent of Seller and Buyer;

                 (c)    by either Seller or Buyer, if the Closing shall not have occurred by 5:00 p.m.
        Eastern Prevailing Time on July 15, 2019 (the "Outside Date"); provided, however, (i)
        Buyer shall be permitted to terminate this Agreement pursuant to this Section 12.01(c) only
        if Buyer is not itself in material breach of any of its representations, warranties, covenants
        or agreements contained herein (or in breach at all with respect to those representations,
        warranties, covenants and agreements that are qualified as to materiality or Material
        Adverse Effect or similar expressions), and (ii) Seller shall be permitted to terminate this
        Agreement pursuant to this Section 12.01(c) only if Seller is not in material breach of any
        of its representations, warranties, covenants or agreements contained herein (or in breach
        at all with respect to those representations, warranties, covenants and agreements that are
        qualified as to materiality or Material Adverse Effect or similar expressions);

                (d)    by either Party, if the Bankruptcy Court enters an Order dismissing, or
        converting into a case under chapter 7 of the Bankruptcy Code, the case commenced by
        Seller under chapter 11 of the Bankruptcy Code and comprising part of the Bankruptcy
        Case;

                (e)     by Buyer in the event of any breach by Seller of any of Seller's agreements,
        covenants, representations or warranties contained herein and where such breach (i) results
        or will result in the failure of a condition set forth in Section 8.01 or Section 8.02 to be

                                                 -57-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 76 of 85



        satisfied and (ii) has not been cured by the earlier of (A) fifteen (15) Business Days after
        the giving of written notice thereof by Buyer to Seller (which notice shall specify the nature
        of such breach and be given as promptly as practicable) or (B) the Outside Date; provided,
        however, that Buyer shall not be permitted to terminate this Agreement pursuant to this
        Section 12.01(e) if Buyer is itself in material breach of any of its representations,
        warranties, covenants or agreements contained herein (or in breach at all with respect to
        those representations, warranties, covenants and agreements that are qualified as to
        materiality or Material Adverse Effect or similar expressions);

                (f)     by Seller in the event of any breach by Buyer of any of Buyer's agreements,
        covenants, representations or warranties contained herein and such breach (i) would result
        in the failure of a condition set forth in Section 9.01 or Section 9.02 to be satisfied and (ii)
        has not been cured by the earlier of (A) fifteen (15) Business Days after the giving of
        written notice thereof by Seller to Buyer (which notice shall specify the nature of such
        breach and be given as promptly as practicable) and (B) the Outside Date; provided,
        however, that Seller shall not be permitted to terminate this Agreement pursuant to this
        Section 12.01(f) if Seller is itself in material breach of any of Seller's representations,
        warranties, covenants or agreements contained herein (or in breach at all with respect to
        those representations, warranties, covenants and agreements that are qualified as to
        materiality or Material Adverse Effect or similar expressions);

                (g)     by Buyer if the Sale Order does not become a Final Order by July 15, 2019
        prior to the Closing;

                (h)     by Buyer if Buyer exercises its termination rights under Article VIII;

               (i)     by Seller if Buyer is not pursuing the Closing in a reasonably diligent
        manner so that the Closing can occur by the Outside Date as determined by the Bankruptcy
        Court; or

                 (j)    by Buyer if any material Permit issued to the Seller has been revoked by
        such Governmental Authority prior to the Closing as the result of the Seller’s insolvency
        and such revocation materially impacts or would be likely to materially impact the Buyer’s
        ability to obtain such Permit to operate the Assets after the Closing.

         Section 12.02 Effect of Termination. Subject to Section 6.07, Section 6.14, Section
 12.01, Section 12.03, Section 12.04, Section 12.05, and Section 12.06, in the event of termination
 of this Agreement by Buyer or Seller pursuant to this Section 12.02, all rights and obligations of
 the Parties under this Agreement (except for any obligations pursuant to their terms are to continue
 post-Closing or after the termination of this Agreement) shall terminate without any Liability of
 any party to any other party. The provisions of this Section 12.02, (and, to the extent applicable to
 the interpretation or enforcement of such provisions, Article I and Article VIII), shall expressly
 survive the termination of this Agreement. Notwithstanding the foregoing, in the event of
 termination of this Agreement for any reason pursuant to Section 12.01 other than Section 12.01(f),
 Buyer, in each case, shall receive a refund of the Refundable Deposit.

        Section 12.03 Remedies Upon Default.

                                                 -58-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19      EOD 07/03/19 10:27:17          Pg 77 of 85



                (a)     If Seller defaults on its obligation to close the Contemplated Transactions,
        Buyer shall be entitled to either (i) terminate this Agreement and obtain a refund of its
        Refundable Deposit; or (ii) the remedy of specific performance in accordance with Section
        12.04; as Buyer may elect, however, if such default of Seller or failure to consummate the
        Contemplated Transactions is the result of intentional fraud, or the willful misconduct of
        Seller, Buyer shall also be entitled to seek all remedies against Seller. If Buyer elects to
        seek specific performance and at any time such remedy is not available as a result of Seller
        selling the Real Property to a bona fide purchaser, Buyer shall be entitled to seek the
        remedy under clause (i) of this Section 12.03(a), together with all other damages to which
        Buyer would otherwise be entitled at law, notwithstanding any waivers and limitations set
        forth in this Agreement.

                (b)     If Buyer defaults on its obligation to close the Contemplated Transactions
        and Seller is not itself in material breach of any of its representations, warranties, covenants
        or agreements contained herein, Seller shall be entitled to either (i) terminate this
        Agreement and retain the Refundable Deposit; or (ii) the remedy of specific performance
        in accordance with Section 12.04; as Seller may elect, however, if such default of Buyer or
        failure to consummate the Contemplated Transactions is the result of intentional fraud, or
        the willful misconduct of Buyer, Seller shall also be entitled to seek all remedies against
        Buyer.

         Section 12.04 Specific Performance. Each party specifically agrees that the other shall
 be entitled, in the event of a default by the other party to consummate the transaction contemplated
 by this Agreement, to enforcement of this Agreement by a decree of specific performance or
 injunctive relief requiring the other party to fulfill its obligations under this Agreement.

        Section 12.05 Obligations Upon Termination. Except as otherwise provided herein, if
 this Agreement is terminated, each of the parties shall bear its own costs incurred in connection
 with the Contemplated Transactions.

        Section 12.06 Sole and Exclusive Remedy. Except for the obligations of Seller and
 Buyer set forth in Article XI, and except in the event of fraud or willful misconduct, Seller and
 Buyer each acknowledge and agree that prior to the Closing, such party's sole and exclusive
 remedy with respect to any and all claims made prior to the Closing for any breach or liability
 under this Agreement or otherwise relating to the subject matter of this Agreement and the
 Contemplated Transactions shall be solely in accordance with, and limited to, Section 12.01,
 Section 12.02, Section 12.03, and Section 12.04. In addition, in no event shall the provisions of
 this Section 12.06, limit the non-prevailing party's obligation to pay the prevailing party's
 attorneys' fees and costs pursuant to Section 13.13 hereof.

                                         ARTICLE XIII.
                                        MISCELLANEOUS

        Section 13.01 Further Actions. From time to time before, at and after the Closing, each
 party will execute and deliver such other documents as reasonably requested by Buyer or Seller to
 consummate the Contemplated Transactions.


                                                 -59-
Case 18-07762-JJG-11           Doc 468    Filed 07/03/19     EOD 07/03/19 10:27:17          Pg 78 of 85



         Section 13.02 Notices. All notices, demands or other communications given hereunder
 shall be in writing and shall be sufficiently given if delivered by facsimile (with written
 confirmation of receipt), by courier (including overnight delivery service), by email (as to
 communications that are not required notices or demands hereunder), or sent by registered or
 certified mail, first class, postage prepaid, addressed as follows:

           If to Seller, to:

           Fayette Memorial Hospital Association, Inc.
           c/o Dan Parker, Board Chair
           504 N. Central Avenue
           Connersville, IN 47331-2046

  with copies to:

           Fultz Maddox Dickens PLC
           101 South Fifth Street, 27th Floor
           Louisville, KY 40202
           Attn. Wendy Brewer & Laura Brymer
           Facsimile: 502-588-2020
           Email: wbrewer@fmdlegal.com and lbrymer@fmdlegal.com

           If to Buyer, to:

           Reid Health
           1100 Reid Parkway
           Richmond, IN 47374
           Attention: Craig C. Kinyon, Chief Executive Officer
           Facsimile: 765-983-3219
           E-mail: Craig.Kinyon@reidhealth.org

           with copies to:

           Ice Miller LLP
           One American Square Suite 2900
           Indianapolis, IN 46282
           Attention: Kevin Woodhouse
           Facsimile: 317-592-4666
           E-mail: kevin.woodhouse@icemiller.com

         or such other address as a party may from time to time notify the other parties in writing
 (as provided above). Any such notice, demand or communication shall be deemed to have been
 given (i) if so sent by facsimile, upon receipt as evidenced by the sender's written confirmation of
 receipt, (ii) if so mailed, as of the date delivered, (iii) if emailed, when sent (provided that e-mail
 does not constitute delivery of any communication that is a required notice or demand hereunder),
 and (iv) if so delivered by courier, on the date received.


                                                  -60-
Case 18-07762-JJG-11         Doc 468      Filed 07/03/19       EOD 07/03/19 10:27:17          Pg 79 of 85



         Section 13.03 Entire Agreement. This Agreement, the Sale Order and the other
 Transaction Documents constitute the entire agreement and understanding between the parties with
 respect to the subject matter hereof and supersede any prior negotiations, agreements,
 understandings, or arrangements between the parties hereto with respect to the subject matter
 hereof, including without limitation to the Letter of Intent.

         Section 13.04 Binding Effect; Benefits. Except as otherwise provided herein, this
 Agreement shall inure to the benefit of and be binding upon the parties hereto and their respective
 successors or permitted assigns. Except to the extent specified herein, nothing in this Agreement,
 express or implied, shall confer on any person other than the parties hereto and their respective
 successors or permitted assigns any rights, remedies, obligations, or liabilities under or by reason
 of this Agreement.

          Section 13.05 Assignment. This Agreement may not be assigned by any party prior to
 Closing without the written consent of the other party, which consent may be given or withheld in
 each such party's sole and absolute discretion, except that Buyer may assign this Agreement and
 its rights and obligations hereunder without the consent of Seller (i) to an Affiliate of Buyer, (ii)
 to a partnership in which Buyer or any Affiliate of Buyer is a general partner, (iii) a limited liability
 company in which Buyer or any Affiliate of Buyer is a manager or managing member or (iv) any
 other lawful entity entitled to do business in the state in which the Property is located provided
 such entity is controlled by, controlling or under the common control with Buyer or any Affiliate
 of Buyer (each, a "Permitted Buyer-Assignee").

       Section 13.06 Amendments and Waivers; Governing Law; Consent to Jurisdiction
 and Venue; Jury Trial Waiver.

                 (a)     Except to the extent the mandatory provisions of the Bankruptcy Code
         apply, this Agreement shall be governed by, and construed in accordance with, the laws of
         the State of Indiana applicable to contracts made and to be performed entirely in such state
         without regard to principles of conflicts or choice of laws or any other law that would make
         the laws of any other jurisdiction other than the State of Indiana applicable hereto.

                 (b)     Without limitation of any Party's right to appeal any Order of the
         Bankruptcy Court, (i) the Parties agree that the Bankruptcy Court shall have jurisdiction to
         enforce the terms of this Agreement and to decide any claims or disputes which may arise
         or result from, or be connected with, this Agreement, any breach or default hereunder, or
         the Contemplated Transactions and (ii) any and all claims relating to the foregoing shall be
         filed and maintained only in the Bankruptcy Court, and the Parties hereby consent and
         submit to the jurisdiction and venue of the Bankruptcy Court and irrevocably waive the
         defense of an inconvenient forum to the maintenance of any such Action or Proceeding;
         provided, however, that, if the Bankruptcy Case is closed, all Actions and Proceedings
         arising out of or relating to this Agreement shall be heard and determined in an Indiana
         state court or a federal court sitting in Indianapolis, Indiana, and the Parties hereby
         irrevocably submit to the exclusive jurisdiction and venue of such courts in any such Action
         or Proceeding and irrevocably waive the defense of an inconvenient forum to the
         maintenance of any such Action or Proceeding. The Parties consent to service of process
         by mail (in accordance with Section 13.02) or any other manner permitted by law.

                                                   -61-
Case 18-07762-JJG-11         Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 80 of 85



             (c)  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
        PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A
        TRIAL BY JURY IN ANY PROCEEDING DIRECTLY OR INDIRECTLY
        ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
        TRANSACTION    DOCUMENTS      OR ANY    OTHER   AGREEMENT
        CONTEMPLATED HERETO AND THERETO OR THE CONTEMPLATED
        TRANSACTIONS OR THEREBY (WHETHER BASED ON CONTRACT, TORT
        OR ANY OTHER THEORY). EACH PARTY (A) CERTIFIES THAT NO
        REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
        REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
        WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
        FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE
        OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS
        AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
        CERTIFICATIONS IN THIS SECTION.

         Section 13.07 Amendments; Waivers. No term or provision of this Agreement may be
 amended, waived, discharged, or terminated orally, except by an instrument in writing signed by
 Buyer and Seller with respect to any provision contained herein. Any waiver shall be effective
 only in accordance with its express terms and conditions.

         Section 13.08 Severability. Any provision of this Agreement which is unenforceable in
 any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such unenforceability
 without invalidating the remaining provisions hereof, and any such unenforceability in any
 jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction.
 To the extent permitted by Applicable Law, the parties hereto hereby waive any provision of
 Applicable Law now or hereafter in effect which renders any provision hereof unenforceable in
 any respect.

         Section 13.09 Counterparts. This Agreement may be executed and accepted in one or
 more counterparts for the convenience of the parties, each of which will be deemed an original and
 all of which, taken together, shall constitute one and the same instrument. Delivery of a counterpart
 hereof via facsimile transmission or by electronic mail transmission shall be as effective as
 delivery of a manually executed counterpart hereof.

         Section 13.10 References. All references in this Agreement to Articles and Sections are
 to Articles and Sections contained in this Agreement unless a different document is expressly
 specified.

         Section 13.11 Disclosure Schedules; Schedules; Exhibits. All Disclosure Schedules and
 Exhibits referred to herein form an integral part of this Agreement and shall be deemed to be part
 of this Agreement to the same extent as if set forth in the text of this Agreement. All statements
 contained in certificates and other instruments attached hereto or delivered or furnished on behalf
 of any party hereto shall be deemed representations and warranties of that party pursuant to this
 Agreement.



                                                 -62-
Case 18-07762-JJG-11        Doc 468      Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 81 of 85



         Section 13.12 Closing Costs. Except as set forth in Section 13.12, Buyer and Seller shall
 each pay (a) their respective attorneys' fees and expenses and (b) any broker commissions due to
 any broker engaged by such party respectively. The Parties acknowledge that fees for Seller's
 counsel and any broker shall be subject to approval of the Bankruptcy Court. All of Buyer's due
 diligence and closing costs (except for the cost of the Title Commitment and Title Insurance Policy
 and any endorsements obtained by Seller to cure any of Buyer's objections to any matters related
 to the Title Commitment or Survey, which costs shall be the responsibility of Seller), including,
 without limitation, all costs and expenses associated with obtaining the Survey, shall be Buyer's
 responsibility.

         Section 13.13 Attorneys' Fees. In the event either party brings an action to enforce or
 interpret any of the provisions of this Agreement, the "prevailing party" in such action shall, in
 addition to any other recovery, be entitled to its reasonable attorneys' fees and expenses arising
 from such action and any appeal or any bankruptcy action related thereto, whether or not such
 matter proceeds to trial. For purposes of this Section 13.13, "prevailing party" shall mean, in the
 case of a person asserting a claim, such person is successful in obtaining substantially all of the
 relief sought, and in the case of a person defending against or responding to a claim, such person
 is successful in denying substantially all of the relief sought.

        Section 13.14 Survival of Defined Terms. Where this Agreement provides that a term
 or provision shall survive the Closing or the expiration or earlier termination of this Agreement,
 any defined terms contained in Article I that are used in such surviving term or provision shall also
 survive.

          Section 13.15 Time of Essence. Time shall be of the essence with respect to all matters
 contemplated by this Agreement. The time in which any act is to be done under this Agreement is
 computed by excluding the first day (such as the Execution Date), and including the last day, unless
 the last day is not a Business Day, in which case that day is also excluded and the event time shall
 be extended to the next Business Day.

         Section 13.16 No Third-Party Beneficiary. The provisions of this Agreement and of the
 documents to be executed and delivered at Closing are and will be for the benefit of Buyer and
 Seller and their permitted assignees only and are not for the benefit of any third party; and,
 accordingly, no third party shall have the right to enforce the provisions of this Agreement or of
 the documents to be executed and delivered at Closing.

                                [SIGNATURE PAGE FOLLOWS]




                                                 -63-
Case 18-07762-JJG-11    Doc 468   Filed 07/03/19     EOD 07/03/19 10:27:17         Pg 82 of 85



        IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
 executed as of the Execution Date.

                                    SELLER:

                                    Fayette Memorial Hospital Association, Inc. d/b/a
                                    Fayette Regional Health System

                                    By:

                                    Name: Dan Parker

                                    Title: Chair, Board of Directors



                                    BUYER:

                                    Reid Hospital & Health Care Services, Inc.

                                    By:

                                    Name: Craig C. Kinyon

                                    Title: President and Chief Executive Officer
Case 18-07762-JJG-11         Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17         Pg 83 of 85



                                  SPECIAL WARRANTY DEED

         THIS INDENTURE WITNESSETH, that Fayette Memorial Hospital Association, Inc.
 d/b/a Fayette Regional Health System, an Indiana nonprofit corporation, as debtor and debtor-in-
 possession that that bankruptcy case pending in the United States Bankruptcy Court for the
 Southern District of Indiana (the "Bankruptcy Court") captioned In re Fayette Memorial Hospital
 Association, Inc. d/b/a Fayette Regional Health Systems, Case No.: 18-07762-JJG-11 (the
 "Bankruptcy Case") ("Grantor"), and pursuant to that Order of the Bankruptcy Court dated May
 __, 2019, CONVEYS AND SPECIALLY WARRANTS to Reid Hospital & Health Care Services,
 Inc., an Indiana nonprofit corporation (the "Grantee"), all of its right, title and interest in and to
 certain real property situated in Fayette County, in the State of Indiana, which real property is more
 particularly described in Exhibit A attached hereto and incorporated herein by reference (the "Real
 Estate"), for the sum of Ten Dollars ($10.00) and other valuable consideration, the receipt of which
 are hereby acknowledged.

         SUBJECT TO (i) all current, non-delinquent real estate taxes and assessments; (ii) all
 applicable local, state and federal laws, ordinances and regulations, including but not limited to
 building and zoning laws; (iii) all matters that would be disclosed by an accurate survey of the
 Real Estate; and (iv) easements, commitments, covenants, agreements and encumbrances of
 record.

         TO HAVE AND TO HOLD the Real Estate to Grantee and Grantee's successors and
 assigns forever; and Grantor, for itself and its successors and assigns, covenants with Grantee, and
 its successors and assigns, that the Real Estate hereby conveyed is free from all encumbrances
 made or suffered by Grantor, except as aforesaid, and that Grantor will, and that its successors and
 assigns shall, warrant and defend the same to said Grantee and its successors and assigns against
 the lawful claims and demands of all persons claiming by, through or under Grantor, but against
 none other.

        The undersigned person executing this Special Warranty Deed on behalf of Grantor
 represents and certifies that the undersigned is duly authorized and has been fully empowered to
 execute and deliver this Special Warranty Deed; that Grantor has full power and authority to
 convey the Real Estate; and that all necessary action for the making of such conveyance has been
 taken and done.

                                      [Signature Page Follows]
Case 18-07762-JJG-11        Doc 468     Filed 07/03/19      EOD 07/03/19 10:27:17       Pg 84 of 85



        IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed this ___ day
 of ___________, 2019.

                                              Fayette Memorial Hospital Association, Inc. d/b/a
                                              Fayette Regional Health System,
                                              An Indiana nonprofit corporation


                                              By:

                                              Name: Dan Parker

                                              Title: Chair, Board of Directors
 STATE OF                             )
                                      ) SS:
 COUNTY OF                            )

        Before me, a Notary Public in and for said County and State, personally appeared Dan
 Parker, the Board Chair of Fayette Memorial Hospital Association, Inc. d/b/a Fayette Regional
 Health System, an Indiana nonprofit corporation, and acknowledged the execution of the foregoing
 instrument in such capacity acting for and on behalf of said corporation, and who, having been
 duly sworn, stated that any representations therein contained are true and correct.

        Witness my hand and Notarial Seal this _____ day of _________, 2019.



                                              (signature)                           Notary Public


                                              (printed name)

 My Commission Expires:                       County of Residence:
 _____________________                        __________________

 Send tax statements to and Grantee's mailing address is:

 ______________________________________________________________________________
 ______________________________________________________________________________

 This instrument was prepared by Alex Beatty, Ice Miller LLP, One American Square, Suite 2900,
 Indianapolis, Indiana 46282.

 I affirm, under the penalties for perjury, that I have taken reasonable care to redact each Social
 Security number in this document, unless required by law. Alex Beatty
Case 18-07762-JJG-11   Doc 468   Filed 07/03/19   EOD 07/03/19 10:27:17   Pg 85 of 85



                  EXHIBIT A TO SPECIAL WARRANTY DEED

                             LEGAL DESCRIPTION
